Exhibit 10.2

EXECUTION VERSION

FIRST AMENDMENT dated as of December 19, 2018 (this “Amendment”), to the
FIVE-YEAR CREDIT AGREEMENT dated as of March 9, 2018 (the “Credit Agreement”),
among THE WALT DISNEY COMPANY, a Delaware corporation (the “Borrower”), the
LENDERS party thereto and JPMORGAN CHASE BANK, N.A. as Designated Agent (in such
capacity, the “Designated Agent”).

WHEREAS, the Lenders have agreed to extend credit to the Borrower under the
Credit Agreement on the terms and subject to the conditions set forth therein;

WHEREAS, the Borrower has requested that the Lenders agree to effect certain
amendments to the Credit Agreement as set forth herein; and

WHEREAS, the parties hereto, which include Lenders constituting the Majority
Lenders as of the Amendment Effective Date (as defined below), are willing to
amend the Credit Agreement on the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the preamble and the recitals hereto) have the meanings
assigned to them in the Credit Agreement, as amended hereby (as so amended, the
“Amended Credit Agreement”).

SECTION 2. Amendments to the Credit Agreement. Each of the parties hereto agrees
that, on the Amendment Effective Date:

(a)    The Credit Agreement shall be amended by inserting the language indicated
in single or double underlined text, as applicable (indicated textually in the
same manners as the following examples: single-underlined text or
double-underlined text) in Exhibit A hereto and by deleting the language
indicated by single or double strikethrough text, as applicable (indicated
textually in the same manners as the following examples: single-stricken text or
double-stricken text) in Exhibit A hereto.

(b)    TWDC Holdco 613 Corp., a Delaware corporation (the “Guarantor”), by
executing a counterpart of this Amendment and becoming a party hereto, shall
(i) become a party to the Amended Credit Agreement with the same force and
effect as if the Guarantor shall have executed and delivered a counterpart
thereof and (ii) be bound by all provisions of the Amended Credit Agreement
applicable to it.



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties. The Loan Parties represent and
warrant that:

(a)    This Amendment has been duly executed and delivered by each Loan Party
and, assuming due execution by the parties hereto other than the Loan Parties,
constitutes a legal, valid and binding obligation of each Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b)    On and as of the Amendment Effective Date, immediately after giving
effect to this Amendment, the representations and warranties of the Loan Parties
set forth in Section 5.01 of the Amended Credit Agreement are true and correct
in all material respects (or, if qualified by “materiality”, “material adverse
effect” or similar language, in all respects after giving effect to such
qualification) with the same effect as if made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case they were so true and correct as of such earlier date (it
being agreed that, solely for purposes of this Section 3(b), all references in
Section 5.01 of the Amended Credit Agreement to “this Agreement” shall be deemed
to be references to each of the Amended Credit Agreement and this Amendment).

(c)    On and as of the Amendment Effective Date, immediately after giving
effect to this Amendment, no event has occurred and is continuing which
constitutes an Event of Default or would constitute an Event of Default but for
the requirement that notice be given or time elapse or both.

SECTION 4. Effectiveness. This Amendment shall become effective as of the first
date (the “Amendment Effective Date”) on which all of the following conditions
precedent have been satisfied or waived in accordance with Section 9.01 of the
Credit Agreement:

(a)    The Designated Agent (or its counsel) shall have received (i) from each
Loan Party and (ii) from Lenders that, when taken together, constitute at least
the Majority Lenders as of the Amendment Effective Date either (x) a duly
executed counterpart of this Amendment signed on behalf of such party or
(y) written evidence satisfactory to the Designated Agent (which may include
facsimile or other electronic transmission of a signed counterpart of this
Amendment) that such party has signed a counterpart of this Amendment.

(b)    The Designated Agent shall have received on or before the Amendment
Effective Date the following, each dated as of the Amendment Effective Date:
(i) certified copies of the organizational documents of each Loan Party and the
resolutions of the Board of Directors of each Loan Party or the Executive
Committee of each such Board of Directors, authorizing the execution and
delivery of this Amendment and the other documents related hereto; (ii) a
certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying the name and true signature of the officer of such Loan Party
executing this Amendment on its behalf; and (iii) a certificate of a Responsible
Officer of the Borrower, certifying as to the satisfaction of the conditions set
forth in Sections 4(c) and 4(d) of this Amendment; and (iv) an opinion or
opinions of counsel for each Loan Party (which may be in-house counsel, external
counsel or a combination of the two), substantially to the effect set forth in
Exhibit C to the Credit Agreement.



--------------------------------------------------------------------------------

(c)    There shall have occurred no material adverse change in the business,
financial condition or results of operations of the Consolidated Group, taken as
a whole, since September 29, 2018, except as disclosed in reports filed by the
Consolidated Group, if any, during the period from September 29, 2018, to the
date hereof pursuant to Section 13 of the Securities Exchange Act of 1934, as
amended, copies of which have been furnished to the Lenders prior to the date
hereof (including by posting on the website of the SEC at http://www.sec.gov).

(d)    All of the representations and warranties contained in Section 3 hereof
shall be correct in all material respects on and as of the Amendment Effective
Date.

(e)    All fees and expenses or other amounts due to a Joint Lead Arranger or
Co-Administrative Agent in connection with this Amendment shall have been paid
in full.

The Designated Agent shall notify the Loan Parties and the Lenders of the
occurrence of the Amendment Effective Date, and such notice shall be conclusive
and binding.

SECTION 5. Effect of this Amendment. (a)    Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Designated Agent, the Co-Administrative Agents or the Lenders under the Credit
Agreement, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle the
Loan Parties to any other consent to, or any other waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Amended Credit Agreement in similar or
different circumstances.

(b)    On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “herein”, “hereunder”, “hereto”, “hereof” and
words of similar import shall, unless the context otherwise requires, refer to
the Amended Credit Agreement, and each reference to the Credit Agreement in any
other Loan Document shall be deemed to be a reference to the Amended Credit
Agreement. This Amendment shall constitute a “Loan Document” for all purposes of
the Amended Credit Agreement and the other Loan Documents.

SECTION 6. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which, when taken together, shall constitute a
single instrument. Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart hereof.



--------------------------------------------------------------------------------

SECTION 8. Fees and Expenses. The Borrower agrees to reimburse the Designated
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of Cravath,
Swaine & Moore LLP, counsel for the Designated Agent.

SECTION 9. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

THE WALT DISNEY COMPANY, as

Borrower

by

   

/s/ Jonathan S. Headley

Name:

  Jonathan S. Headley

Title:

  Senior Vice President, Treasurer and Corporate Real Estate

 

TWDC HOLDCO 613 CORP., as Guarantor

by

   

/s/ Jonathan S. Headley

Name:

  Jonathan S. Headley

Title:

  Treasurer

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Designated Agent,

by

   

/s/ Bruce Borden

Name:

Title:

 

Bruce Borden

Executive Director

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

Agricultural Bank of China Ltd., New York Branch

by

 

/s/ Nelson Chou

Name:

  Nelson Chou

Title:

  Head of Corporate Banking

 

For any Lender requiring a second signature line:

by

 

 

Name:

  N/A

Title:

 

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

Bank of America, N.A.

by

 

/s/ Kyle Oberkrom

Name:

  Kyle Oberkrom

Title:

  Associate

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

Bank of China, Los Angeles Branch

by

 

/s/ Yong Ou

Name:

  Yong Ou

Title:

  SVP & Deputy Branch Manager

 

For any Lender requiring a second signature line:

by

 

 

Name:

 

Title:

 

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

Bayerische Landesbank, New York Branch

by

 

/s/ Varbin Staykoff

Name:

  Varbin Staykoff

Title:

  Senior Director

 

by

 

/s/ Gina Sandella

Name:

  Gina Sandella

Title:

  Vice President

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

BNP Paribas:

by

 

/s/ Nicole Rodriguez

Name:

  Nicole Rodriguez

Title:

  Director

 

by

 

/s/ Christopher Sked

Name:

  Christopher Sked

Title:

  Managing Director

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

CITIBANK, N.A.

by

 

/s/ Michael Vondriska

Name:

  Michael Vondriska

Title:

  Vice President

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

 

Commerzbank AG, New York Branch

by

 

/s/ Mathew Ward

Name:

  Mathew Ward

Title:

  Director

 

by

 

/s/ Francesca Wilson

Name:

  Francesca Wilson

Title:

  Assistant Vice President

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

by

 

/s/ William O’Daly

Name:

  William O’Daly

Title:

  Authorized Signatory

 

by

 

/s/ Andrew Griffin

Name:

  Andrew Griffin

Title:

  Authorized Signatory

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

DEUTSCHE BANK AG NEW YORK BRANCH

by

 

/s/ Ming K Chu

Name:

  Ming K Chu

Title:

  Director

 

For any Lender requiring a second signature line:

by

 

/s/ Virginia Cosenza

Name:

  Virginia Cosenza

Title:

  Vice President

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

 

Fifth Third Bank

by

 

/s/ Marisa Lake

Name:

  Marisa Lake

Title:

  Officer

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

 

GOLDMAN SACHS BANK USA:  

by

 

/s/ Rebecca Kratz

 

Name:

  Rebecca Kratz  

Title:

  Authorized Signatory

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

HSBC Bank USA, N.A.

by

 

/s/ David Wagstaff

Name:

  David Wagstaff

Title:

  Managing Director

 

For any Lender requiring a second signature line:

by

 

 

Name:

 

Title:

 

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

Industrial and Commercial Bank of China Ltd.,

New York Branch

by

 

/s/ Dayi Liu

Name:

  Dayi Liu

Title:

  Executive Director

 

For any Lender requiring a second signature line:

by

 

/s/ Tony Huang

Name:

  Tony Huang

Title:

  Director

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

ING Bank N.V., Dublin Branch

by

 

/s/ Barry Fehily

Name:

  Barry Fehily

Title:

  Managing Director

For any Lender requiring a second signature line:

by

 

/s/ Ciaran Dunne

Name:

  Ciaran Dunne

Title:

  Director

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Intesa Sanpaolo S.p.A., New York Branch, as

a Lender

by

 

/s/ Manuela Insana

Name:

  Manuela Insana

Title:

  VP & Relationship Manager

 

by

 

/s/ Francesco Di Mario

Name:

  Francesco Di Mario

Title:

  FVP & Head of Credit

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

Mizuho Bank, Ltd.

by

 

/s/ Donna DeMagistris

Name:

  Donna DeMagistris

Title:

  Authorized Signatory

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

MORGAN STANLEY BANK, N.A.

by

 

/s/ Julie Lilienfeld

Name:

  Julie Lilienfeld

Title:

  Authorized Signatory

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

MUFG Bank, Ltd.

by

 

/s/ Dana McDougall

Name:

  Dana McDougall

Title:

  Vice President

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

ROYAL BANK OF CANADA

by

 

/s/ Alfonse Simone

Name:

  Alfonse Simone

Title:

  Authorized Signatory

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

Santander Bank, N.A.

by

 

/s/ Andres Barbosa

Name:

  Andres Barbosa

Title:

  Executive Director

For any Lender requiring a second signature line:

by

 

/s/ Daniel Kostman

Name:

  Daniel Kostman

Title:

  Executive Director

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

SOCIETE GENERALE

by

 

/s/ Shelley Yu

Name:

  Shelley Yu

Title:

  Director

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

Standard Chartered Bank

by

 

/s/ Daniel Mattern

Name:

  Daniel Mattern

Title:

 

Associate Director

Standard Chartered Bank

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

Sumitomo Mitsui Banking Corporation

by

 

/s/ Katsuyuki Kubo

Name:

  Katsuyuki Kubo

Title:

  Managing Director

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

SUNTRUST BANK

by

 

/s/ Christian Sumulong

Name:

  Christian Sumulong

Title:

  Vice President

For any Lender requiring a second signature line:

by

 

 

Name:

 

Title:

 

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

Svenska Handelsbanken AB (publ), New York Branch

by

 

/s/ Steve Cox

Name:

  Steve Cox

Title:

  Senior Vice President

 

For any Lender requiring a second signature line:

by

 

/s/ Nancy D’Albert

Name:

  Nancy D’Albert

Title:

  Vice President

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

The Northern Trust Company

by

 

/s/ Molly Drennan

Name:

  Molly Drennan

Title:

  Senior Vice President

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

The Toronto-Dominion Bank, New York Branch

by

 

/s/ Pradeep Mehra

Name:

  Pradeep Mehra

Title:

  Authorized Signatory

 

For any Lender requiring a second signature line:

by

 

 

Name:

 

Title:

 

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

U.S. BANK NATIONAL ASSOCIATION

by

 

/s/ Steven J. Correll

Name:

  Steven J. Correll

Title:

  Senior Vice President

For any Lender requiring a second signature line:

by

 

 

Name:

 

Title:

 

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

UniCredit Bank AG, New York Branch

by

 

/s/ Douglas Riahi

Name:

  Douglas Riahi

Title:

  Managing Director

For any Lender requiring a second signature line:

by

 

/s/ Betsy Briggs

Name:

  Betsy Briggs

Title:

  Associate Director

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

Wells Fargo Bank, N.A.

by

 

/s/ Vanessa Sheh Meyer

Name:

  Vanessa Sheh Meyer

Title:

  Managing Director

For any Lender requiring a second signature line:

by

 

 

Name:

 

Title:

 

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

FIRST AMENDMENT TO

2018 FIVE-YEAR CREDIT AGREEMENT OF

THE WALT DISNEY COMPANY

 

Name of Lender:

 

Westpac Banking Corporation

by

 

/s/ David Arthurson

Name:

  David Arthurson

Title:

  Director

SIGNATURE PAGE TO FIRST AMENDMENT TO 2018 FIVE-YEAR CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A

 

 

 

FIVE-YEAR CREDIT AGREEMENT

Dated as of March 9, 20182018,

among

THE WALT DISNEY COMPANY

(TO BE RENAMED AS TWDC ENTERPRISES 18 CORP.),

as Borrower,

TWDC HOLDCO 613 CORP.

(TO BE RENAMED AS THE WALT DISNEY COMPANY),

as Guarantor,

The LendersLENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A. and

CITIBANK, N.A.,

as Co-Administrative Agents,

JPMORGAN CHASE BANK, N.A.,

as Designated Agent

 

 

JPMORGAN CHASE BANK, N.A. and

CITIBANK, N.A.,

as Co-Administrative Agents,

JPMORGAN CHASE BANK, N.A.,

CITIGROUP GLOBAL MARKETS INC.,

BNP PARIBAS SECURITIES CORP. and

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arrangers and Joint Book Managers,

BNP PARIBAS and DEUTSCHE BANK SECURITIES INC.,

as Co-Syndication Agents,

BANK OF AMERICA, N.A.,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

GOLDMAN SACHS BANK USA,

HSBC BANK USA, N.A.,

MIZUHO BANK, LTD.,

MORGAN STANLEY MUFG LOAN PARTNERS, LLC,

ROYAL BANK OF CANADA,

SOCIETE GENERALE,

SUMITOMO MITSUI BANKING CORPORATION,

SUNTRUST BANK,

TD SECURITIES (USA) LLC,

U.S. BANK NATIONAL ASSOCIATION and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents,

AGRICULTURAL BANK OF CHINA LTD., NEW YORK BRANCH,

BANK OF CHINA, LOS ANGELES BRANCH,

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LTD., NEW YORK BRANCH,

ING BANK N.V., DUBLIN BRANCH,

SANTANDER BANK, N.A. and

STANDARD CHARTERED BANK,

as Managing Agents

 

 

 

[CS&M Ref No. 6701-824]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  DEFINITIONS AND ACCOUNTING TERMS  

SECTION 1.011.01.

 

Certain Defined Terms

     1  

SECTION 1.021.02.

 

Computation of Time Periods

     1817  

SECTION 1.031.03.

 

Accounting Terms

     1817  

ARTICLE II

  AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.012.01.

 

The Advances

     1918  

SECTION 2.022.02.

 

Making the Advances

     1918  

SECTION 2.032.03.

 

Commitment Fee

     2120  

SECTION 2.042.04.

 

Reduction of the Commitments

     2120  

SECTION 2.052.05.

 

Repayment of Advances

     2120  

SECTION 2.062.06.

 

Interest on Advances

     2120  

SECTION 2.072.07.

 

[Intentionally Omitted.]

     2220  

SECTION 2.082.08.

 

Interest Rate and Letter of Credit Determination

     2221  

SECTION 2.092.09.

 

Optional Conversion of Advances

     2422  

SECTION 2.102.10.

 

Prepayments of Advances

     2523  

SECTION 2.112.11.

 

Increased Costs

     2624  

SECTION 2.122.12.

 

Illegality

     2825  

SECTION 2.132.13.

 

Payments and Computations

     2826  

SECTION 2.142.14.

 

Taxes

     3027  

SECTION 2.152.15.

 

Sharing of Payments, etc

     3431  

SECTION 2.162.16.

 

Mandatory Assignment by a Lender; Mitigation

     3531  

SECTION 2.172.17.

 

Evidence of Debt

     3632  

SECTION 2.182.18.

 

Use of Proceeds

     3632  

SECTION 2.192.19.

 

Increase in the Aggregate Commitments

     3733  

SECTION 2.202.20.

 

Extension of Termination Date

     3834  

SECTION 2.212.21.

 

Defaulting Lenders

     4136  

ARTICLE III

 

AMOUNTS AND TERMS OF LETTERS OF

 

CREDIT AND PARTICIPATIONS THEREIN

 

SECTION 3.013.01.

 

Letters of Credit

     4338  

SECTION 3.023.02.

 

Issuing the Letters of Credit

     4540  

SECTION 3.033.03.

 

Reimbursement Obligations

     4540  

SECTION 3.043.04.

 

Participations Purchased by the Lenders

     4640  

SECTION 3.053.05.

 

Letter of Credit Fees

     4741  

SECTION 3.063.06.

 

Indemnification; Nature of the Issuing Banks’ Duties

     4842  

SECTION 3.073.07.

 

Uniform Customs and Practice

     4943  

SECTION 3.083.08.

 

Additional Issuing Banks

     4943  

SECTION 3.093.09.

 

Dollar Payment Obligation

     4943  

SECTION 3.103.10.

 

Survival of Provisions; Cash Collateral

     5043  

 

ii



--------------------------------------------------------------------------------

ARTICLE IV   CONDITIONS OF LENDING  

SECTION 4.014.01.

 

Conditions Precedent to Effectiveness of Section 2.01

     5044  

SECTION 4.024.02.

 

Conditions Precedent to Each Borrowing/Issuance

     5145  

SECTION 4.034.03.

 

Determinations Under Section 4.01

     5245  

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 5.015.01.

 

Representations and Warranties of the Borrower

     5245  

SECTION 5.025.02.

  Additional Representations and Warranties of the Borrower as of Each Increase
Date and Each Extension Date      5347  

ARTICLE VI

 

COVENANTS OF THE BORROWER

 

SECTION 6.016.01.

 

Affirmative Covenants

     5447  

SECTION 6.026.02.

 

Negative Covenants

     5650  

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.017.01.

 

Events of Default

     5750  

ARTICLE VIII

 

THE DESIGNATED AGENT

 

SECTION 8.018.01.

 

Authorization and Action

     5952  

SECTION 8.028.02.

 

Exculpatory Provisions; Designated Agent’s Reliance, etc

     5953  

SECTION 8.038.03.

 

The Designated Agent and its Affiliates

     6053  

SECTION 8.048.04.

 

Lender Credit Decision

     6054  

SECTION 8.058.05.

 

Indemnification

     6054  

SECTION 8.068.06.

 

Successor Designated Agent

     6155  

SECTION 8.078.07.

 

Enforcement of the Guaranty

     55  

SECTION 8.08.

 

Certain Lender Representations, Etc

     6255  

 

ii



--------------------------------------------------------------------------------

    ARTICLE IX            MISCELLANEOUS       

SECTION 9.019.01.

 

Amendments, etc

     6458  

SECTION 9.029.02.

 

Notices, etc

     6558  

SECTION 9.039.03.

 

No Waiver; Remedies

     6861  

SECTION 9.049.04.

 

Costs and Expenses

     6861  

SECTION 9.059.05.

 

Right of Set-off

     6862  

SECTION 9.069.06.

 

Binding Effect

     6962  

SECTION 9.079.07.

 

Assignments and Participations

     6963  

SECTION 9.089.08.

 

Indemnification

     7265  

SECTION 9.099.09.

 

Confidentiality

     7366  

SECTION 9.109.10.

 

Patriot Act

     7467  

SECTION 9.119.11.

 

Judgment

     7467  

SECTION 9.129.12.

 

Consent to Jurisdiction and Service of Process

     7468  

SECTION 9.139.13.

 

Substitution of Currency

     7568  

SECTION 9.149.14.

 

Governing Law

     7668  

SECTION 9.159.15.

 

Execution in Counterparts; Interpretation

     7668  

SECTION 9.169.16.

 

Severability

     7669  

SECTION 9.179.17.

 

No Fiduciary Relationship

     7669  

SECTION 9.189.18.

 

Non-Public Information

     7669  

SECTION 9.199.19.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     7669  

ARTICLE X

 

GUARANTY

  SECTION 10.01.   The Guaranty      71   SECTION 10.02.   Guaranty
Unconditional      71   SECTION 10.03.   Continuing Guaranty; Discharge and
Reinstatement      72   SECTION 10.04.   Waivers      72   SECTION 10.05.  
Subrogation      73   SECTION 10.06.   Stay of Acceleration      73  
SECTION 10.07.   Taxes      73  

 

SCHEDULE

     

Schedule 1.01

  

– –

  

List of Applicable Lending Offices

Schedule 2.01

  

––

  

Commitments

Schedule 3.01

  

––

  

Existing Letters of Credit; Issuing Commitments

EXHIBITS    

Exhibit A-1 – – Form of Notice of Borrowing

Exhibit A-2 – – Form of Notice of Letter of Credit Request

Exhibit B – – Form of Assignment and Acceptance

Exhibit C – – Form of Opinion of Borrower’s Counsel

 

iii



--------------------------------------------------------------------------------

FIVE-YEAR CREDIT AGREEMENT dated as of March 9, 2018, among THE WALT DISNEY
COMPANY (to be renamed, on the Fox Acquisition Closing Date, as TWDC Enterprises
18 Corp.), a Delaware corporation (the “Borrower”), the banks, financial
institutions and other institutional lendersTWDC HOLDCO 613 CORP. (to be
renamed, on the Fox Acquisition Closing Date, as The Walt Disney Company), a
Delaware corporation (the “Guarantor”), the LENDERS party hereto and JPMORGAN
CHASE BANK, N.A., as designated agent (together with any successor designated
agent appointed pursuant to Article VIII, the “Designated Agent”) for the
Lenders hereunder.

IN CONSIDERATION of the agreements herein contained, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01.    SECTION 1.01 Certain Defined Terms.

As used in this Agreement (including the preamble hereto), the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

“2016 Credit Agreement” means the Five-Year Credit Agreement dated as of
March 11, 2016, among the Borrower, the banks, financial institutions and other
institutional lenders party thereto and JPMorgan Chase Bank, N.A., as designated
agent for the lenders thereunder, as such agreement may be amended, supplemented
or otherwise modified hereafter from time to time (including to accede the
Guarantor as a party thereto).

“21CF” means Twenty-First Century Fox, Inc., a Delaware corporation.

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurocurrency Rate Advance, each of which
shall be a “Type” of Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.

“Agreement” means this Five-Year Credit Agreement, as it may be amended,
supplemented or otherwise modified from time to time in accordance with
Section 9.01.

“Amendment” means the First Amendment dated as of December 19, 2018, to this
Agreement.

“Amendment Effective Date” means the “Amendment Effective Date” under, and as
defined in, the Amendment.

“Anniversary Date” means March 9, 2019, and March 9 in each succeeding calendar
year occurring during the term of this Agreement.



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the U.K. Bribery Act 2010 and all other similar laws, rules, and
regulations of any jurisdiction applicable to the Borrower and its
Subsidiariesany member of the Consolidated Group concerning or relating to
bribery or corruption.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office, in the case of a Base Rate Advance, and such Lender’s
Eurocurrency Lending Office, in the case of a Eurocurrency Rate Advance.

“Applicable Margin” means, as of any date, with respect to (a) any Eurocurrency
Rate Advance, a rate per annum equal to the Credit Default Swap Spread
(determined as of the applicable CDS Determination Date) and (b) any Base Rate
Advance, a rate per annum equal to the Credit Default Swap Spread (determined as
of the applicable CDS Determination Date) less 1.00% per annum. Notwithstanding
the foregoing, (i) the Applicable Margin for Eurocurrency Rate Advances in
effect at any time shall not be less than the Minimum Applicable Margin and
shall not exceed the Maximum Applicable Margin applicable to Eurocurrency Rate
Advances, and (ii) the Applicable Margin for Base Rate Advances in effect at any
time shall not be less than the Minimum Applicable Margin and shall not exceed
the Maximum Applicable Margin applicable to Base Rate Advances.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Designated Agent and the
Borrower, in substantially the form of Exhibit B hereto.

“Assuming Lender” means an Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.19(c) or that accepts an offer to assume a Declining Lender’s
Commitment in accordance with Section 2.20(c).

“Assumption Agreement” means an agreement, in form and substance satisfactory to
an Assuming Lender, the Borrower and the Designated Agent, under which such
Assuming Lender agrees to increase or assume a Commitment pursuant to
Section 2.19 or 2.20.

“Auto-Renewal Letter of Credit” has the meaning specified in Section 3.01(d).

“Bail-In Action” has the meaning specified in Section 9.19.

“Bail-In Legislation” has the meaning specified in Section 9.19.

“Base Rate” means, for each day in any period, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall at all
times for such day during such period be equal to the highest of:(a) (a) the
Prime Rate in effect for such day;(b) , (b) the NYFRB Rate in effect for such
day plus 1/2 of 1.00%;, and(c) (c) the Eurocurrency Rate for a one-month
Interest Period commencing on such date plus 1.00%.

“Base Rate Advance” means an Advance denominated in Dollars which bears interest
as provided in Section 2.06(a)(i).

“Borrower” has the meaning specified in the preamble to this Agreement.

“Borrower Information” has the meaning specified in Section 9.09.

 

2



--------------------------------------------------------------------------------

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.

“Business Day” means a day of the year (a) on which banks are not required or
authorized to close in Los Angeles, California, or New York City, New York,
(b) if the applicable Business Day relates to Eurocurrency Rate Advances, on
which dealings are carried on in the London interbank market and (c) if the
applicable Business Day relates to Eurocurrency Rate Advances denominated in
Euro, on which the Trans-European Automated Real-Time Gross Settlement Express
Transfer (TARGET) payment system is open for the settlement of payments in Euro.

“CDS Determination Date” means (a)    as to any Eurocurrency Rate Advance, the
second Business Day prior to the Business Day such Eurocurrency Rate Advance is
borrowed and, if applicable, the last Business Day prior to the continuation of
such Eurocurrency Rate Advance; provided that, in the case of any Eurocurrency
Rate Advance having an Interest Period of greater than three months, the last
Business Day prior to each three-month period succeeding such initial
three-month period shall also be a CDS Determination Date with respect to any
such Eurocurrency Rate Advance, with the applicable Credit Default Swap Spread,
as so determined, to be in effect as to such Eurocurrency Rate Advance for each
day commencing with the first day of the applicable three-month period until
subsequently re-determined in accordance with the foregoing, (b) as to Base Rate
Advances, each Initial Base Rate Advance Date and thereafter the first Business
Day of each succeeding calendar quarter so long as Base Rate Advances are
outstanding and (c) as to any Letter of Credit, the Effective Date and
thereafter the first Business Day of each succeeding calendar quarter.

“Co-Administrative Agents” means JPMorgan Chase Bank, N.A. and Citibank, N.A.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Commitment” has the meaning specified in Section 2.01.means, as to any Lender,
the commitment of such Lender to make Advances pursuant to Section 2.01 and to
acquire participations in Letters of Credit pursuant to Section 3.04, as such
commitment may be reduced or increased from time to time pursuant to the terms
hereof. The initial amount of each Lender’s Commitment is the amount set forth
opposite such Lender’s name on Schedule 2.01 hereto or, if such Lender has
become a party hereto pursuant to an Assumption Agreement or an Assignment and
Acceptance, the amount set forth in such Assumption Agreement or such Assignment
and Acceptance, as the case may be. As of the Effective Date, the aggregate
amount of the Commitments is $4,000,000,000.

“Commitment Date” has the meaning specified in Section 2.19(b).

“Commitment Fee Percentage” means, as of any date, the applicable rate per annum
under the caption “Commitment Fee Percentage” as determined by reference to the
Public Debt Rating in effect on such date as set forth below:

 

Ratings
Level

  

Public Debt Rating
S&P/Moody’s

   Commitment Fee
Percentage  

Level 1

   At least A+ by S&P/A1 by Moody’s      0.050 % 

Level 2

   A by S&P/A2 by Moody’s      0.070 % 

Level 3

   A- by S&P/A3 by Moody’s      0.090 % 

Level 4

   Lower than A- by S&P/A3 by Moody’s or unrated      0.125 % 

 

3



--------------------------------------------------------------------------------

“Commitment Increase” has the meaning specified in Section 2.19(a).

“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of Japan and lawful currency of
the European Economic and Monetary Union.

“Communications” has the meaning specified in Section 9.02(b).

“Consolidated EBITDA” means, for any period, (a) net income or net loss, as the
case may be, of the Borrower and its SubsidiariesConsolidated Group on a
consolidated basis for such period, as determined in accordance with GAAP for
such period, plus (b) the sum of all amounts which, in the determination of such
consolidated net income or net loss, as the case may be, for such period, have
been deducted for (i) Consolidated Interest Expense, (ii) consolidated income
tax expense, (iii) consolidated depreciation expense, (iv) consolidated
amortization expense and (v) any non-cash goodwill impairment charges, in each
case determined in accordance with GAAP for such period.

“Consolidated Group” means (a) prior to the Fox Acquisition Closing Date, the
Borrower and its Subsidiaries and (b) on and after the Fox Acquisition Closing
Date, the Guarantor and its Subsidiaries.

“Consolidated Interest Expense” means, for any period, the total interest
expense of the Borrower and its SubsidiariesConsolidated Group with respect to
all outstanding Debt of the Borrower and its SubsidiariesConsolidated Group
during such period, all as determined on a consolidated basis for such period
and in accordance with GAAP for such period.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.08 or 2.09.

“Credit Default Swap Spread” means, at any CDS Determination Date, the credit
default swap spread applicable to senior, unsecured, non-credit enhanced
long-term public debt issued by the Borrower interpolated to the scheduled
Termination Date (or any later date to which the scheduled Termination Date
applicable to any Lenders shall have been extended in accordance with
Section 2.20), determined as of the close of business on the Business Day
immediately preceding such CDS Determination Date, as reported and interpolated
by Markit Group Limited or any successor thereto; provided that if such period
is less than one year, the Credit Default Swap Spread shall be based on the
credit default swap spread shown for a period of one year. If on the Business
Day immediately preceding any CDS Determination Date the Credit Default Swap
Spread is unavailable, the Borrower and the Lenders shall negotiate in good
faith (for a period of up to thirty days after such CDS Determination Date (such
thirty-day period, the “Negotiation Period”)) to agree on an alternative method
for establishing the Applicable Margin for Eurocurrency Rate Advances and Base
Rate Advances. The Applicable Margin for Eurocurrency Rate Advances and Base
Rate Advances for any day which falls during the Negotiation Period shall be
based upon the Credit Default Swap Spread most recently available prior to the
Negotiation Period. If no such alternative method is agreed upon during the
Negotiation Period, the Applicable Margin for Eurocurrency Rate Advances and
Base Rate Advances for any day subsequent to the end of the Negotiation Period
shall be a rate per annum equal to 75% of the Maximum Applicable Margin for
Eurocurrency Rate Advances or Base Rate Advances, as the case may be.

“Debt” means, with respect to any Person: (a) indebtedness for borrowed money,
(b) obligations evidenced by bonds, debentures, notes or other similar
instruments, (c) obligations to pay the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course

 

4



--------------------------------------------------------------------------------

of business), (d) obligations as lessee under leases which shall have been or
should be, in accordance with GAAP, recorded as capital leases and
(e) obligations under direct or indirect guarantees in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of any other Person of the kinds referred to in clauses (a) through
(d) above.

“Declining Lender” has the meaning specified in Section 2.20(b).

“Defaulting Lender” means any Lender, as reasonably determined by the Designated
Agent (or by the Borrower in the case of clause (e) below; provided that in the
absence of a concurring determination by the Designated Agent, without limiting
any other rights of the parties vis-a-vis such Defaulting Lender, the sole
consequence under Section 2.21(a) of such a determination by the Borrower shall
be a mandatory assignment by such Lender pursuant to the terms of Section 2.16
hereof, if requested by the Borrower), that has (a) failed to (i) fund any
portion of its Advances or (ii) fund any portion of its participations in
Letters of Credit, in either case within three Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the Designated
Agent or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit, (c) failed, within three Business Days after written request by the
Designated Agent (based upon the reasonable belief that such Lender may not
fulfill its funding obligation), to confirm in writing that it will comply with
the terms of this Agreement relating to its funding obligations under this
Agreement, unless subject to a good faith dispute, provided that any such Lender
shall cease to be a Defaulting Lender under this clause (c) upon receipt of such
confirmation by the Designated Agent, (d) otherwise failed to pay over to the
Designated Agent or any other Lender any other amount required to be paid by it
hereunder within three Business Days of the date when due, unless subject to a
good faith dispute, or (e) become the subject of (or is reasonably likely not to
fund its obligations hereunder as a result of) a bankruptcy or insolvency
proceeding or a Bail-In Action, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding or a Bail-In Action, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action indicating its consent to,
approval of or acquiescence in any such proceeding, appointment or action,
provided that for purposes of this clause (e), in the absence of a Bail-In
Action, a Lender shall not qualify as a Defaulting Lender solely as a result of
the acquisition or maintenance of an ownership interest in such Lender or its
parent company, or of the exercise of control over such Lender or any Person
controlling such Lender, by any Governmental Authority or instrumentality
thereof, unless such ownership interest results in or provides such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permits such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Lender.

“Defaulting Lender Notice” has the meaning specified in Section 2.21(a).

“Designated Agent” has the meaning specified in the preamble to this Agreement.
The Designated Agent has determined pursuant to Section 8.01(c), until it shall
notify the Borrower and the Lenders to the contrary, to perform its duties in
respect of Advances denominated in Committed Currencies through its Affiliate
JPMorgan Europe Limited.

“Designated Agent’s Account” means (a) in the case of Advances denominated in
Dollars, account number 9008113381H1162 maintained by the Designated Agent at
its office at 270 Park Avenue, New York, New York, and (b) in the case of
Advances denominated in any Committed Currency, such other account of the
Designated Agent as the Designated Agent shall notify in writing to the Borrower
and the Lenders from time to time.

 

5



--------------------------------------------------------------------------------

“Dollars” and the “$” sign each means lawful currency of the United States.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
1.01 hereto or in the Assumption Agreement or the Assignment and Acceptance, as
the case may be, pursuant to which it became a Lender, or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Designated Agent for such purpose.

“EEA Financial Institution” has the meaning specified in Section 9.19.

“EEA Member Country” has the meaning specified in Section 9.19.

“EEA Resolution Authority” has the meaning specified in Section 9.19.

“Effective Date” has the meaning specified in Section 4.01.

“Eligible Assignee” means (a) a Lender or any Affiliate of a Lender or (b) any
bank or other financial institution, or any other Person (other than a natural
Person), which has been approved in writing by the Borrower, the Designated
Agent and each Issuing Bank as an Eligible Assignee for purposes of this
Agreement; provided that none of the Borrower’s approval, the Designated Agent’s
approval or any Issuing Bank’s approval shall be unreasonably withheld; and
provided further that the Borrower may withhold its approval if the Borrower
reasonably believes that an assignment to such Eligible Assignee pursuant to
Section 9.07 would result in the incurrence of increased costs payable by the
Borrower pursuant to Section 2.11 or 2.14.

“Environmental Claim” means any administrative, regulatory or judicial action,
suit, demand, claim, lien, notice or proceeding relating to any Environmental
Law or any Environmental Permit.

“Environmental Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code or duly promulgated policy or rule of common law,
now or hereafter in effect, and in each case as amended, and any judicial or
administrative interpretation thereof, including any order, consent decree or
judgment, relating to the environment, health, safety or any Hazardous Material.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.

“Equivalent” in Dollars of any Committed Currency on any date means the
equivalent in Dollars of such Committed Currency determined by using the rate at
which such Committed Currency may be exchanged into Dollars on such day
determined by using the rate of exchange for the purchase of Dollars with such
Committed Currency in the London foreign exchange market at or about 11:00
aA.mM. (London time) (unless otherwise indicated by the terms of this Agreement)
on such day as displayed by ICE Data Services as the “ask price”, or as
displayed on such other information service which publishes that rate of
exchange from time to time in place of ICE Data Services (and in the event that
such rate does not appear on ICE Data Services (or on any information service
which publishes that rate of exchange from time to time in place of ICE Data
Services), the Equivalent of such amount in Dollars will be determined in such
manner as the Borrower and the Designated Agent shall agree (including by
reference to any such other publicly available service for displaying exchange
rates) or, in the absence of such agreement, by the Designated Agent using any
method of determination it deems appropriate in its reasonable discretion); and

 

6



--------------------------------------------------------------------------------

the “Equivalent” in any Committed Currency of Dollars on any date means the
equivalent in such Committed Currency of Dollars determined by using the rate at
which Dollars may be exchanged for such Committed Currency on such day
determined by using the rate of exchange for the purchase of such Committed
Currency with Dollars in the London foreign exchange market at or about 11:00
aA.mM. (London time) (unless otherwise indicated by the terms of this Agreement)
on such day as displayed by ICE Data Services as the “ask price”, or as
displayed on such other information service which publishes that rate of
exchange from time to time in place of ICE Data Services (and in the event that
such rate does not appear on ICE Data Services (or on any information service
which publishes that rate of exchange from time to time in place of ICE Data
Services), the Equivalent of such amount in such Committed Currency will be
determined in such manner as the Borrower and the Designated Agent shall agree
(including by reference to any such other publicly available service for
displaying exchange rates) or, in the absence of such agreement, by the
Designated Agent using any method of determination it deems appropriate in its
reasonable discretion).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the BorrowerParent’s controlled group, or under common control with
the BorrowerParent, within the meaning of Section 414 of the Internal Revenue
Code of 1986, as amended.

“ERISA Event” means: (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation, or (ii) the provisions of subsection (1) of
Section 4043(b) of ERISA (without regard to subsection (2) of such Section) are
applicable with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in subsection
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA could reasonably be
expected to occur with respect to such Plan within the following 30 days;
(b) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (c) the cessation of operations by the BorrowerParent or any ERISA
Affiliate at a facility in the circumstances described in Section 4062(e) of
ERISA; (d) the withdrawal by the BorrowerParent or any ERISA Affiliate from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (e) the failure by the
BorrowerParent or any ERISA Affiliate to make a payment to a Plan described in
Section 302(f)(1)(A) of ERISA; (f) the adoption of an amendment to a Plan
requiring the provision of security to such Plan, pursuant to Section 307 of
ERISA; or (gf) the institution by the Pension Benefit Guaranty Corporation of
proceedings to terminate a Plan, pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition which is reasonably likely to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, a Plan.

“EU Bail-In Legislation Schedule” has the meaning specified in Section 9.19.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule 1.01 hereto or in the Assumption Agreement or the Assignment and
Acceptance, as the case may be, pursuant to which it became a Lender (or, if no
such office is specified, its Domestic Lending Office), or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Designated Agent for such purpose.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

7



--------------------------------------------------------------------------------

“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Advance for any
Interest Period, the rate per annum equal to (a) the London interbank offered
rate as administered by the ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) for deposits in the applicable
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period as displayed on the Reuters screen page that
displays such rate (currently page LIBOR01) (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service or such other source that publishes such rate as shall be
selected by the Designated Agent with the consent of the Borrower, not to be
unreasonably withheld), at approximately 11:00 A.M. (London time) two Business
Days prior to the commencement of such Interest Period (or, in the case of a
Eurocurrency Rate Advance denominated in Sterling, on the first day of such
Interest Period) (the “Screen Rate”) divided by (b) a percentage equal to 100%
minus the Eurocurrency Rate Reserve Percentage for such Interest Period
(provided that, if for any reason a Screen Rate (including an Interpolated
Screen Rate, as provided below) is not available, the term “Eurocurrency Rate”
shall mean, for any Interest Period for each Eurocurrency Rate Advance
comprising part of the same Borrowing, (i) an interest rate per annum equal to
the average (rounded upward to the nearest whole multiple of 1/16 of 1.00% per
annum, if such average is not such a multiple) of the rate per annum at which
deposits in Dollars or the applicable Committed Currency, as the case may be,
are offered by the principal office of each of the Reference Banks in London,
England to prime banks in the London interbank market at 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period (or, in the
case of a Eurocurrency Rate Advance denominated in Sterling, on the first day of
such Interest Period) for a period equal to such Interest Period and in an
amount substantially equal to such Reference Bank’s Eurocurrency Rate Advance
comprising part of such Borrowing divided by (ii) a percentage equal to 100%
minus the Eurocurrency Rate Reserve Percentage for such Interest Period). In the
event that the Eurocurrency Rate is to be determined by the Reference Banks, the
Eurocurrency Rate for any Interest Period for each Eurocurrency Rate Advance
comprising part of the same Borrowing shall be determined by the Designated
Agent on the basis of applicable rates furnished to and received by the
Designated Agent from the Reference Banks two Business Days before the first day
of such Interest Period (or, in the case of a Eurocurrency Rate Advance
denominated in Sterling, on the first day of such Interest Period), subject,
however, to the provisions of Section 2.08. If, as to any currency, no Screen
Rate shall be available for a particular Interest Period but Screen Rates shall
be available for maturities both longer and shorter than such Interest Period,
then the Screen Rate for such Interest Period shall be the Interpolated Screen
Rate. For the avoidance of doubt, nothing in this Agreement shall obligate any
Reference Bank to provide the information referred to in clause (i) hereofabove.
Notwithstanding the foregoing, the Eurocurrency Rate shall in no event be less
than zero.

“Eurocurrency Rate Advance” means an Advance denominated in Dollars or a
Committed Currency which bears interest as provided in Section 2.06(a)(ii).

“Eurocurrency Rate Reserve Percentage” means, with respect to any Lender for any
Interest Period for any Eurocurrency Rate Advance, the reserve percentage
applicable during such Interest Period (or, if more than one such percentage
shall be so applicable, the daily average of such percentages for those days in
such Interest Period during which any such percentage shall be so applicable)
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor thereto) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on Eurocurrency Rate Advances is
determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 7.01.

 

8



--------------------------------------------------------------------------------

“Excluded Entity” means each of the Hong Kong Disneyland Entities, the Shanghai
Project Entities and the Specified Project Entities.

“Excluded Taxes” has the meaning specified in Section 2.14(a).

“Existing Credit Agreement” means the Five-Year Credit Agreement dated as of
March 14, 2014, among the Borrower, the banks, financial institutions and other
institutional lenders party thereto and JPMorgan Chase Bank, N.A., as designated
agent for the lenders thereunder, as such agreement may have been amended,
supplemented or otherwise modified from time to time.

“Existing Letters of Credit” means the outstanding letters of credit originally
issued or deemed issued under the Existing Credit Agreement that are identified
on Schedule 3.01 hereto.

“Extending Lender” has the meaning specified in Section 2.20(b).

“Extension Date” has the meaning specified in Section 2.20(b).

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among governmental authoritiesGovernmental
Authorities and implementing such Sections of the Code.

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depository institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.

“Fox Acquisition Closing Date” means the date of the consummation and closing of
the Fox Acquisition Transactions, as such date is confirmed by the Borrower to
the Designated Agent in writing or publicly announced by the Parent.

“Fox Acquisition Transactions” means the transactions under the Fox Merger
Agreement as a result of which the Borrower and 21CF will become direct
wholly-owned Subsidiaries of the Guarantor.

“Fox Merger Agreement” means that certain Agreement and Plan of Merger dated as
of December 13, 2017, as amended and restated as of June 20, 2018, among the
Borrower, 21CF, the Guarantor and certain other parties thereto (together with
all exhibits, schedules and disclosure letters thereto).

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

9



--------------------------------------------------------------------------------

“Guaranteed Obligations” has the meaning specified in Section 10.01.

“Guarantor” has the meaning specified in the preamble to this Agreement.

“Guaranty” means the guaranty and the other obligations of the Guarantor under
Article X.

“Guaranty Beneficiaries” means the Designated Agent, the Issuing Banks, the
Lenders and any other holders of Guaranteed Obligations.

“Hazardous Material” means (a) any petroleum or petroleum product, natural or
synthetic gas, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation or radon gas, (b) any substance defined as or
included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “toxic substances”, “contaminants” or “pollutants”, or
words of similar import, under any applicable Environmental Law or (c) any other
substance exposure to which is regulated by any governmental or regulatory
authority.

“Hong Kong Disneyland Entity” means any Subsidiarysubsidiary of the
BorrowerParent and any other Person whose equity securities or interests are
owned, directly or indirectly, in whole or in part, by the BorrowerParent or any
of its Subsidiariessubsidiaries, the primary business of which is the direct or
indirect ownership, management, operation, design, construction and/or financing
of the recreational and commercial facilities and complex, or any part thereof
or any addition thereto, commonly known as “Hong Kong Disney”, “Hong Kong
Disneyland” or “Disneyland Resort Hong Kong”, located at Penny’s Bay on Lantau
Island, Hong Kong, which Subsidiariessubsidiaries and other Persons include,
without limitation, as of the date hereof, Hongkong International Theme Parks
Limited, Hong Kong Disneyland Management Limited and Walt Disney Holdings (Hong
Kong) Limited.

“Increase Date” has the meaning specified in Section 2.19(a).

“Increasing Lender” has the meaning specified in Section 2.19(b).

“Indemnified Matters” has the meaning specified in Section 9.08.

“Indemnified Party” has the meaning specified in Section 9.08.

“Initial Base Rate Advance Date” means any date on which a Base Rate Advance is
made and immediately prior to which no Base Rate Advances were outstanding.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or on the date of the Conversion of any Base Rate Advance into a
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three, six or, if generally available to all of the Lenders, twelve months
as the Borrower may select, upon notice received by the Designated Agent not
later than (x) 11:00 A.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period for each Eurocurrency Rate Advance
denominated in any Committed Currency or (y) 1:00 P.M. (New York City time) on
the third Business Day prior to the first day of such Interest Period for each
Eurocurrency Rate Advance denominated in Dollars; provided, however, that:

(i) (i) Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;

 

10



--------------------------------------------------------------------------------

(ii) (ii) whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next succeeding calendar month, the last day of such Interest Period shall
occur on the immediately preceding Business Day;

(iii) (iii) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month; and

(iv) (iv) the Borrower may not select for any Advance any Interest Period which
ends after the scheduled Termination Date then in effect.

“Interpolated Screen Rate” means, with respect to any Eurocurrency Rate Advance
denominated in any currency for any Interest Period, a rate per annum which
results from interpolating on a linear basis between (a) the applicable Screen
Rate for the longest maturity for which a Screen Rate is available that is
shorter than such Interest Period and (b) the applicable Screen Rate for the
shortest maturity for which a Screen Rate is available that is longer than such
Interest Period.

“IRS” means the U.S. Internal Revenue Service.

“Issue” means, with respect to any Letter of Credit, either to issue, or to
increase the amount of, such Letter of Credit, and the term “Issued” or
“Issuance” shall have corresponding meanings. For the avoidance of doubt, the
renewal of an Auto-Renewal Letter of Credit shall not be deemed to be an
Issuance.

“Issuing Bank” means any of JPMorgan Chase Bank, N.A., Citibank, N.A., BNP
Paribas, Deutsche Bank AG New York Branch and any other Lender which agrees to
become, and is designated as, an Issuing Bank under Section 3.08(a), or any
Affiliate of any of the foregoing as agreed to from time to time by the Borrower
and such Issuing Bank, that may from time to time Issue Letters of Credit for
the account of the Borrower and on behalf of Borrower and/or one or more of its
subsidiaries.

“Issuing Commitment” means, as to any Issuing Bank, the amount set forth
opposite such Issuing Bank’s name on Schedule 3.01 hereto, as it may change
pursuant to Section 3.08(b).

“LC Collateral Account” means a deposit account to be designated by the
Designated Agent from time to time, which deposit account shall be in the name
of the Borrower and shall bear interest for the benefit of the Borrower at a
rate equal to the rate generally offered by the Designated Agent for deposits
equal to the amount deposited by the Borrower in such deposit account for a term
equal to that applicable to such deposit account (such term to be mutually
agreed between the Borrower and the Designated Agent).

“LC Commitment Percentage” means, with respect to each Lender, the percentage
which the then existing Commitment of such Lender is of the Commitments of all
Lenders; provided, however, that when used with respect to Letters of Credit
which expire after the Termination Date has occurred, the LC Commitment
Percentage of each Lender shall be the percentage, immediately prior to the
Termination Date, that such Lender’s Commitment is of the Commitments of all
Lenders.

 

11



--------------------------------------------------------------------------------

“Lenders” means, collectively, the Persons listed on Schedule 2.01, to the
extent applicable, each Assuming Lender that shall become a party hereto
pursuant to Section 2.19 or 2.20 and each Eligible Assignee that shall become a
party hereto pursuant to Section 9.07, in each case other than any such Person
that shall have ceased to be a party hereto pursuant to Section 9.07.

“Letter of Credit” means a letter of credit issued for the account of the
Borrower and on behalf of Borrower and/or one or more of its subsidiaries, as
provided in Article III.

“Letter of Credit Exposure” means, as to any Lender at any time, such Lender’s
LC Commitment Percentage of the Letter of Credit Liability at such time.

“Letter of Credit Liability” means, as of any date of determination, all then
existing liabilities of the Borrower to the Issuing Banks in respect of the
Letters of Credit, whether such liability is contingent or fixed, and shall, in
each case, consist of the sum of (i) the aggregate maximum amount (the
determination of such maximum amount to assume compliance with all conditions
for drawing) then available to be drawn under such Letters of Credit (including
without limitation, amounts available under such Letters of Credit for which a
draft has been presented but not yet honored) and (ii) the aggregate amount
which has then been paid by and not been reimbursed to the Issuing Banks under
such Letters of Credit. For the purposes of determining the Letter of Credit
Liability, the face amount of Letters of Credit outstanding in any Committed
Currency shall be expressed as the Equivalent in Dollars of such Committed
Currency.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement which has the same effect as
a lien or security interest.

“Loan Documents” means this Agreement and each Note delivered pursuant to
Section 2.17(a), in each case as amended, modified, supplemented or restated
from time to time.

“Loan Party” means the Borrower and the Guarantor.

“Majority Lenders” means, at any time, Lenders owed at least a majority in
interest of the aggregate unpaid principal amount of the Advances owing to the
Lenders at such time, or, if no such principal amount is outstanding at such
time, Lenders having at least a majority in interest of the Commitments at such
time; provided, however, that neither the Borrower nor any of its Affiliates, if
a Lender, shall be included in the determination of the Majority Lenders at any
time. For the purposes of this definition, the aggregate principal amount of
Letter of Credit Liability owing to each Issuing Bank shall be considered
Advances to be owed to the Lenders ratably in accordance with their respective
Commitments.

“Material Subsidiary” means, at any date of determination, a Subsidiary of the
BorrowerParent that, either individually or together with its Subsidiaries,
taken as a whole, has total assets exceeding $250,000,000 on such date.

 

12



--------------------------------------------------------------------------------

“Maximum Applicable Margin” means, as of any date, the applicable rate per annum
set forth in the table below, as determined by reference to the Public Debt
Rating in effect on such date:

 

Ratings
Level

  

Public Debt Rating
S&P/Moody’s

   Maximum Applicable
Margin for
Eurocurrency Rate
Advances     Maximum
Applicable Margin
for Base Rate
Advances   Level 1    At least A+ by S&P/A1 by Moody’s      0.750 %      0.000
%  Level 2    A by S&P/A2 by Moody’s      1.000 %      0.000 %  Level 3    A- by
S&P/A3 by Moody’s      1.250 %      0.250 %  Level 4    Lower than A- by S&P/A3
by Moody’s or unrated      1.500 %      0.500 % 

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the BorrowerParent on or
immediately prior to such date.

“Minimum Applicable Margin” means, as of any date, the applicable rate per annum
set forth in the table below, as determined by reference to the Public Debt
Rating in effect on such date:

 

Ratings
Level

  

Public Debt Rating
S&P/Moody’s

   Minimum Applicable
Margin for
Eurocurrency Rate
Advances     Minimum
Applicable Margin
for Base Rate
Advances   Level 1    At least A+ by S&P/A1 by Moody’s      0.150 %      0.000
%  Level 2    A by S&P/A2 by Moody’s      0.250 %      0.000 %  Level 3    A- by
S&P/A3 by Moody’s      0.375 %      0.000 %  Level 4    Lower than A- by S&P/A3
by Moody’s or unrated      0.500 %      0.000 % 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the BorrowerParent or any ERISA Affiliate
is making or accruing an obligation to make contributions or has within any of
the preceding five plan years made or accrued an obligation to make
contributions.

“Multiple Employer Plan” means a single-employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
BorrowerParent or any ERISA Affiliate and at least one Person other than the
BorrowerParent and the ERISA Affiliates or (ii) was so maintained and in respect
of which the BorrowerParent or an ERISA Affiliate could have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

“Negotiation Period” has the meaning specified in the definition of “Credit
Default Swap Spread”.

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Note” has the meaning specified in Section 2.17(a).

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

13



--------------------------------------------------------------------------------

“Notice of Letter of Credit Request” has the meaning set forth in Section 3.02.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 aA.mM. (New York City time) on such day received by
the Designated Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligor” means the Borrower and, from and after the Fox Acquisition Closing
Date, each of the Borrower and the Guarantor.

“OFAC” means Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Taxes” has the meaning specified in Section 2.14(b).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent” means (a) prior to the Fox Acquisition Closing Date, the Borrower and
(b) on and after the Fox Acquisition Closing Date, the Guarantor.

“Participant Register” has the meaning specified in Section 9.07(e).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56 and all other laws and regulations relating to money-laundering and
terrorist activities.

“Payment Office” means, for any Committed Currency, such office of the
Designated Agent as shall be from time to time selected by the Designated Agent
and notified by the Designated Agent to the Borrower and the Lenders.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture or
other entity, or a government or any political subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 9.02(b).

“Prime Rate” means the rate of interest publicly announced from time to time by
JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal office in
New York City; each. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

 

14



--------------------------------------------------------------------------------

“Public Debt Rating” means, as of any date of determination, the higher rating
that has been most recently announced by either S&P or Moody’s, as the case may
be, for any class of senior, unsecured, non-credit enhanced long-term public
debt issued by the Borrower. For purposes of the foregoing, (a) if only one of
S&P and Moody’s shall have in effect a Public Debt Rating, the Maximum
Applicable Margin, the Minimum Applicable Margin and the Commitment Fee
Percentage shall be determined by reference to the available rating; (b) if
neither S&P nor Moody’s shall have in effect a Public Debt Rating, the Maximum
Applicable Margin, the Minimum Applicable Margin and the Commitment Fee
Percentage will be set in accordance with Level 4 under the definition of
“Maximum Applicable Margin”, “Minimum Applicable Margin” or “Commitment Fee
Percentage”, as the case may be; (c) if the ratings established by S&P and
Moody’s shall fall within different levels, the Maximum Applicable Margin, the
Minimum Applicable Margin and the Commitment Fee Percentage shall be based upon
the higher rating; (d) if any rating established by S&P or Moody’s shall be
changed, such change shall be effective as of the date on which such change is
first announced publicly by the rating agency making such change; and (e) if S&P
or Moody’s shall change the basis on which ratings are established, each
reference to the Public Debt Rating announced by S&P or Moody’s, as the case may
be, shall refer to the then-equivalent rating by S&P or Moody’s, as the case may
be.

“Reference Banks” means each of BNP Paribas, Citibank, N.A. and JPMorgan Chase
Bank, N.A., or, in the event that fewer than two of such banks remain Lenders
hereunder at any time, any other commercial bank designated by the Borrower
(with the consent of such bank) and approved by the Majority Lenders as
constituting a “Reference Bank” hereunder, in each case, acting in its capacity
as a “Reference Bank” hereunder.

“Register” has the meaning specified in Section 9.07(c).

“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, the treasurer or any assistant treasurer of the
Borrower or the Guarantor, as applicable.

“S&P” means Standard & Poor’s Ratings Services, a subsidiary of McGraw Hill
Financial, Inc., and any successor to its rating agency business.

“Sanctions Laws” means trade or financial sanctions imposed, administered or
enforced by the Office of Foreign Assets Control (“OFAC ”) of the U.S.
Department of the TreasuryOFAC or similar trade or financial sanctions imposed,
administered or enforced by (a) the U.S. Department of State pursuant to the
International Emergency Economic Powers Act, Trading with the Enemy Act, United
Nations Participation Act, Foreign Narcotics Kingpin Designation Act,
Comprehensive Iran Sanctions, Accountability, and Divestment Act, Iran Threat
Reduction and Syria Human Rights Act and related executive orders and
regulations, (b) Her Majesty’s Treasury of the United Kingdom, (c) the European
Union, or (d) United Nations Security Council.

“Sanctioned Person” means any Person currently named on OFAC’s List of Specially
Designated Nationals and Blocked Persons or any entity that is 50% or more owned
by such Person; the Sanctioned Entities List maintained by the U.S. Department
of State; the Consolidated list of persons, groups and entities subject to
European Union financial sanctions maintained by the European Union External
Action Committee; the Consolidated List of Financial Sanctions Targets
maintained by Her Majesty’s Treasury of the United Kingdom; and the Compendium
of United Nations Security Council Sanctions Lists.

“Screen Rate” has the meaning assigned to that term in the definition of
“Eurocurrency Rate”.

 

15



--------------------------------------------------------------------------------

“SEC” has the meaning specified in Section 6.01(e)(i).means the United States
Securities and Exchange Commission.

“Shanghai Project Entity” means any Subsidiarysubsidiary of the BorrowerParent
and any other Person whose equity securities or interests are owned, directly or
indirectly, in whole or in part, by the BorrowerParent or any of its
Subsidiariessubsidiaries, the primary business of which is the direct or
indirect ownership, management, operation, design, construction and/or financing
of the recreational and commercial facilities and complex or any part thereof or
any addition thereto, to be known as “Shanghai Disney”, “Shanghai Disneyland” or
“Disneyland Resort Shanghai” or by any similar name, to be located in the Pudong
New Area, Shanghai, People’s Republic of China, which Subsidiariessubsidiaries
and other Persons include, without limitation, as of the date hereof, Shanghai
International Theme Park Company Limited, Shanghai International Theme Park
Associated Facilities Company Limited, Shanghai International Theme Park and
Resort Management Company Limited and WD Holdings (Shanghai), LLC.

“Single Employer Plan” means a single-employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
BorrowerParent or an ERISA Affiliate and no Person other than the BorrowerParent
and the ERISA Affiliates or (ii) was so maintained and in respect of which the
BorrowerParent or an ERISA Affiliate could have liability under Section 4069 of
ERISA in the event such plan has been or were to be terminated.

“Specified Project Entity” means:

(a) (a) DVD Financing, Inc.;

(a) (b) each Affiliate of the BorrowerParent organized after February 25, 2004
(the “Organization Date”) (or whose business commenced after the Organization
Date) and any other Person organized after the Organization Date (or whose
business commenced after the Organization Date) whose equity securities or
interests are owned, directly or indirectly, in whole or in part, by the
BorrowerParent or any of its Subsidiariessubsidiaries, in each case, if:

(i) (i) such Affiliate or other Person has incurred Debt for the purpose of
financing all or a part of the costs of the acquisition, construction,
development or operation of a particular project (“Project Debt”);

(ii) (ii) except for customary guarantees, keep-well agreements and similar
credit and equity support arrangements in respect of Project Debt incurred by
such Affiliate or other Person from the BorrowerParent or any of its
Subsidiariessubsidiaries not in excess of $150,000,000 or from third parties,
the source of repayment of such Project Debt is limited to the assets and
revenues of such particular project (or, if such particular project comprises
all or substantially all of the assets of such Affiliate or other Person, the
assets and revenues of such Affiliate or other Person); and

(iii) (iii) the property over which Liens are granted to secure such Project
Debt, if any, consists solely of the assets and revenues of such particular
project or the equity securities or interests of such Affiliate or other Person
or a Subsidiary of the BorrowerParent referred to in clause (c) below; and

(b) (c) each Affiliate of the BorrowerParent organized after the Organization
Date (or whose business commenced after the Organization Date) whose equity
securities or interests are owned, directly or indirectly, in whole or in part,
by the BorrowerParent or any of its Subsidiariessubsidiaries, the primary
business of which is the direct or indirect ownership, management or operation
of, or provision of services to, any Affiliate or other Person referred to in
clause (b) above.

 

16



--------------------------------------------------------------------------------

“Subsidiary” means with respect to any Person, any (a) any corporation (or
foreign equivalent) other than an Excluded Entity or (b) any general
partnership, limited partnership or limited liability company (or foreign
equivalent) other than an Excluded Entity (each, a “Non-Corporate Entity”), in
either case, of which more than 50% of the outstanding capital stock (or
comparable interest) having ordinary voting power (irrespective of whether at
the time capital stock (or comparable interest) of any other class or classes of
such corporation or Non-Corporate Entity shall or might have voting power upon
the occurrence of any contingency) is at the time directly or indirectly
(through one or more Subsidiaries) owned by such Person. In the case of a
Non-Corporate Entity, a Person shall be deemed to have more than 50% of
interests having ordinary voting power only if such Person’s vote in respect of
such interests comprises more than 50% of the total voting power of all such
interests in such Non-Corporate Entity. For purposes of this definition, any
managerial powers or rights comparable to managerial powers afforded to a Person
solely by reason of such Person’s ownership of general partner or comparable
interests (or foreign equivalent) shall not be deemed to be “interests having
ordinary voting power”.

“Taxes” has the meaning specified in Section 2.14(a).

“Termination Date” means the earlier of (a) March 9, 2023, subject to the
extension thereof pursuant to Section 2.20, and (b) the date of termination in
whole of the aggregate Commitments pursuant to Section 2.04 or 7.01; provided,
however, that the Termination Date of any Lender that is a Declining Lender in
connection with any requested extension pursuant to Section 2.20 shall be the
Termination Date in effect immediately prior to the applicable Extension Date
for all purposes of this Agreement.

“2016 Credit Agreement” means the Five-Year Credit Agreement dated as of
March 11, 2016, among the Borrower, the banks, financial institutions and other
institutional lenders party thereto and JPMorgan Chase Bank, N.A., as designated
agent for the lenders thereunder, as such agreement may be amended, supplemented
or otherwise modified hereafter from time to time.

“Type” has the meaning specified in the definition of “Advance ”means, in
respect of any Advance, whether such Advance is a Base Rate Advance or a
Eurocurrency Rate Advance.

“United States” and “U.S.” each means the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“Write-Down and Conversion Powers” has the meaning specified in Section 9.19.

SECTION 1.02.    SECTION 1.02 Computation of Time Periods. In this Agreement, in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each means “to but excluding”.

SECTION 1.03.    SECTION 1.03 Accounting Terms. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP as in
effect from time to time; provided, however, that if any changes in accounting
principles from those used in the preparation of the financial statements
referred to in Section 5.01(c) dated September 30, 2017,29, 2018, hereafter
occur by reason of the promulgation of rules, regulations, pronouncements,
opinions or other requirements of the Financial Accounting Standards Board or
the American Institute of Certified Public Accountants (or

 

17



--------------------------------------------------------------------------------

successors thereto or agencies with similar functions) and result in a change in
the method of calculation of any financial covenant or term related thereto
contained in this Agreement, then upon the request of either the BorrowerParent
or the Designated Agent (acting at the instruction of the Majority Lenders), the
BorrowerParent and the Designated Agent shall enter into negotiations to amend
such financial covenant or other relevant terms of this Agreement to eliminate
the effect of any such change; provided further, however, that upon such request
and until such amendment becomes effective, such financial covenant or other
relevant terms shall be performed, observed and determined in accordance with
GAAP as in effect immediately prior to such change.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01.    SECTION 2.01 The Advances. Each Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Advances to the Borrower
from time to time on any Business Day during the period from the Effective Date
until the Termination Date in an aggregate amount (based in respect of any
Advances denominated in a Committed Currency on the Equivalent in Dollars
determined on the date of delivery of the applicable Notice of Borrowing) not to
exceed at any time outstanding the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or, if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the Dollar amount set forth for such Lender
in such Assumption Agreement or, if such Lender has entered into an Assignment
and Acceptance, the Dollar amount set forth for such Lender in the Register
maintained by the Designated Agent pursuant to Section 9.07(c), as such amount
may be reduced pursuant to Section 2.04 or increased pursuant to Section 2.19
(such Lender’s “Commitment ”), in any case and at any timeCommitment of such
Lender then in effect less the amount of such Lender’s Letter of Credit Exposure
at such time; provided that the Lenders shall not be obligated to, and shall
not, make any Advances as part of a Borrowing if after giving effect to such
Borrowing the sum of the then-outstanding aggregate amount of all Borrowings and
the then outstanding aggregate amount of all Letter of Credit Liability shall
exceed the aggregate amount of the Commitments then in effect. Each Borrowing
shall be in an aggregate amount of $5,000,000, £5,000,000, €5,000,000 or
¥500,000,000, as applicable, or an integral multiple of $1,000,000, £1,000,000,
€1,000,000 or ¥100,000,000, as applicable, in excess thereof, except that any
Borrowing may be in an amount equal to the remaining unused amount of the
Commitments or the Equivalent thereof in a Committed Currency; provided that, in
the case of any Borrowing made for the purpose of reimbursing a drawing under
any Letter of Credit, (A) the aggregate amount of such Borrowing shall be not
less than $1,000,000 and (B) if the aggregate amount of such Borrowing is less
than $5,000,000, such Borrowing shall consist solely of Base Rate Advances.
Except as set forth in clause (B) of the preceding sentence, each Borrowing
shall consist of Advances of the same Type made on the same day by the Lenders
ratably according to their respective Commitments. Within the limits of each
Lender’s Commitment, the Borrower from time to time may borrow under this
Section 2.01, prepay pursuant to Section 2.10 and reborrow under this
Section 2.01.

SECTION 2.02.    SECTION 2.02 Making the Advances. (a) (a) Each Borrowing shall
be made on notice, given not later than (x) 11:00 A.M. (New York City time) on
the same Business Day as the date of a proposed Borrowing comprised of Base Rate
Advances, (y) 11:00 A.M. (London time) on the third Business Day prior to the
date of a proposed Borrowing comprised of Eurocurrency Rate Advances denominated
in any Committed Currency or (z) 1:00 P.M. (New York City time) on the third
Business Day prior to the date of a proposed Borrowing comprised of Eurocurrency
Rate Advances denominated in Dollars, by the Borrower to the Designated Agent,
which shall give to each Lender prompt notice thereof by telecopier. Each such
notice of a Borrowing (a “Notice of Borrowing”) shall be by telecopierin
writing, or by telephone confirmed immediately by telecopierin writing, in
substantially the form of Exhibit A-1 hereto, specifying therein the requested
(i) date of such Borrowing (which shall be a Business Day), (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing and
(iv) in the

 

18



--------------------------------------------------------------------------------

case of a Borrowing comprised of Eurocurrency Rate Advances, initial Interest
Period and currency for each such Advance. Each Lender shall, before (A) 1:00
P.M. (New York City time) on the date of such Borrowing consisting of Advances
denominated in Dollars or (B) 1:00 P.M. (London time) on the date of such
Borrowing consisting of Advances denominated in any Committed Currency, make
available for the account of its Applicable Lending Office to the Designated
Agent at the Designated Agent’s Account, in same day funds, such Lender’s
ratable portion of such Borrowing. After the Designated Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in Article IV,
the Designated Agent will make such funds available to the Borrower at the
office where the Designated Agent’s Account is maintained (or to an account of
the Borrower in the relevant jurisdiction and designated by the Borrower in the
applicable Notice of Borrowing, in the case of Advances denominated in a
Committed Currency).

(b)    Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing which the related Notice of Borrowing
specifies as to be comprised of Eurocurrency Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article IV, including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or redeployment of deposits or other funds acquired by
such Lender to fund the Eurocurrency Rate Advance to be made by such Lender as
part of such Borrowing when such Eurocurrency Rate Advance, as a result of such
failure, is not made on such date.

(c)    Unless the Designated Agent shall have received notice from a Lender on
or prior to the date of any Borrowing that such Lender will not make available
to the Designated Agent such Lender’s ratable portion of such Borrowing, the
Designated Agent may, but shall not be required to, assume that such Lender has
made such portion available to the Designated Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the
Designated Agent may, but shall not be required to, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that any Lender shall not have made such ratable portion
available to the Designated Agent, such Lender agrees to pay to the Designated
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is paid to the Designated Agent, at (A) the
Federal Funds Rate in the case of Advances denominated in Dollars or (B) the
cost of funds incurred by the Designated Agent in respect of such amount in the
case of Advances denominated in Committed Currencies; provided, however, that
(i) within two Business Days after any Lender shall fail to make such ratable
portion available to the Designated Agent, the Designated Agent shall notify the
Borrower of such failure and (ii) if such Lender shall not have paid such
corresponding amount to the Designated Agent within two Business Days after such
demand is made of such Lender by the Designated Agent, the Borrower agrees to
repay to the Designated Agent forthwith upon demand by the Designated Agent to
the Borrower such corresponding amount together with interest thereon, for each
day from the date such amount is made available to the Borrower until the date
such amount is repaid to the Designated Agent, at the interest rate applicable
at the time to Advances comprising such Borrowing. If and to the extent such
corresponding amount shall be paid by such Lender to the Designated Agent in
accordance with this Section 2.02(c), such amount shall constitute such Lender’s
Advance as part of such Borrowing for all purposes of this Agreement.

(d)    The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

 

19



--------------------------------------------------------------------------------

SECTION 2.03.    SECTION 2.03 Commitment Fee. The Borrower agrees to pay to each
Lender a commitment fee on the average daily unused amount of such Lender’s
Commitment (i) in the case of each Lender on the Effective Date, from the
Effective Date or (ii) in the case of any Lender that becomes a Lender after the
Effective Date, the effective date specified in the Assumption Agreement or the
Assignment and Acceptance pursuant to which it became a Lender, until, in each
case, the Termination Date, payable quarterly in arrears on the first Business
Day of each January, April, July and October during the term of such Lender’s
Commitment, commencing April 2, 2018, and on the Termination Date, at the rate
per annum equal to the Commitment Fee Percentage in effect from time to time.

SECTION 2.04.    SECTION 2.04 Reduction of the Commitments. The Borrower shall
have the right, upon at least three Business Days’ notice to the Designated
Agent, to terminate in whole or reduce ratably in part the unused portions of
the respective Commitments of the Lenders; provided that each partial reduction
shall be in the aggregate amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof; provided further that after giving effect to any
such partial reduction, the total Commitments shall not be less than the sum of
(i) then-outstanding aggregate amount of Advances and (ii) the Letter of Credit
Liability. Once terminated, such Commitments may not be reinstated.

SECTION 2.05.    SECTION 2.05 Repayment of Advances. The Borrower shall repay to
each Lender on the Termination Date the aggregate principal amount of the
Advances owing to such Lender on such date.

SECTION 2.06.    SECTION 2.06 Interest on Advances. (a) (a) Scheduled Interest.
The Borrower shall pay to each Lender interest on the unpaid principal amount of
each Advance owing to such Lender from the date of such Advance until such
principal amount shall be paid in full, at the following rates per annum:

(i)    Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate and
(B) the Applicable Margin in effect from time to time, payable quarterly in
arrears on the first Business Day of each January, April, July and October
during such periods and on the date such Base Rate Advance shall be Converted or
paid in full.

(ii)    Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurocurrency Rate for
such Interest Period for such Advance and (B) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on the
date which occurs three months and, if applicable, six months, nine months and
twelve months after the first day of such Interest Period and on the date such
Eurocurrency Rate Advance shall be Converted or paid in full.

(b)    Default Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance that is not paid when due and on the unpaid amount of all
interest, fees and other amounts payable hereunder that is not paid when due,
payable on demand of the Designated Agent or the Majority Lenders, at a rate per
annum equal at all times to (i) in the case of any amount of principal, 2.00%
per annum above the rate per annum required to be paid on such Advance
immediately prior to the date on which such amount became due and (ii) to the
fullest extent permitted by law, in the case of all other amounts, 2.00% per
annum above the rate of interest applicable to Base Rate Advances in effect from
time to time.

SECTION 2.07.    SECTION 2.07 [Intentionally Omitted.]

 

20



--------------------------------------------------------------------------------

SECTION 2.08.    SECTION 2.08 Interest Rate and Letter of Credit Determination.
(a) (a) If requested, each Reference Bank may, but shall not be required to,
furnish to the Designated Agent timely information for the purpose of
determining each Eurocurrency Rate. IfSubject to Section 2.08(c), if any one or
more of the Reference Banks shall not furnish such timely information to the
Designated Agent for the purpose of determining such interest rate, the
Designated Agent shall determine such interest rate on the basis of timely
information furnished by the remaining Reference Banks.

(b)    The Designated Agent shall give prompt notice to the Borrower and the
Lenders of (i) the applicable interest rate and/or letter of credit fee
determined by the Designated Agent and (ii) subject to Section 2.13(b), the
details of such determination (including, without limitation, disclosure of the
Credit Default Swap Spread) for purposes of Sections 2.06(a)(i), 2.06(a)(ii)
and/or 3.05(a).

(c)     If, at any time when the Eurocurrency Rate is being determined by
reference to rates furnished by the Reference Banks in accordance with the
definition of “Eurocurrency Rate”, fewer than two Reference Banks furnish timely
information to the Designated Agent for purposes of determining the Eurocurrency
Rate for any Eurocurrency Rate Advances, (i) the Designated Agent shall
forthwith notify the Borrower and the Lenders that the interest rate cannot be
determined for such Eurocurrency Rate Advances, (ii) each such Advance
denominated in Dollars will automatically, on the last day of the then-existing
Interest Period therefor, Convert into a Base Rate Advance (or, if such Advance
is then a Base Rate Advance, will continue as a Base Rate Advance), (iii) each
such Advance denominated in a currency other than Dollars shall be prepaid and
(iv) the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended until the Designated Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

(d)    If, with respect to any Eurocurrency Rate Advances in any currency,
(i) the Designated Agent shall be unable to determine the Eurocurrency Rate as
contemplated hereby or (ii) the Majority Lenders notify the Designated Agent
that (A) they are unable to obtain matching deposits in such currency in the
London interbank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing (or, in the case of a Borrowing
denominated in Sterling, on the date of such Borrowing) in sufficient amounts to
fund their respective Eurocurrency Rate Advances as a part of such Borrowing
during its Interest Period or (B) the Eurocurrency Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Majority Lenders
(which cost each such Majority Lender reasonably determines in good faith is
material) of making, funding or maintaining their respective Eurocurrency Rate
Advances in such currency for such Interest Period, the Designated Agent shall
forthwith so notify the Borrower and the Lenders, whereupon, unless, in the case
of a development referred to in the preceding clause (ii)(B), the Applicable
Margin shall be increased to reflect such costs as determined by such Majority
Lenders and as agreed by the Borrower, and in any event subject to clause
Section 2.08(e) below, (A) the obligation of the Lenders to make or continue at
the end of the Interest Period, or to Convert Base Rate Advances into,
Eurocurrency Rate Advances in such currency shall be suspended until the
Designated Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist and (B) the Borrower will,
on the last day of the then-existing Interest Period therefor, (1) if such
Eurocurrency Rate Advances are denominated in Dollars, either (x) prepay such
Advances or (y) Convert such Advances into Base Rate Advances and (2) if such
Eurocurrency Rate Advances are denominated in any affected Committed Currency,
prepay such Advances. The Designated Agent shall use reasonable efforts to
determine from time to time whether the circumstances causing such suspension no
longer exist and, promptly after the Designated Agent knows that the
circumstances causing such suspension no longer exist, the Designated Agent
shall notify the Borrower and the Lenders.

 

21



--------------------------------------------------------------------------------

(e)    If at any time the Designated Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause Section 2.08(d)(i) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause Section 2.08(d)(i) have
not arisen but the supervisor for the administrator of the Screen Rate or a
Governmental Authority having jurisdiction over the Designated Agent has made a
public statement identifying a specific date after which the Screen Rate shall
no longer be used for determining interest rates for loans, then the Designated
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the Eurocurrency Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Margin).
Notwithstanding anything to the contrary in Section 8.01, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Designated Agent shall not have received, within
five Business Days of the date notice of such alternate rate of interest is
provided to the Lenders, a written notice from the Majority Lenders stating that
such Majority Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (e) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
clause (e), only to the extent the Screen Rate for the applicable currency and
such Interest Period is not available or published at such time on a current
basis), clauses (A) and (B) of clause Section 2.08(d) shall be applicable.
Notwithstanding the foregoing, if any alternate rate of interest established
pursuant to this clause (e) (without giving effect to the Applicable Margin or
any alternative spread that may have been agreed upon over the applicable
Lenders’ deemed cost of funds) shall be less than zero, such rate shall be
deemed to be zero for all purposes of this Agreement.

(f)    If the Borrower shall fail to select the duration of any Interest Period
for any Eurocurrency Rate Advances in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.01, the Designated Agent
will forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then-existing Interest Period therefor,
(i) if such Eurocurrency Rate Advances are denominated in Dollars, be Converted
into Base Rate Advances and (ii) if such Eurocurrency Rate Advances are
denominated in any Committed Currency, be continued as Eurocurrency Rate
Advances with a one-month Interest Period.

(g)    Upon the occurrence and during the continuance of any Event of Default
under Section 7.01(a), (i) each Eurocurrency Rate Advance denominated in Dollars
will automatically, on the last day of the then-existing Interest Period
therefor, be Converted into a Base Rate Advance and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurocurrency Rate Advances shall
be suspended.

SECTION 2.09.    SECTION 2.09 Optional Conversion of Advances. The Borrower may
on any Business Day, upon notice given to the Designated Agent not later than
(i) 11:00 A.M. (New York City time) on the same Business Day as the date of the
proposed Conversion in the case of a Conversion of Eurocurrency Rate Advances
into Base Rate Advances and (ii) 1:00 P.M. (London time) on the third Business
Day prior to the date of the proposed Conversion in the case of a Conversion of
Base Rate Advances into Eurocurrency Rate Advances or of Eurocurrency Rate
Advances of one Interest Period into Eurocurrency Rate Advances of another
Interest Period, as the case may be, and subject to the provisions of Sections
2.08 and 2.12, Convert all Advances denominated in Dollars of one Type
comprising the same Borrowing into Advances denominated in Dollars of the other
Type; provided, however, that any Conversion of any Eurocurrency Rate Advances
into Base Rate Advances or into Eurocurrency Rate Advances of another Interest
Period shall be made on, and only on, the last day of an Interest Period for
such Eurocurrency Rate Advances. Promptly upon receipt from the Borrower of a
notice of a proposed Conversion hereunder, the Designated Agent shall give
notice of such proposed Conversion to each Lender. Each such notice of a
Conversion shall, within the restrictions set forth above, specify (x) the date
of such Conversion (which shall be a Business Day), (y) the Advances to be
Converted and (z) if such Conversion

 

22



--------------------------------------------------------------------------------

is into Eurocurrency Rate Advances, the duration of the initial Interest Period
for each such Advance. The Borrower may Convert all Eurocurrency Rate Advances
of any one Lender into Base Rate Advances of such Lender in accordance with the
provisions of Section 2.12 by complying with the procedures set forth therein
and in this Section 2.09 as though each reference in this Section 2.09 to
Advances denominated in Dollars of any Type were to such Advances of such
Lender. Each such notice of Conversion shall, subject to the provisions of
Sections 2.08 and 2.12, be irrevocable and binding on the Borrower.

SECTION 2.10.    SECTION 2.10 Prepayments of Advances. (a)  (a) Optional. The
Borrower may, upon not less than (i) the same Business Day’s notice to the
Designated Agent received not later than 11:00 A.M. (New York City time) in the
case of Borrowings consisting of Base Rate Advances, (ii) three Business Days’
notice to the Designated Agent received not later than 11:00 A.M. (New York City
time) in the case of Borrowings consisting of Eurocurrency Rate Advances
denominated in any Committed Currency, or (iii) three Business Days’ notice to
the Designated Agent received not later than 1:00 P.M. (New York City time) in
the case of Borrowings consisting of Eurocurrency Rate Advances denominated in
Dollars, stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amounts of the Advances constituting part of the same
Borrowings in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
$1,000,000 or an integral multiple of $1,000,000 in excess thereof (or the
Equivalent thereof in a Committed Currency determined on the date notice of
prepayment is given) and (y) in the case of any such prepayment of Eurocurrency
Rate Advances, the Borrower shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 9.04(b).

(b)     (b) Mandatory. (i) (i) If the Designated Agent provides a written notice
in conformity with Section 2.10(b)(ii) to the Borrower that, on any date, the
sum of (A) the aggregate principal amount of all Advances and Letter of Credit
Liabilities denominated in Dollars then outstanding and (B) the Equivalent in
Dollars (determined on the third Business Day prior to such date) of the
aggregate principal amount of all Advances and Letter of Credit Liabilities
denominated in Committed Currencies then outstanding exceeds 102% of the
aggregate Commitments of the Lenders on such date, the Borrower shall, within
two Business Days after receipt of such notice, prepay the outstanding principal
amount of any Advances, and/or to the extent necessary, deposit into the LC
Collateral Account in Dollars, an amount (which amount shall be held by the
Designated Agent, for the benefit of the Lenders, as cash collateral for the
Borrower’s obligations with respect to outstanding Letters of Credit) necessary
so that, after giving effect to such prepayment of Advances and such deposit,
the sum of (A) and (B) above less the amount to be deposited in the LC
Collateral Account does not exceed 100% of the aggregate Commitments of the
Lenders on such date as set forth in the written notice from the Designated
Agent to the Borrower pursuant to the terms hereof. Any such amounts so
deposited with the Designated Agent as cash collateral in the LC Collateral
Account shall (so long as no Event of Default has occurred and is continuing) be
released to the Borrower on the date on which the sum of (A) and (B) above does
not exceed 100% of the sum of the aggregate Commitments of the Lenders and the
amount on deposit in the LC Collateral Account (after giving effect to any
proposed release) on such date. In connection therewith, upon the request of the
Designated Agent the Borrower shall, to the extent the LC Collateral Account has
not theretofore been opened, open the LC Collateral Account with the Designated
Agent and enter into such documents relating thereto as are reasonably requested
by the Designated Agent and mutually acceptable between the Borrower and the
Designated Agent.

(ii)    Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period, with any
additional amounts which the Borrower shall be obligated to reimburse to the
Lenders in respect thereof pursuant to Section 9.04(b). The Designated Agent
shall give prompt written notice of any prepayment required under this
Section 2.10(b) to the Borrower and the Lenders and such notice shall specify
the amount of such prepayment and contain a reasonably detailed calculation
thereof.

 

23



--------------------------------------------------------------------------------

SECTION 2.11.    SECTION 2.11 Increased Costs. (a) (a) If, after the date
hereof, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements included in the
Eurocurrency Rate Reserve Percentage) in or in the interpretation of any law or
regulation or (ii) the compliance with any hereafter promulgated guideline or
request from any central bank or other Governmental Authority, including,
without limitation, any agency of the European Union or similar monetary or
multinational authority (whether or not having the force of law), which
guideline or request (x) imposes, modifies or deems applicable any reserve,
special deposit or similar requirement against letters of credit or guarantees
issued by, or assets held by, deposits with or for the account of or credit
extended by any Issuing Bank or any Lender or (y) imposes on any Issuing Bank or
any Lender any other condition regarding this Agreement (including any
assessment or charge on or with respect to the Commitments or Advances, deposits
or liabilities incurred to fund Advances, assets consisting of Advances (but not
unrelated assets) or capital attributable thereto), there shall be any increase
in the cost (excluding any allocation of corporate overhead) to theany Issuing
BanksBank or any Lender (which cost such Issuing Bank or such Lender reasonably
determines in good faith is material) of agreeing to make or making, funding or
maintaining Eurocurrency Rate Advances or issuing, or purchasing participations
in, the Letters of Credit, then such Issuing Bank or such Lender shall so notify
the Borrower promptly after such Issuing Bank or such Lender knows of such
increased cost and determines that such cost is material and the Borrower shall
from time to time, upon demand by such Issuing Bank or such Lender (with a copy
of such demand to the Designated Agent), pay to the Designated Agent for the
account of such Issuing Bank or such Lender additional amounts sufficient to
compensate such Issuing Bank or such Lender for such increased cost. A
certificate of such Issuing Bank or such Lender as to the amount of such
increased cost in reasonable detail and stating the basis upon which such amount
has been calculated and certifying that such Issuing Bank’s or such Lender’s
method of allocating such costs is fair and reasonable and that such Issuing
Bank’s or such Lender’s demand for payment of such costs hereunder is not
inconsistent with its treatment of other borrowers which, as a credit matter,
are substantially similar to the Borrower and which are subject to similar
provisions, submitted to the Borrower and the Designated Agent by such Issuing
Bank or such Lender, shall be conclusive and binding for all purposes hereof,
absent manifest error. Notwithstanding the foregoing, the Borrower shall not be
required to pay any amount under this Section 2.11 relating to (i) (i) costs
that are Excluded Taxes or are subject to indemnification under Section 2.14 or
(ii) (ii) reserve requirements that are included in the Eurocurrency Rate
Reserve Percentage.

(b)    If, after the date hereof, either (i) the introduction of or change in or
in the interpretation of any law or regulation or (ii) the compliance by any
Issuing Bank or any Lender with any hereafter promulgated guideline or request
from any central bank or other Governmental Authority, including, without
limitation, any agency of the European Union or similar monetary or
multinational authority (whether or not having the force of law), affects or
would affect the amount of capital or liquidity required or expected to be
maintained by such Issuing Bank or such Lender or any entity controlling such
Issuing Bank or such Lender and the amount of such capital or liquidity is
materially increased by or based upon the existence of such Issuing Bank’s or
such Lender’s commitment to lend hereunder and other commitments of this type,
then such Issuing Bank or such Lender shall so notify the Borrower promptly
after such Issuing Bank or such Lender makes such determination and, upon demand
by such Issuing Bank or such Lender (with a copy of such demand to the
Designated Agent), the Borrower shall pay to such Issuing Bank or such Lender
within five days from the date of such demand, from time to time as specified by
such Issuing Bank or such Lender, additional amounts sufficient to compensate
such Issuing Bank or such Lender or such controlling entity in the light of such
circumstances, to the extent that such Issuing Bank or such Lender reasonably
determines in good faith such increase in capital or liquidity to be material
and allocable to the existence of such Issuing Bank’s or such Lender’s
commitment to lend hereunder. A certificate of such Issuing Bank or such Lender
as to such amount in reasonable detail and stating the basis

 

24



--------------------------------------------------------------------------------

upon which such amount has been calculated and certifying that such Issuing
Bank’s or such Lender’s method of allocating such increase of capital is fair
and reasonable and that such Issuing Bank’s or Lender’s demand for payment of
such increase of capital hereunder is not inconsistent with its treatment of
other borrowers which, as a credit matter, are substantially similar to the
Borrower and which are subject to similar provisions, submitted to the Borrower
and the Designated Agent by such Issuing Bank or such Lender, shall be
conclusive and binding for all purposes hereof, absent manifest error.

(c)    The Borrower shall not be obligated to pay under this Section 2.11 any
amounts which relate to costs or increases of capital incurred prior to the 12
months immediately preceding the date of demand for payment of such amounts by
any Issuing Bank or any Lender, unless the applicable law, regulation, guideline
or request resulting in such costs or increases of capital is imposed
retroactively. In the case of any law, regulation, guideline or request which is
imposed retroactively, the Issuing Bank or Lender making demand for payment of
any amount under this Section 2.11 shall notify the Borrower not later than 12
months from the date that such Issuing Bank or such Lender should reasonably
have known of such law, regulation, guideline or request and the Borrower’s
obligation to compensate such Issuing Bank or such Lender for such amount is
contingent upon such Issuing Bank or such Lender so notifying the Borrower;
provided, however, that any failure by such Issuing Bank or such Lender to
provide such notice shall not affect the Borrower’s obligations under this
Section 2.11 with respect to amounts resulting from costs or increases of
capital incurred after the date which occurs 12 months immediately preceding the
date on which such Issuing Bank or such Lender notified the Borrower of such
law, regulation, guideline or request.

(d)    If any Issuing Bank or any Lender shall subsequently recoup any costs
(other than from the Borrower) for which such Issuing Bank or such Lender has
theretofore been compensated by the Borrower under this Section 2.11, such
Issuing Bank or such Lender shall remit to the Borrower an amount equal to the
amount of such recoupment. Amounts required to be paid by the Borrower pursuant
to this Section 2.11 shall be paid in addition to, and without duplication of,
any amounts required to be paid pursuant to Section 2.14.

(e)    For purposes hereof, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be changes in law or regulation referred to
in paragraphs (a) and (b) of this Section, regardless of the date enacted,
adopted, promulgated or issued.

(f)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.11 shall survive the payment in full (after the Termination Date) of
all payment obligations of the Borrower in respect of Advances or Letters of
Credit hereunder.

SECTION 2.12.    SECTION 2.12 Illegality. Notwithstanding any other provision of
this Agreement, if any Lender shall notify the Designated Agent that the
introduction of or any change in or in the interpretation of any law or
regulation after the date hereof makes it unlawful, or any central bank or other
Governmental Authority asserts that it is unlawful, for any Lender or its
Eurocurrency Lending Office to perform its obligations hereunder to make
Eurocurrency Rate Advances in Dollars or in any Committed Currency or to fund or
maintain Eurocurrency Rate Advances in Dollars or in any Committed Currency,
(a) the obligation of such Lender to make, or to Convert Base Rate Advances
into, Eurocurrency Rate Advances shall be suspended until such Lender shall
notify the Designated Agent, and the Designated Agent shall notify the Borrower
and the other Lenders, that the circumstances causing such suspension no

 

25



--------------------------------------------------------------------------------

longer exist (which notice shall be given promptly after the Designated Agent
has been advised by such Lender that the circumstances causing such suspension
no longer exist) and (b) the Borrower shall forthwith prepay in full all
Eurocurrency Rate Advances of such Lender then outstanding, together with
interest accrued thereon, unless, in the case of a Eurocurrency Rate Advance
denominated in Dollars, the Borrower, within five Business Days of notice from
the Designated Agent or, if permitted by law, on and as of the last day of the
then-existing Interest Period for such Eurocurrency Rate Advance, Converts it
into a Base Rate Advance.

SECTION 2.13.    SECTION 2.13 Payments and Computations. (a) (a) The Borrower
shall make each payment hereunder (and under the Notes, if any), irrespective of
any right of set-off or counterclaim, except with respect to principal of,
interest on, and other amounts relating to, Advances denominated in a Committed
Currency, not later than 11:00 A.M. (New York City time) on the day when due, in
Dollars (i) to the Designated Agent at the Designated Agent’s Account in same
day funds or (ii) to the applicable Issuing Bank at its address referred to in
Section 9.02 in same day funds, in respect of payments to reimburse the Issuing
Banks for payments under Letters of Credit denominated in Dollars and the
payments under Section 3.05(b). The Borrower shall make each payment hereunder,
irrespective of any right of set-off or counterclaim, with respect to principal
of, interest on, and other amounts relating to, Advances denominated in a
Committed Currency, not later than 11:00 A.M. (at the Payment Office for such
Committed Currency) on the day when due, in such Committed Currency to the
Designated Agent, by deposit of such funds to the Designated Agent’s Account in
same day funds. The Borrower shall make each payment hereunder, irrespective of
any right of set-off or counterclaim, with respect to reimbursement of a Letter
of Credit denominated in a Committed Currency, (A) in such Committed Currency,
at the office reasonably designated therefor by the respective Issuing Bank so
long as such payment is made by the close of business on the Business Day when
due and (B) thereafter in Dollars (in an amount the Equivalent of which in such
Committed Currency is equal to the amount due on such preceding Business Day),
by 11:00 A.M. (New York City time) to the respective Issuing Bank at its address
referred to in Section 9.02 in same day funds as provided in Section 3.10 below.
The Designated Agent or the respective Issuing Bank, as the case may be, will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest or fees ratably (other than amounts payable pursuant to
Sections 2.11, 2.14, 3.04, 9.04 and 9.08) to the Lenders for the account of
their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Issuing Bank or Lender to such
Issuing Bank or Lender for the account of its Applicable Lending Office, in each
case to be applied in accordance with the terms of this Agreement. Upon any
Assuming Lender becoming a Lender hereunder as a result of a Commitment Increase
pursuant to Section 2.19 or an extension of the Termination Date pursuant to
Section 2.20, and upon the Designated Agent’s receipt of such Lender’s
Assumption Agreement and recording of the information contained therein in the
Register, from and after the applicable Increase Date or Extension Date, the
Designated Agent or the respective Issuing Bank, as the case may be, shall make
all payments hereunder and under any Notes issued in connection therewith in
respect of the interest assumed thereby to the Assuming Lender. Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 9.07(d), from and after
the effective date specified in such Assignment and Acceptance, the Designated
Agent or the respective Issuing Bank, as the case may be, shall make all
payments hereunder and under the Notes, if any, issued in connection therewith
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

(b)    All computations of interest based on clause (a) of the definition of
“Base Rate” or the Eurocurrency Rate with respect to Advances denominated in
Sterling shall be made by the Designated Agent on the basis of a year of 365 or
366 days, as the case may be, and all computations of interest based on the
Eurocurrency Rate with respect to Advances denominated in Dollars or Committed
Currencies other than Sterling, the NYFRB Rate, the Federal Funds Rate or the
Overnight Bank Funding Rate and of fees

 

26



--------------------------------------------------------------------------------

shall be made by the Designated Agent, on the basis of a year of 360 days (or,
in each case of Advances denominated in Committed Currencies where market
practice differs, in accordance with such market practice after notification of
the Borrower), in each case for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
or fees are payable. Each determination by the Designated Agent of an interest
rate hereunder shall be conclusive and binding for all purposes hereof, absent
manifest error (it being understood and agreed that, with respect to any
Reference Bank, nothing in this Agreement shall require the Designated Agent to
disclose to any other party hereto (other than the Borrower) any information
regarding such Reference Bank or any rate provided by such Reference Bank in
accordance with the definition of “Eurocurrency Rate”, including, without
limitation, whether such Reference Bank has provided a rate or the rate provided
by any such Reference Bank).

(c)    Whenever any payment hereunder or under the Notes, if any, shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of the payment of interest or fees, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the immediately
preceding Business Day.

(d)    Unless the Designated Agent or the respective Issuing Bank shall have
received notice from the Borrower prior to the date on which any payment is due
to the Lenders or an Issuing Bank hereunder that the Borrower will not make such
payment in full, the Designated Agent may assume that the Borrower has made such
payment in full to the Designated Agent or the respective Issuing Bank on such
date and the Designated Agent or the respective Issuing Bank may, but shall not
be required to, in reliance upon such assumption, cause to be distributed to
each Lender on such due date an amount equal to the amount then due such Lender.
If and to the extent that the Borrower shall not have so made such payment in
full to the Designated Agent or the respective Issuing Bank, each Lender shall
repay to the Designated Agent or the respective Issuing Bank, forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Designated Agent or the respective
Issuing Bank, at (i) the Federal Funds Rate in the case of Advances or Letters
of Credit denominated in Dollars or (ii) the cost of funds incurred by the
Designated Agent in respect of such amount in the case of Advances or Letters of
Credit denominated in Committed Currencies.

SECTION 2.14.    SECTION 2.14 Taxes. (a) (a) Subject to Section 2.14(f) below,
any and all payments by the Borrower hereunder or under the Notes, if any, shall
be made, in accordance with Section 2.13, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding
(i) (i) in the case of each Lender, the Designated Agent or any Issuing Bank (as
the case may be), taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, imposed on its income, and franchise
taxes imposed on it, by the jurisdiction under the laws of which such Lender,
the Designated Agent or such Issuing Bank (as the case may be), is organized or
any political subdivision thereof, (ii) (ii) in the case of each Lender, the
Designated Agent or such Issuing Bank (as the case may be), taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, imposed on its income, and franchise taxes imposed on it by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof or by any other jurisdiction in which such Lender, the
Designated Agent or such Issuing Bank (as the case may be), is doing business
that is unrelated to this Agreement, (iii)  (iii) in the case of a Lender, the
Designated Agent or such Issuing Bank (as the case may be), U.S. federal
withholding taxes imposed on amounts payable to or for the account of such
recipient with respect to an applicable interest in this Agreement, an Advance
or a Commitment pursuant to a law in effect on the date on which (A) such
recipient acquires such interest in this Agreement, Advance or Commitment, or
(B) such recipient changes its lending office, except in each case to the extent
that, pursuant to this Section 2.14,

 

27



--------------------------------------------------------------------------------

amounts with respect to such taxes, levies, imposts, deductions, charges or
withholding, and all liabilities with respect thereto, were payable either to
such recipient’s assignor immediately before such Lender, Designated Agent or
Issuing Bank (as the case may be) became a party hereto or to such Lender,
Designated Agent or Issuing Bank (as the case may be) immediately before it
changed its lending office, and (iv) (iv) in the case of each Lender, the
Designated Agent, each Issuing Bank or any other recipient of payments
hereunder, any United States withholding taxes imposed under FATCA (all such
excluded taxes, levies, imposts, deductions, charges and liabilities being
referred to as “Excluded Taxes”, and all taxes levies, imposts, deductions,
charges, withholdings and liabilities that are not Excluded Taxes being referred
to as “Taxes”). Subject to Section 2.14(f) below, if the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder to any Lender, the Designated Agent or any Issuing Bank (as the case
may be), (i) the sum payable shall be increased as may be necessary so that
after making all required deductions of Taxes (including deductions of Taxes
applicable to additional sums payable under this Section 2.14) such Lender, the
Designated Agent or such Issuing Bank (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.

(b)    In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes, if any,
or from the execution, delivery or registration of, or otherwise with respect
to, this Agreement or the Notes, if any (hereinafter referred to as “Other
Taxes”).

(c)    (i)(i) Subject to Section 2.14(f), the Borrower will indemnify each
Lender and the Designated Agent and each Issuing Bank (as the case may be) for
the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.14) paid by such Lender, the Designated Agent or such Issuing Bank (as
the case may be) and any liability (including penalties (to the extent not
imposed as a result of such Lender’s, the Designated Agent’s or such Issuing
Bank’s (as the case may be) gross negligence or willful misconduct), interest
and expenses) arising therefrom or with respect thereto, whether or not such
Taxes or Other Taxes were correctly or legally asserted. This indemnification
shall be made within 30 days from the date such Lender, the Designated Agent or
such Issuing Bank (as the case may be) makes written demand therefor.

(ii)     (ii)Each Lender will severally indemnify the Designated Agent, within
10 days after demand therefor, for (A) any Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Designated Agent for such Taxes and without limiting the obligation of the
Borrower to do so), (B) any taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.07(e) relating to the maintenance of a
Participant Register and (C) any Excluded Taxes that are attributable to such
Lender, in each case, that are payable or paid by the Designated Agent in
connection with this Agreement, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Designated Agent shall be conclusive absent manifest error. Each Lender hereby
authorizes the Designated Agent to set off and apply any and all amounts at any
time owing to such Lender under this Agreement or otherwise payable by the
Designated Agent to the Lender from any other source against any amount due to
the Designated Agent under this Section 2.14(c)(ii).

(d)    Within 30 days after the date of any payment of Taxes, the Borrower will
furnish to the Designated Agent, at its address referred to in Section 9.02, the
original or a certified copy of a receipt evidencing payment thereof, to the
extent that such a receipt is issued, or if such receipt is not issued, other
evidence of payment thereof that is reasonably satisfactory to the Designated
Agent.

 

28



--------------------------------------------------------------------------------

(e)    (i)(i) Each Lender that is a U.S. Person shall deliver to the Borrower
and the Designated Agent on or prior to the date of its execution and delivery
of this Agreement, and each such Lender that is not a party hereto on the date
hereof shall deliver to the Borrower and the Designated Agent on or prior to the
date on which such Lender becomes a Lender hereunder pursuant to Section 2.19,
2.20 or 9.07, as the case may be, two true, accurate and complete original
signed copies of IRS Form W-9 for purposes of certifying that such Lender is
exempt from United States backup withholding tax on payments pursuant to this
Agreement. Each Lender that is not a U.S. Person shall deliver to the Borrower
and the Designated Agent on or prior to the date of its execution and delivery
of this Agreement, and each such Lender that is not a party hereto on the date
hereof shall deliver to the Borrower and the Designated Agent on or prior to the
date on which such Lender becomes a Lender hereunder pursuant to Section 2.19,
2.20 or 9.07, as the case may be, two true, accurate and complete original
signed copies of (A) IRS Form W-8BEN or IRS Form W-8BEN-E (or any successor or
substitute form or forms required under the Code or the applicable regulations
promulgated thereunder), (B) IRS Form W-8ECI (or any successor or substitute
form or forms required under the Code or the applicable regulations promulgated
thereunder) or (C) IRS Form W-8IMY (or any successor or substitute form or forms
required under the Code or the applicable regulations promulgated thereunder)
accompanied by IRS Form W-9, IRS Form W-8BEN, IRS Form W-8BEN-E or IRS Form
W-8ECI, as appropriate, in each case for purposes of certifying that such Lender
is exempt from United States withholding tax on payments pursuant to this
Agreement. As applicable, each Lender further agrees to deliver to the Borrower
and the Designated Agent from time to time, as reasonably requested by the
Borrower or the Designated Agent, and in any case before or promptly upon the
occurrence of any events requiring a change in the most recent form previously
delivered pursuant to this Section 2.14(e), a true, accurate and complete
original signed copy of (A) IRS Form W-9 (or any successor or substitute form or
forms required under the Code or the applicable regulations promulgated
thereunder), (B) IRS Form W-8BEN or IRS Form W-8BEN-E (or any successor or
substitute form or forms required under the Code or the applicable regulations
promulgated thereunder), (C) within 15 days prior to every third anniversary of
the date of delivery of the initial IRS Form W-8ECI by such Lender (or more
often if required by law) on which this Agreement is still in effect, IRS Form
W-8ECI (or any successor or substitute form or forms required under the Code or
the applicable regulations promulgated thereunder) or (D) IRS Form W-8IMY(or any
successor or substitute form or forms required under the Code or the applicable
regulations promulgated thereunder) accompanied by IRS Form W-9, IRS Form
W-8BEN, IRS Form W-8BEN-E or IRS Form W-8ECI, as appropriate, in each case for
purposes of certifying that such Lender is exempt from United States withholding
tax on payments pursuant to this Agreement. If any form or document referred to
in this Section 2.14(e)(i) requires the disclosure of information, other than
information necessary to compute the tax payable and information required on the
date hereof by IRS Forms W-9, W-8BEN, W-8BEN-E , W-8ECI or W-8IMY, that any
Lender reasonably considers to be confidential, such Lender promptly shall give
notice thereof to the Borrower and the Designated Agent and shall not be
obligated to include in such form or document such confidential information;
provided that such Lender certifies to the Borrower that the failure to disclose
such confidential information does not increase the obligations of the Borrower
under this Section 2.14.

(ii)     (ii)If a payment made to a Lender under this Agreement would be subject
to United States withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Designated Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Designated Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Designated
Agent as may be necessary for the Borrower and the Designated Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
Section 2.14(e)(ii) “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

29



--------------------------------------------------------------------------------

(f)    Notwithstanding any other provision of this Section 2.14 to the contrary,
for any period with respect to which a Lender has failed to provide the Borrower
with the appropriate form described in Section 2.14(e) establishing its
exemption from United States withholding tax or backup withholding tax on
payments hereunder (other than if such failure is due to a change in law
occurring subsequent to the date on which such form originally was required to
be provided), such Lender shall not be entitled to any payments under this
Section 2.14 with respect to United States withholding taxes; provided, however,
that should a Lender become subject to United States withholding taxes because
of its failure to deliver a form required hereunder, the Borrower shall take
such steps as such Lender shall reasonably request to assist such Lender to
recover such United States withholding taxes.

(g)    Without affecting its rights under this Section 2.14 or any other
provision of this Agreement, each Lender agrees that if any Taxes or Other Taxes
are imposed and required by law to be paid or to be withheld from any amount
payable to any Lender or its Applicable Lending Office with respect to which the
Borrower would be obligated pursuant to this Section 2.14 to increase any
amounts payable to such Lender or to pay any such Taxes or Other Taxes, such
Lender shall use reasonable efforts to select an alternative Applicable Lending
Office which would not result in the imposition of such Taxes or Other Taxes;
provided, however, that no Lender shall be obligated to select an alternative
Applicable Lending Office if such Lender determines that (i) as a result of such
selection, such Lender would be in violation of an applicable law, regulation or
treaty, or would incur unreasonable additional costs or expenses, or (ii) such
selection would be inadvisable for regulatory reasons or inconsistent with the
interests of such Lender.

(h)    Each Lender agrees with the Borrower that it will take all reasonable
actions by all usual means (i) to secure and maintain the benefit of all
benefits available to it under the provisions of any applicable double tax
treaty concluded by the United States to which such Lender may be entitled by
reason of the location of such Lender’s Applicable Lending Office or its place
of incorporation or its status as an enterprise of any jurisdiction having any
such applicable double tax treaty, if such benefit would reduce the amount
payable by the Borrower in accordance with this Section 2.14, and (ii) otherwise
to cooperate with the Borrower to minimize the amount payable by the Borrower
pursuant to this Section 2.14; provided, however, that no Lender shall be
obliged to disclose to the Borrower any information regarding its tax affairs or
tax computations or to reorder its tax affairs or tax planning pursuant hereto.

(i)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.14 (including by the payment of additional amounts
pursuant to this Section 2.14), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.14(i) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.14(i), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.14(i) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.

 

30



--------------------------------------------------------------------------------

(j)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.14 shall survive the payment in full of the principal and interest on
all Advances and the termination of this Agreement until such date as all
applicable statutes of limitations (including any extensions thereof) have
expired with respect to such agreements and obligations of the Borrower
contained in this Section 2.14.

SECTION 2.15.    SECTION 2.15 Sharing of Payments, etc. If any Lender shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of set-off or otherwise) on account of (i) the Advances made by it (other
than pursuant to Section 2.11, 2.14, 9.04 or 9.08) in excess of its ratable
share of payments on account of the Advances obtained by all the Lenders or
(ii) any Letter of Credit Liability of the Borrower hereunder (other than
pursuant to Section 2.11, 2.14, 9.04 or 9.08) in excess of its LC Commitment
Percentage of any such payments on account of such Letter of Credit Liability
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in the Advances made by them or the participations
purchased pursuant to Section 3.04 as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery, together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

SECTION 2.16.    SECTION 2.16 Mandatory Assignment by a Lender; Mitigation. If
any Lender (which term shall include any Issuing Bank for purposes of this
Section 2.16) (a) requests from the Borrower either reimbursement for increased
costs pursuant to Section 2.11, or payment of or reimbursement for Taxes
pursuant to Section 2.14, or if any Lender notifies the Designated Agent that it
is unlawful for such Lender or its Eurocurrency Lending Office to perform its
obligations hereunder pursuant to Section 2.12, (b) has failed to consent to a
proposed amendment, waiver or consent that under Section 9.01 requires the
consent of all the Lenders (or all the affected Lenders) and with respect to
which the Majority Lenders shall have granted their consent or (c) is a
Defaulting Lender, (i) in the case of clause (a), such Lender will, upon three
Business Days’ notice by the Borrower to such Lender and the Designated Agent,
to the extent not inconsistent with such Lender’s internal policies and
applicable legal and regulatory restrictions, use reasonable efforts to make,
fund or maintain its Eurocurrency Rate Advances or Letters of Credit through
another office of such Lender if (A) as a result thereof, the additional amounts
required to be paid pursuant to Section 2.11 or 2.14, as applicable, in respect
of such Eurocurrency Rate Advances or Letters of Credit would be materially
reduced or the provisions of Section 2.12 would not apply to such Lender, as
applicable, and (B) as determined by such Lender in good faith but in its sole
discretion, the making or maintaining of such Eurocurrency Rate Advances or
Letters of Credit through such other office would not otherwise materially and
adversely affect such Eurocurrency Rate Advances or Letters of Credit or such
Lender and (ii) in case of clauses (a), (b) and (c), unless such Lender has
theretofore taken steps to remove or cure, and has removed or cured, the
conditions creating such obligation to pay such additional amounts or the
circumstances described in Section 2.12 or has consented to the amendment,
waiver or consent specified in clause (b), or is no longer a Defaulting Lender
(other than if it became a Defaulting Lender due to a Bail-In Action, in which
case such Borrower’s right shall continue notwithstanding), the Borrower may
designate an Eligible Assignee to purchase for cash (pursuant to an Assignment
and Acceptance) all, but not less than all, of the Advances and unreimbursed
funded participations in Letters of Credit then owing to such Lender and to
acquire and assume all, but not less than all, of such Lender’s rights and
obligations hereunder, without recourse to or warranty by, or expense to, such
Lender, for a purchase price equal to the outstanding principal amount of each
such Advance then owing to such Lender plus any accrued but unpaid interest
thereon and any accrued but unpaid fees owing thereto and, in addition,

 

31



--------------------------------------------------------------------------------

(A) all additional cost reimbursements, expense reimbursements and indemnities,
if any, owing in respect of such Lender’s Commitment hereunder, and all other
accrued and unpaid amounts owing to such Lender hereunder, at such time shall be
paid to such Lender and (B) if such Eligible Assignee is not otherwise a Lender
at such time, any applicable processing and recordation fee under
Section 9.07(a) for such assignment shall have been paid; provided that, in the
case of any assignment resulting from the circumstances specified in clause (b),
the Eligible Assignee shall have consented to the applicable amendment, waiver
or consent and, as a result of such assignment and any contemporaneous
assignments, the applicable amendment, waiver or consent can be effected.

SECTION 2.17.    SECTION 2.17 Evidence of Debt. (a) (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Advance
owing to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Designated Agent) to the effect that a promissory note or
other evidence of indebtedness is required or appropriate in order for such
Lender to evidence (whether for purposes of pledge, enforcement or otherwise)
the Advances owing to, or to be made by, such Lender, the Borrower shall
promptly execute and deliver to such Lender a promissory note or other evidence
of indebtedness, in form and substance reasonably satisfactory to the Borrower
and such Lender (each, a “Note”), payable to such Lender in a principal amount
equal to the Commitment of such Lender; provided, however, that the execution
and delivery of such promissory note or other evidence of indebtedness shall not
be a condition precedent to the making of any Advance under this Agreement.

(b)    The Register maintained by the Designated Agent pursuant to
Section 9.07(c) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances and currencies
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by the Designated Agent, (iii) the amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder and (iv) the amount of any sum received by
the Designated Agent from the Borrower hereunder and each Lender’s share
thereof.

(c)    Entries made in good faith by the Designated Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Designated Agent or such Lender to
make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.

SECTION 2.18.    SECTION 2.18 Use of Proceeds. The proceeds of the Advances
shall be available and Letters of Credit shall be Issued (and the Borrower
agrees that it shall use such proceeds and such Letters of Credit) for general
corporate purposes of the BorrowerParent and its subsidiaries, including the
Borrower. Notwithstanding the foregoing provisions of this Section 2.18, neither
the Borrower nor the Parent will not use the proceeds of any Advance to purchase
the capital stock of any corporation in a transaction, or as part of a series of
transactions, (i) the purpose of which is, at the time of any such purchase, to
acquire control of such corporation or (ii) the result of which is the ownership
by the BorrowerParent and its Subsidiaries of 10% or more of the capital stock
of such corporation, in either case if the board of directors of such
corporation has publicly announced its opposition to such transaction.

 

32



--------------------------------------------------------------------------------

SECTION 2.19.    SECTION 2.19 Increase in the Aggregate Commitments. (a)  (a)
The Borrower may, at any time, by notice to the Designated Agent, request that
the aggregate amount of the Commitments be increased by an amount of $25,000,000
or an integral multiple of $5,000,000 in excess thereof (each, a “Commitment
Increase”) to be effective as of a date that is at least 90 days prior to the
scheduled Termination Date then in effect (the “Increase Date”) as specified in
the related notice to the Designated Agent; provided, however, that (i) in no
event shall the sum of the aggregate amount of the Commitments hereunder and the
aggregate amount of the commitments under the 2016 Credit Agreement, or any
agreement extending or replacing suchthe 2016 Credit Agreement, at any time
exceed $7,250,000,000, (ii) no Event of Default, or event that with the giving
of notice or passage of time or both would constitute an Event of Default, shall
have occurred and be continuing as of the date of such request or as of the
applicable Increase Date, or wouldshall occur as a result thereof, and (iii) the
representations and warranties contained in Section 5.02 shall be true and
correct in all material respects on and as of such Increase Date, before and
after giving effect to such increase.

(b)    The Designated Agent shall promptly notify the Lenders of a request by
the Borrower for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each, an “Increasing Lender”) shall give
written notice to the Designated Agent on or prior to the Commitment Date of the
amount by which it is willing to increase its Commitment. If the Lenders notify
the Designated Agent that they are willing to increase the amount of their
respective Commitments by an aggregate amount that exceeds the amount of the
requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Borrower and the Designated Agent. The failure of any
Lender to respond shall be deemed to be a refusal of such Lender to increase its
Commitment.

(c)    Promptly following each Commitment Date, the Designated Agent shall
notify the Borrower as to the amount, if any, by which the Lenders are willing
to participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of $25,000,000 or an integral multiple of $1,000,000 in excess thereof.

(d)    On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.19(c) shall become a Lender party to this Agreement as of such
Increase Date and the Commitment of each Increasing Lender for such requested
Commitment Increase shall be increased by such amount (or by the amount
allocated to such Lender pursuant to the last sentence of Section 2.19(b)) as of
such Increase Date; provided, however, that the Designated Agent shall have
received on or before such Increase Date the following, each dated such date:

(i)    (A) certified copies of resolutions of the Board of Directors of the
Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement (unless such
increase and corresponding modifications shall have been authorized by
resolutions previously delivered to the Designated Agent hereunder) and (B) an
opinion of counsel for the Borrower (which may be in-house counsel) in form and
substance satisfactory to the Designated Agent;

 

33



--------------------------------------------------------------------------------

(ii)    an Assumption Agreement, duly executed by such Assuming Lender, the
Designated Agent and the Borrower; and

(iii)    confirmation from each Increasing Lender of the increase in the amount
of its Commitment in a writing satisfactory to the Borrower and the Designated
Agent.

(e)    On each Increase Date, upon fulfillment of the conditions set forth in
Section 2.19(d), the Designated Agent shall notify the Lenders (including,
without limitation, each Assuming Lender) and the Borrower, on or before 1:00
P.M. (New York City time), by telecopierin writing, of the occurrence of the
Commitment Increase to be effected on such Increase Date and shall record in the
Register the relevant information with respect to each Increasing Lender and
each Assuming Lender on such date.

SECTION 2.20.    SECTION 2.20 Extension of Termination Date. (a)  (a) At least
45 days but not more than 75 days prior to any Anniversary Date, the Borrower
may, by written notice to the Designated Agent, may request an extension of the
Termination Date in effect at such time by one calendar year from its then
scheduled date; provided, however, that if the Borrower does not request an
extension of the Termination Date in a timely manner prior to any Anniversary
Date it may, but shall not be obligated to, request that the Termination Date be
extended for two consecutive calendar years from its then scheduled date by
making a request therefor in a timely manner prior to the next succeeding
Anniversary Date. The Designated Agent shall promptly notify each Lender of such
request, and each Lender shall in turn, in its sole discretion, not later than
30 days prior to such nextthe applicable Anniversary Date, notify the Borrower
and the Designated Agent in writing as to whether such Lender will consent to
such extension. If any Lender shall fail to notify the Designated Agent and the
Borrower in writing of its consent to any such request for extension of the
Termination Date at least 30 days prior to the nextapplicable Anniversary Date,
such Lender shall be deemed to be a Declining Lender with respect to such
request. The Designated Agent shall notify the Borrower not later than 25 days
prior to such nextthe applicable Anniversary Date of the decision of the Lenders
regarding the Borrower’s request for an extension of the Termination Date.

(b)    If all of the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.20, the Termination Date in
effect at such time shall, effective as at such nextthe applicable Anniversary
Date (the “Extension Date”), be extended for one calendar year or two calendar
years, as properly requested; provided that (i) on such Extension Date, no Event
of Default, or event that with the giving of notice or passage of time or both
would constitute an Event of Default, shall have occurred and be continuing, or
would occur as a consequence thereof, and (ii) the representations and
warranties contained in Section 5.02 shall be true and correct in all material
respects on and as of such Extension Date, before and after giving effect to the
extension of the Termination Date. If fewer than all of the Lenders consent in
writing to any such request in accordance with subsection (a) of this
Section 2.20, subject to the Parent’s or the Borrower’s satisfaction, as
applicable, of the conditions set forth in the proviso above, the Termination
Date in effect at such time shall, effective as at the applicable Extension
Date, be extended as to those Lenders that so consented (each, an “Extending
Lender”) but shall not be extended as to any other Lender (each, a “Declining
Lender”). To the extent that the Termination Date is not extended as to any
Declining Lender pursuant to this Section 2.20 and the Commitment of such
Declining Lender is not assumed in accordance with subsection (c) of this
Section 2.20 on or prior to the applicable Extension Date, the Commitment of
such Declining Lender shall automatically terminate in whole on such unextended
Termination Date without any further notice or other action by the Borrower,
such Lender or any other Person and any outstanding Advances due to such
Declining Lender shall be paid in full on such unextended Termination Date (and
on such unextended Termination Date the Borrower shall also make such other
prepayments of Advances as shall be required in order that, after giving effect
thereto and to the termination of the Commitments of, and all payments to, the
Declining Lenders pursuant to this sentence, the sum of (A) the aggregate
principal amount of all Advances and Letter of Credit Liabilities denominated in
Dollars then outstanding and (B) the Equivalent in Dollars of the aggregate
principal

 

34



--------------------------------------------------------------------------------

amount of all Advances and Letter of Credit Liabilities denominated in Committed
Currencies then outstanding will not exceed the aggregate Commitments); provided
that such Declining Lender’s rights under Sections 2.11, 2.14, 9.04 and 9.08,
and its obligations under Section 8.05, shall survive the Termination Date for
such Lender as to matters occurring prior to such date. It is understood and
agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Borrower for any requested extension of the Termination
Date.

(c)    If there are any Declining Lenders, the Borrower may arrange for one or
more Extending Lenders or other Eligible Assignees that will agree to an
extension of the Termination Date to assume, effective as of the Extension Date,
any Declining Lender’s Commitment and all of the obligations of such Declining
Lender under this Agreement thereafter arising, without recourse to or warranty
by, or expense to, such Declining Lender; provided, however, that the amount of
the Commitment of any such Assuming Lender as a result of such substitution
shall in no event be less than $25,000,000 unless the amount of the Commitment
of such Declining Lender is less than $25,000,000, in which case such Assuming
Lender shall assume all of such lesser amount; provided further that:

(i)    any such Extending Lender or Assuming Lender shall have paid to such
Declining Lender (A) the aggregate principal amount of, and any interest accrued
and unpaid to the effective date of the assignment on, the outstanding Advances,
if any, of such Declining Lender plus (B) any accrued but unpaid fees owing to
such Declining Lender as of the effective date of such assignment;

(ii)    all additional cost reimbursements, expense reimbursements and
indemnities payable to such Declining Lender, and all other accrued and unpaid
amounts owing to such Declining Lender hereunder, as of the effective date of
such assignment shall have been paid to such Declining Lender; and

(iii)    with respect to any such Assuming Lender, any applicable processing and
recordation fee required under Section 9.07(a) for such assignment shall have
been paid;

provided further that such Declining Lender’s rights under Sections 2.11, 2.14,
9.04 and 9.08, and its obligations under Section 8.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to the applicable Extension Date, (A) each such
Assuming Lender, if any, shall have delivered to the Borrower and the Designated
Agent an assumption agreement, in form and substance satisfactory to the
Borrower and the Designated Agent (an “Assumption Agreement”), duly executed by
such Assuming Lender, such Declining Lender, the Borrower and the Designated
Agent and (B) any such Extending Lender shall have delivered confirmation in
writing satisfactory to the Borrower and the Designated Agent as to the increase
in the amount of its Commitment. Each Declining Lender being replaced pursuant
to this Section 2.20 shall deliver to the Designated Agent on or before the
applicable Extension Date any Note or Notes held by such Declining Lender. Upon
the payment or prepayment of all amounts referred to in clauses (i), (ii) and
(iii) above, each such Extending Lender or Assuming Lender, as of the Extension
Date, will be substituted for such Declining Lender under this Agreement and
shall be a Lender for all purposes of this Agreement, without any further
acknowledgment by or the consent of the other Lenders, and the obligations of
each such Declining Lender hereunder shall, by the provisions hereof, be
released and discharged.

(d)    If all of the Extending Lenders and Assuming Lenders (after giving effect
to any assignments and assumptions pursuant to subsection (c) of this
Section 2.20) consent in writing to a requested extension (whether by written
consent pursuant to subsection (a) of this Section 2.20, by execution and
delivery of an Assumption Agreement or otherwise) not later than one Business
Day prior to such Extension Date, the Designated Agent shall so notify the
Borrower, and, so long as (i) no Event of Default, or event that with the giving
of notice or passage of time or both would constitute an Event of

 

35



--------------------------------------------------------------------------------

Default, shall have occurred and be continuing as of such Extension Date, or
would occur as a consequence thereof and (ii) the representations and warranties
contained in Section 5.02 shall be true and correct in all material respects on
and as of such Extension Date, before and after giving effect to the extension
of the Termination Date, the Termination Date then in effect shall be extended
for the additional one-year period or two-year period, as the case may be, as
described in subsection (a) of this Section 2.20, and all references in this
Agreement, and in the Notes, if any, to the “Termination Date” shall, with
respect to each Extending Lender and each Assuming Lender for such Extension
Date, refer to the Termination Date as so extended. Promptly following each
Extension Date, the Designated Agent shall notify the Lenders (including,
without limitation, each Assuming Lender) of the extension of the scheduled
Termination Date in effect immediately prior thereto and shall thereupon record
in the Register the relevant information with respect to each such Extending
Lender and each such Assuming Lender.

SECTION 2.21.    SECTION 2.21 Defaulting Lenders. (a)  (a) Notwithstanding any
provision of this Agreement to the contrary, if one or more Lenders become
Defaulting Lenders, then, upon notice to such effect by the Designated Agent
(which notice shall be given promptly after the Designated Agent becomes aware
that any Lender shall have become a Defaulting Lender, including as a result of
being advised thereof by the Borrower) (such notice being referred to as a
“Defaulting Lender Notice”), the following provisions shall apply for so long as
any such Lender is a Defaulting Lender:

(i)    no commitment fee shall accrue or at any time be payable for such period
on the unused amount of the Commitment of any Defaulting Lender pursuant to
Section 2.03(a); and

(ii)    the Commitment and outstanding Advances of each Defaulting Lender shall
be disregarded in determining whether the requisite Lenders shall have taken any
action hereunder (including any consent to any waiver, amendment or other
modification pursuant to Section 9.01); provided that any waiver, amendment or
other modification that, disregarding the effect of this clause (ii), requires
the consent of all Lenders or of all Lenders affected thereby and which affects
such Defaulting Lender differently than other Lenders or affected Lenders, as
the case may be, shall require the consent of such Defaulting Lender.

(iii)    If any Letter of Credit Liability exists at the time such Lender
becomes a Defaulting Lender then:

(A) all or any part of the Letter of Credit Exposure of such Defaulting Lender
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective LC Commitment Percentages, but only to the extent that the sum of
(x) the Equivalent in Dollars of such Non-Defaulting Lender’s outstanding
Advances and (y) such Non-Defaulting Lender’s Letter of Credit Exposure, as
increased by its share of such Defaulting Lender’s Letter of Credit Exposure,
would not exceed such Non-Defaulting Lender’s Commitment;

(B) if the reallocations described in clause (A) above cannot, or can only
partially, be effected, the Borrower shall either (1) within one Business Day
following notice by the Designated Agent cash collateralize for the benefit of
the applicable Issuing Banks only the Borrower’s obligations corresponding to
such Defaulting Lender’s Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (A) above) in a manner reasonably
satisfactory to the Designated Agent and each applicable Issuing Bank with one
or more outstanding Letters of Credit for so long as such Letter of Credit
Exposure is outstanding or (2) promptly (x) provide each applicable Issuing Bank
a letter of credit or (y) enter into other arrangements as are reasonably
satisfactory to the Borrower and each applicable Issuing Bank, in either case in
order (after giving effect to

 

36



--------------------------------------------------------------------------------

any partial reallocation pursuant to clause (A) above) reasonably to mitigate
each applicable Issuing Bank’s remaining risk with respect to the
non-reallocated portion of such Defaulting Lender’s Letter of Credit Exposure;

(C) if the Borrower cash collateralizes any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to clause (B) above, the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 3.05
with respect to such Defaulting Lender’s Letter of Credit Exposure during the
period such Defaulting Lender’s Letter of Credit Exposure is cash
collateralized;

(D) if the Letter of Credit Exposure of such Defaulting Lender is reallocated
pursuant to clause (A) above, then the fees payable to the Lenders pursuant to
Section 2.03 and Section 3.05 shall be adjusted in accordance with the amounts
of such Letter of Credit Exposure allocated to the Non-Defaulting Lenders; and

(E) if all or any portion of such Defaulting Lender’s Letter of Credit Exposure
is neither reallocated nor cash collateralized pursuant to clause (A) or (B)
above, then, without prejudice to any rights or remedies of the Issuing Banks or
any other Lender hereunder, all letter of credit fees payable under Section 3.05
with respect to such Defaulting Lender’s Letter of Credit Exposure shall be
payable to the applicable Issuing Banks until and to the extent that such Letter
of Credit Exposure is reallocated and/or cash collateralized.; and

(iv)    so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend, extend or increase any Letter of Credit, unless it is
satisfied that the Defaulting Lender’s then outstanding Letter of Credit
Exposure will be entirely reallocated to the Non-Defaulting Lenders and/or cash
collateralized by the Borrower by a deposit of cash in Dollars in the LC
Collateral Account or otherwise accommodated for pursuant to clause (iii)(B)(2)
above, and participating interests in any newly issued or increased Letter of
Credit shall be allocated among Non-Defaulting Lenders in a manner consistent
with this Section 2.21 (and such Defaulting Lender shall not participate
therein).

(b)    Any amount payable to a Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise, and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.15 but
excluding Section 2.16) shall, unless the Borrower otherwise agrees in writing
in its sole discretion, in lieu of being distributed to such Defaulting Lender,
be retained by the Designated Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Designated Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Designated Agent hereunder, (ii) second,
to the funding of any Advance or any reimbursement obligation in respect of
Letters of Credit, in either case in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Designated Agent, (iii) third, if so determined by the Designated Agent
and the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (iv) fourth, pro
rata, to the payment of any amounts owing to the Borrower or the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower or any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement and
(v) fifth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction.

 

37



--------------------------------------------------------------------------------

(c)    In the event that the Designated Agent, the Borrower and each Issuing
Bank agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then (i) such Lender shall cease
to be a Defaulting Lender for all purposes hereof and(but shall not be entitled
to receive any commitment fees or letter of credit fees accrued during the
period when it was a Defaulting Lender, and all waivers, amendments and other
modifications effected without its consent in accordance with the provisions of
Section 9.01 and this Section 2.21 during such period shall be binding on it),
(ii) the Letter of Credit Exposures of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and (iii) such Lender shall
purchase at par such of the Advances of the other Lenders as the Designated
Agent shall determine may be necessary in order for the Lenders to hold such
Advances ratably in accordance with their Commitments.

(d)    No Commitment of any Lender or Issuing Bank shall be increased or
otherwise affected and, except as otherwise expressly provided in this Section,
performance by the Borrower of its obligations hereunder and under the other
Loan Documents shall not be excused or otherwise modified, as a result of the
operation of this Section. The rights and remedies against a Defaulting Lender
under this Section are in addition to other rights and remedies that the
Borrower, the Designated Agent, any Issuing Bank or any Non-Defaulting Lender
may have against such Defaulting Lender.

ARTICLE III

AMOUNTS AND TERMS OF LETTERS OF

CREDIT AND PARTICIPATIONS THEREIN

SECTION 3.01.    SECTION 3.01 Letters of Credit. (a)  (a) As of the Effective
Date, without further action on the part of any Person, each Existing Letter of
Credit shall be automatically deemed to be a Letter of Credit issued hereunder
for all purposes of this Agreement, and the original issuing bank of each such
Letter of Credit shall be the Issuing Bank thereof for all purposes hereof.

(b)    Each Issuing Bank agrees, on the terms and conditions hereinafter set
forth, to Issue one or more Letters of Credit from time to time during the
period from the date of this Agreement until the third day prior to the
scheduled Termination Date (i) for the account of the Borrower or (ii) jointly
for the Borrower’s account and the account of any of its Subsidiaries and/or the
Parent and its Subsidiaries, each Letter of Credit to be in a minimum amount of
$1,000,000 (or the Equivalent thereof in any Committed Currency determined on
the date of delivery of the applicable Notice of Letter of Credit Request) and
each such Letter of Credit upon its Issuance to expire on or before three days
prior to the scheduled Termination Date (except for Auto-Renewal Letters of
Credit as provided in Section 3.01(d) below); provided, however, that an Issuing
Bank shall not be obligated to, and shall not, Issue any Letter of Credit if:

(i)    after giving effect to the Issuance of such Letter of Credit, the sum of
the then outstanding aggregate amount of all Letter of Credit Liability and the
then outstanding principal amount of all Advances, shall exceed the aggregate
amount of the Commitments then in effect; provided, that, the respective Issuing
Bank may assume that the aggregate amount of the Commitments then in effect
shall not be so exceeded if it has not been so informed by the Designated Agent
within two Business Days after receiving the notice delivered by the Borrower
pursuant to Section 3.03 below;

(ii)    after giving effect to the Issuance of such Letter of Credit, the then
outstanding aggregate amount of Letter of Credit Liability in respect of all
Letters of Credit shall exceed $500,000,000; provided, that, the respective
Issuing Bank may assume that such amount shall not be so exceeded if it has not
been so informed by the Designated Agent within two Business Days after
receiving the notice delivered by the Borrower pursuant to Section 3.03 below;

 

38



--------------------------------------------------------------------------------

(iii)    after giving effect to the Issuance of such Letter of Credit, the then
outstanding aggregate amount of all Letter of Credit Liability in respect of
Letters of Credit Issued by such Issuing Bank shall exceed the Issuing
Commitment of such Issuing Bank; or

(iv)    the Borrower is not able to meet any of the applicable conditions set
forth in Article IV, and the Designated Agent or the Majority Lenders shall have
notified the Issuing Banks and the Borrower that no further Letters of Credit
are to be Issued by the Issuing Banks due to such failure, and such notice has
not been withdrawn.

The Borrower agrees that, in connection with each Letter of Credit issued on
behalf of one or more of its subsidiaries, the Parent or one or more of the
Parent’s subsidiaries, it will be fully responsible for the reimbursement of
disbursements and the payment of interest thereon as provided in Section 3.03,
and for the payment of the fees due under Section 3.05, to the same extent as if
such Letter of Credit were issued on its own behalf (and the Borrower hereby
irrevocably waives any defenses that might otherwise be available to it as a
guarantor of the obligations of any of its subsidiaries, the Parent, or any
subsidiary of the Parent on whose behalf any such Letter of Credit is issued).

(c)    Each Issuing Bank shall provide to the Designated Agent in writing,
within two Business Days of the last Business Day of each month, a report with
respect to the outstanding Letters of Credit issued by such Issuing Bank, which
report shall (i) set forth the undrawn amount and drawn but unreimbursed amount
as of the end of each day during that month of all such Letters of Credit and
(ii) shall calculate the Letter of Credit Liability in respect of such Letters
of Credit on such date (converting any amounts of the Letter of Credit Liability
which are denominated in a Committed Currency to Dollars for purposes of such
calculation). Promptly after receiving such reports, the Designated Agent shall
forward copies thereof to the Borrower.

(d)    If the Borrower so requests, an Issuing Bank shall issue a Letter of
Credit that has automatic renewal provisions (an “Auto-Renewal Letter of
Credit”); provided, that any such Auto-Renewal Letter of Credit must permit the
respective Issuing Bank to prevent any such renewal at least once in each
twelve-month period (commencing with its date of Issuance) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Renewal Notice
Date”) in each such twelve-month period to be agreed upon at the time such
Letter of Credit is issued. Once an Auto-Renewal Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
respective Issuing Bank to permit the renewal of such Letter of Credit at any
time, provided, however, that, in no event shall an Issuing Bank permit any such
renewal if such Issuing Bank has received notice on or before the day that is
five Business Days before the Non-Renewal Notice Date from the Designated Agent
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied. Notwithstanding the above, nothing in this Section 3.01(d) shall
limit the ability of the respective Issuing Bank to exercise any of its rights
with respect to any Auto-Renewal Letter of Credit after the termination of this
Agreement.

(e)    Each Issuing Bank shall notify the Designated Agent in writing upon the
reduction or termination of any Letter of Credit Issued by it within two
Business Days after any such reduction or termination.

(f)    Within the limits of the obligations of the Issuing Banks set forth above
and in Section 3.02, the Borrower may request the Issuing Banks to Issue one or
more Letters of Credit, reimburse the Issuing Banks for payments made thereunder
pursuant to Section 3.04(a) and request the Issuing Banks to Issue one or more
additional Letters of Credit under this Section 3.01.

 

39



--------------------------------------------------------------------------------

SECTION 3.02.    SECTION 3.02 Issuing the Letters of Credit. Each Letter of
Credit shall be Issued on three Business Days’ (or such shorter period as the
Issuing Bank may agree) notice from the Borrower to the respective Issuing Bank
and the Designated Agent as provided in a Notice of Letter of Credit Request
(each such notice of letter of credit request, a “Notice of Letter of Credit
Request”) in the form of Exhibit A-2 hereto, accompanied by the proposed form of
such Letter of Credit in form and substance satisfactory to such Issuing Bank.
On the date specified by the Borrower in such notice and upon fulfillment of the
applicable conditions set forth in Section 4.02, such Issuing Bank will Issue
such Letter of Credit and shall promptly notify the Designated Agent thereof.

SECTION 3.03.    SECTION 3.03 Reimbursement Obligations. (a) (a) The Borrower
shall:

(i)    pay to the respective Issuing Bank an amount, in the currency of such
Letter of Credit, equal to, and in reimbursement for, each amount which such
Issuing Bank pays under any Letter of Credit (such amount to be notified to the
Borrower on or before the date of payment by such Issuing Bank) not later than
the date which occurs three Business Days after payment of such amount by such
Issuing Bank under such Letter of Credit; provided, that if the Borrower fails
to make any such reimbursement payment when due, if such payment relates to a
Letter of Credit denominated in a Committed Currency, automatically and with no
further action required, the obligation of the Borrower to reimburse such amount
shall be permanently converted into an obligation to reimburse an amount of
Dollars the Equivalent of which in such Committed Currency equals the amount
paid by such Issuing Bank under such Letter of Credit; and

(ii)    pay to such Issuing Bank interest on any amount paid by such Issuing
Bank under any Letter of Credit from the date on which such Issuing Bank pays
such amount under any Letter of Credit until such amount is reimbursed in full
to such Issuing Bank pursuant to clause (i) above, payable on demand, at a rate
per annum equal to the rate per annum required to be paid on Base Rate Advances;
provided, that, if the Borrower shall not have reimbursed the respective Issuing
Bank within three Business Days of payment by such Issuing Bank as provided in
paragraph (i) above, the Borrower shall thereafter until such amount is
reimbursed in full to such Issuing Bank pay interest, payable on demand, at a
fluctuating rate per annum equal to 2% per annum above the rate per annum
required to be paid on Base Rate Advances immediately prior to the date on which
such Issuing Bank makes such payment under such Letter of Credit.

(b)    All amounts to be reimbursed to an Issuing Bank in accordance with
subsection (a) above may, at the Borrower’s option and subject to the
limitations set forth in Section 2.01 (inclusive of minimum borrowing
limitations), be paid from the proceeds of Advances.

(c)    All payments in respect of Letters of Credit shall be made free and clear
of all claims, charges, offsets or deductions whatsoever.

SECTION 3.04.    SECTION 3.04 Participations Purchased by the Lenders. (a)  (a)
On the date of Issuance of each Letter of Credit the respective Issuing Bank
shall be deemed irrevocably and unconditionally to have sold and transferred to
each Lender without recourse or warranty, and each Lender shall be deemed to
have irrevocably and unconditionally purchased and received from such Issuing
Bank, an undivided interest and participation, to the extent of such Lender’s LC
Commitment Percentage in effect from time to time, in such Letter of Credit and
all Letter of Credit Liability relating to such Letter of Credit and all
documents securing, guaranteeing, supporting, or otherwise benefiting the
payment of such Letter of Credit Liability.

(b)    In the event that any reimbursement obligation under Section 3.04(a) is
not paid within three Business Days after the due date to the respective Issuing
Bank with respect to any Letter of Credit, such Issuing Bank shall promptly
notify the Designated Agent who shall promptly notify the

 

40



--------------------------------------------------------------------------------

Lenders of the amount of such reimbursement obligation (or the Equivalent
thereof in Dollars in the case of Letters of Credit denominated in an Committed
Currency) and each Lender shall pay to such Issuing Bank, in lawful money of the
United States and in same day funds, an amount equal to such Lender’s LC
Commitment Percentage then in effect of the amount of such unpaid reimbursement
obligation with such payment to be made on the date of notification to such
Lender, if such notification is made prior to 11:00 A.M. (New York City time) on
a Business Day and if such notification is made after 11:00 A.M. (New York City
time) on a Business Day, such payment to be made on the immediately succeeding
Business Day, and in each case with interest at the Federal Funds Rate for each
day after such payment is due until such amount is paid to such Issuing Bank.

(c)    Promptly after the respective Issuing Bank receives a payment (including
interest payments) on account of a reimbursement obligation with respect to any
Letter of Credit, such Issuing Bank shall promptly pay to each Lender which
funded its participation therein, in lawful money of the United States, the
Equivalent in Dollars of the funds so received, in an amount equal to such
Lender’s LC Commitment Percentage thereof.

(d)    Upon the request of any Lender, the Designated Agent shall furnish, or
cause the respective Issuing Bank to furnish, to such Lender copies of any
outstanding Letter of Credit as may be reasonably requested by such Lender.

(e)    The obligation of each Lender to make payments under subsection (b) above
shall be unconditional and irrevocable and shall remain in effect after the
occurrence of the Termination Date with respect to any Letter of Credit that was
Issued by the respective Issuing Bank on behalf of the Borrower or any
Subsidiary thereof (or, in the case of an Auto-Renewal Letter of Credit, most
recently renewed) on or before the Termination Date and such payments shall be
made under all circumstances, including, without limitation, any of the
circumstances referred to in Section 3.06 other than in connection with
circumstances involving any willful misconduct or gross negligence of such
Issuing Bank in Issuing a Letter of Credit or in determining whether documents
presented under a Letter of Credit comply with the terms thereof.

(f)    If any payment received on account of any reimbursement obligation with
respect to a Letter of Credit and distributed to a Lender as a participant under
Section 3.04(c) is thereafter recovered from the respective Issuing Bank in
connection with any bankruptcy or insolvency proceeding relating to the
Borrower, each Lender which received such distribution shall, upon demand by
such Issuing Bank, repay to such Issuing Bank such Lender’s ratable share of the
amount so recovered together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered) of any interest or other amount
paid or payable by such Issuing Bank in respect of the total amount so
recovered.

SECTION 3.05.    SECTION 3.05 Letter of Credit Fees. (a) The Borrower hereby
agrees to pay to the Designated Agent for the account of each Lender (in
accordance with its Letter of Credit Exposure), a letter of credit fee on the
maximum amount available to be drawn under each Letter of Credit from time to
time (the determination of such maximum amount to give effect to the actual
amount that can be drawn thereunder during the relevant period for which such
letter of credit fee is calculated and to assume compliance with all conditions
for drawing) at a rate per annum equal to (i) in the case of any portion of such
Letter of Credit that shall not be cash collateralized in accordance with
Section 2.10, the Applicable Margin applicable to Eurocurrency Rate Advances
(but determined as of the most recent CDS Determination Date for Letters of
Credit) in effect from time to time while such Letter of Credit is outstanding
and (ii) in the case of any portion of such Letter of Credit that shall be cash
collateralized in accordance with Section 2.10, a rate equal to the Commitment
Fee Percentage in effect from time to time while such Letter of Credit is
outstanding, from the date of Issuance of each such Letter of Credit until the

 

41



--------------------------------------------------------------------------------

expiry date of each such Letter of Credit, payable quarterly in arrears on the
fourth Business Day of each January, April, July and October prior to the expiry
date of each such Letter of Credit and on the expiry date of each such Letter of
Credit.

(b)    (a) Issuing Bank Fees. The Borrower hereby agrees to pay directly to each
Issuing Bank, for its own account, a fronting fee which shall accrue at a rate
per annum separately agreed upon between the Borrower and the applicable Issuing
Bank on the average daily undrawn amount of the outstanding Letters of Credit
issued by such Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which the last of such Letters of Credit expires, terminates or
is drawn in full. In addition, the Borrower shall pay directly to each Issuing
Bank for its own account such customary issuance, presentation, amendment and
other processing fees as are specifically agreed to in a writing between the
Borrower and such Issuing Bank. Such customary fees and standard costs and
charges are due and payable as separately agreed and are non-refundable.

SECTION 3.06.    SECTION 3.06 Indemnification; Nature of the Issuing Banks’
Duties. The obligations of the Borrower hereunder with respect to Letters of
Credit shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms hereof under all circumstances, including, without
limitation, any of the following circumstances:

(i)    any lack of validity or enforceability of any Letter of Credit or this
Agreement or any agreement or instrument relating thereto;

(ii)    the existence of any claim, setoff, defense or other right which the
Borrower or the applicable Subsidiary may have at any time against the
beneficiary, or any transferee, of any Letter of Credit, or the Issuing Banks,
any Lender, or any other Person;

(iii)    any draft, certificate, or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv)    any lack of validity, effectiveness, or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part;

(v)    any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of the Borrower in respect of the Letters of Credit;

(vi)    any change in the time, manner or place of payment of, or in any other
terms of, all or any of the obligations of the Borrower in respect of the
Letters of Credit or any other amendment or waiver of or any consent to
departure from all or any of this Agreement;

(vii)    payment by the applicable Issuing Bank under a Letter of Credit against
presentation of a draft or other document that fails to strictly comply with the
terms of such Letter of Credit; or

(viii)    any misapplication by the beneficiary of any Letter of Credit of the
proceeds of any drawing under such Letter of Credit;

 

42



--------------------------------------------------------------------------------

provided, that, notwithstanding the foregoing, an Issuing Bank shall not be
relieved of any liability it may otherwise have as a result of its gross
negligence or willful misconduct.

SECTION 3.07.    SECTION 3.07 Uniform Customs and Practice. The Uniform Customs
and Practice for Documentary Credits, 2007 Revision, International Chamber of
Commerce No.600 (the “UCP”) shall in all respects be deemed a part of this
Article III as if incorporated herein and shall apply to the Letters of Credit,
except, in the case of any Letter of Credit, to the extent the Borrower and the
applicable Issuing Bank shall otherwise agree.

SECTION 3.08.    SECTION 3.08 Additional Issuing Banks.

(a)    The Borrower may at any time, upon at least five Business Days’ prior
written notice to the Designated Agent and the Lenders, designate as an Issuing
Bank any Lender that has agreed in writing to act as an Issuing Bank and the
Issuing Commitment of such Lender. Thereupon any Lender so designated as an
Issuing Bank shall thenceforth issue Letters of Credit on the terms and subject
to the conditions herein, and the Designated Agent shall record all relevant
information with respect to such Lender as such Issuing Bank and its Issuing
Commitment in the Register.

(b)    The Borrower may at any time, upon at least 5 Business Days’ prior
written notice to the respective Issuing Bank and the Designated Agent, increase
the Issuing Commitment of an Issuing Bank and, if it shall so elect, at the same
time reduce by an equivalent amount the Issuing Commitment of one or more of the
other Issuing Banks; provided, that such notice is consented to by each Issuing
Bank affected by such increase and decrease and provided, further, that the
Designated Agent shall record each such increase and decrease of the Issuing
Commitment of the respective Issuing Bank in the Register.

SECTION 3.09.    SECTION 3.09 Dollar Payment Obligation. Notwithstanding any
other term or provision hereof to the contrary, if the Borrower fails to
reimburse the respective Issuing Bank for any payment made by such Issuing Bank
under a Letter of Credit denominated in a Committed Currency by the close of
business on the Business Day when due at the office designated therefor by such
Issuing Bank specified for such reimbursement payment, then the payment made by
such Issuing Bank in such Committed Currency shall be converted into Dollars
(the “Dollar Payment Amount”) by such Issuing Bank as provided for herein, and
the Borrower agrees that it shall be unconditionally obligated to, and shall
immediately, reimburse such Issuing Bank the Dollar Payment Amount at the office
designated therefor by such Issuing Bank.

SECTION 3.10.    SECTION 3.10 Survival of Provisions; Cash Collateral. The
provisions in this Article shall survive the Termination Date in respect of all
Letters of Credit outstanding thereafter. To the extent any Letter of Credit
will remain outstanding after the Termination Date, the Borrower shall, on the
Termination Date, deposit into the LC Collateral Account held by the Designated
Agent cash (in the currency of such Letter of Credit) in an amount equal to the
undrawn amount (to the extent not yet collateralized by cash) of such Letter of
Credit as security for the reimbursement of drawings thereunder which shall be
used to reimburse the applicable Issuing Bank promptly upon a drawing under such
Letter of Credit and, to the extent of any funded participation, to repay such
funded participation, if any, with the respective portion thereof to be returned
to the Borrower when such Letter of Credit expires or is returned to the
applicable Issuing Bank, and in connection therewith the Borrower shall execute
all documents as reasonably requested by the Designated Agent.

 

43



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS OF LENDING

SECTION 4.01.    SECTION 4.01 Conditions Precedent to Effectiveness of
Section 2.01. Section 2.01 of this Agreement shall become effective on and as of
the first date (the “Effective Date”) on which all of the following conditions
precedent have been satisfied or waived in accordance with Section 9.01:

(a)    the Designated Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Designated Agent (which may include
facsimile or other electronic transmission of a signed counterpart of this
Agreement) that such party has signed a counterpart of this Agreement;

(b)    the Designated Agent shall have received on or before the Effective Date
the following, each dated as of the Effective Date: (i) certified copies of the
resolutions of the Board of Directors of the Borrower or the Executive Committee
of such Board authorizing the execution and delivery of this Agreement and the
other documents related hereto; (ii) a certificate of the Secretary or an
Assistant Secretary of the Borrower certifying the name and true signature of
the officer of the Borrower executing this Agreement on its behalf; and (iii) an
opinion or opinions of counsel for the Borrower (which may be in-house counsel,
external counsel or a combination of the two), substantially to the effect set
forth in Exhibit C hereto;

(c)    any consents or approvals of governmental or regulatory authorities, and
any consents or approvals of third parties required under material agreements of
the Borrower, that in either case are necessary in connection with this
Agreement or the consummation of the transactions contemplated hereby shall have
been obtained and shall remain in effect;

(d)    there shall have occurred no material adverse change in the business,
financial condition or results of operations of the Borrower and its
Subsidiaries, taken as a whole, since September 30, 2017, except as disclosed in
reports filed by the Borrower and its Subsidiaries, if any, during the period
from September 30, 2017, to the date hereof pursuant to Section 13 of the
Securities Exchange Act of 1934, as amended, copies of which have been furnished
to the Lenders prior to the date hereof (including by posting on the website of
the SEC at http://www.sec.gov);

(e)    all of the representations and warranties contained in Section 5.01 shall
be correct in all material respects on and as of the Effective Date, before and
after giving effect to such date (except to the extent that such representations
and warranties relate to an earlier date, in which case such representations and
warranties shall have been correct in all material respects on and as of such
earlier date);

(f)    no event shall have occurred and be continuing, or shall result from the
occurrence of the Effective Date, that constitutes an Event of Default or event
that with the giving of notice or passage of time or both would constitute an
Event of Default; and

(g)    all advances, interest, fees and other amounts accrued for the accounts
of or owed to the lenders under the Existing Credit Agreement (whether or not
due at the time) shall have been or shall simultaneously be paid in full and the
commitments of the lenders under such agreement shall have been or shall
simultaneously be terminated.

 

44



--------------------------------------------------------------------------------

SECTION 4.02.    SECTION 4.02 Conditions Precedent to Each Borrowing/Issuance.
The obligation of each Lender to make an Advance on the occasion of each
Borrowing (including the initial Borrowing) and the obligation of each Issuing
Bank to Issue each Letter of Credit (including the initial Letters of Credit)
shall be subject to the further conditions precedent that the Effective Date
shall have occurred and on the date of such Borrowing or Issuance the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing and the acceptance by the Borrower of the proceeds of such Borrowing
and the request for Issuance by the Borrower shall constitute a representation
and warranty by the Borrower that on the date of such Borrowing or Issuance such
statements are true):

(a)    the representations and warranties contained in Section 5.01 (other than
Section 5.01(d)) are true and correct in all material respects on and as of the
date of such Borrowing or Issuance, before and after giving effect to such
Borrowing or Issuance and to the application of the proceeds therefrom, as
though made on and as of such date (except to the extent that such
representations and warranties relate to an earlier date, in which case such
representations and warranties shall have been correct in all material respects
on and as of such earlier date); and

(b)    no event has occurred and is continuing, or would result from such
Borrowing or Issuance or from the application of the proceeds therefrom, which
constitutes an Event of Default or would constitute an Event of Default but for
the requirement that notice be given or time elapse or both.

SECTION 4.03.    SECTION 4.03 Determinations Under Section 4.01. For purposes of
determining compliance with the conditions specified in Section 4.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless the
Designated Agent shall have received notice from such Lender prior to the date
that the Borrower, by notice to the Lenders, designates as the proposed
Effective Date, specifying its objection thereto. The Designated Agent shall
promptly notify the Lenders and the Borrower of the occurrence of the Effective
Date.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

SECTION 5.01.    SECTION 5.01 Representations and Warranties of the Borrower.
The Borrower represents and warrants as. As of the Amendment Effective Date and
from time to time thereafter as required under this Agreement, the Loan Parties
represent and warrant as follows:

(a)    The BorrowerEach Loan Party is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. The
Borrowerits jurisdiction of incorporation. Each Loan Party is duly qualified and
in good standing as a foreign corporation authorized to do business in each
jurisdiction (other than its jurisdiction of incorporation) in which the nature
of its activities or the character of the properties it owns or leases make such
qualification necessary and in which the failure so to qualify would have a
material adverse effect on the financial condition or operations of the Borrower
and its SubsidiariesConsolidated Group, taken as a whole.

(b)    The execution, delivery and performance by the Borrower of this Agreement
and each of the Notes, if any, delivered hereunder areand by the Guarantor of
this Agreement are, in each case, within the Borrowersuch Loan Party’s corporate
powers, have been duly authorized by all necessary corporate action on the part
of such Loan Party and do not contravene (i) the Borrowersuch Loan Party’s
certificate of incorporation or by-laws or (ii) any law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award or any
material contractual restriction binding on or affecting the Borrowersuch Loan
Party; no authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body is required for the
due execution, delivery and performance by the Borrower of this Agreement or the
Notes, if any, or by the Guarantor of this Agreement, in each

 

45



--------------------------------------------------------------------------------

case, except such as have been obtained or made and are in full force and
effect; and this Agreement is and each of the Notes, when delivered hereunder,
will be, the legal, valid and binding obligation of each Loan Party or, in the
case of the Notes, the Borrower, enforceable against the Borrowersuch Loan Party
in accordance with their respective terms, subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and general principles of equity, and for the avoidance of
doubt, subject to the occurrence of the Fox Acquisition Closing Date, in the
case of the Guaranty.

(c)    The BorrowerParent’s most recent annual report on Form 10-K, containing
the consolidated balance sheet of the Borrower and its SubsidiariesConsolidated
Group, and the related consolidated statements of income and of cash flows of
the Borrower and its SubsidiariesConsolidated Group, copies of which have been
furnished to each Lender pursuant to Section 6.01(e)(ii) or as otherwise
furnished to the Lenders (including by posting on the website of the SEC at
http://www.sec.gov), fairly present the consolidated financial condition of the
Borrower and its SubsidiariesConsolidated Group as at the date of such balance
sheet and the consolidated results of operations of the Borrower and its
SubsidiariesConsolidated Group for the fiscal year ended on such date, all in
accordance with generally accepted accounting principlesGAAP consistently
applied.

(d)    There is no pending or, to the BorrowerParent’s knowledge, threatened
claim, action or proceeding affecting the Borrower or any of its Subsidiariesany
member of the Consolidated Group which could reasonably be expected to have a
material adverse effect on the financial condition or operations of the Borrower
and its SubsidiariesConsolidated Group, taken as a whole (other than any claim,
action or proceeding arising from or related to the Fox Acquisition
Transactions), or which could reasonably be expected to affect the legality,
validity or enforceability of this Agreement; and to the BorrowerParent’s
knowledge, the Borrower and each of its Subsidiaries haveeach member of the
Consolidated Group has complied, and areis in compliance, with all applicable
laws, rules, regulations, permits, orders, consent decrees and judgments, except
for any such matters which have not had, and would not reasonably be expected to
have, a material adverse effect on the financial condition or operations of the
Borrower and its SubsidiariesConsolidated Group, taken as a whole.

(e)    The Borrower and the ERISA Affiliates have not incurred and are not
reasonably expected to incur any material liability in connection with their
Single Employer Plans or Multiple Employer Plans, other than ordinary
liabilities for benefits; neither the BorrowerNo ERISA Event has occurred or is
reasonably expected to occur that could reasonably be expected to have a
material adverse effect on the financial condition or operations of the
Consolidated Group, taken as a whole; neither the Parent nor any ERISA Affiliate
has incurred or is reasonably expected to incur any material withdrawal
liability (as defined in Part I of Subtitle E of Title IV of ERISA) to any
Multiemployer Plan; and no Multiemployer Plan of the BorrowerParent or any ERISA
Affiliate is reasonably expected to be in reorganization or to be terminated,
within the meaning of Title IV of ERISA.

(f)    The BorrowerParent has implemented and will maintain policies and
procedures designed to ensure compliance by the Borrower, its Subsidiarieseach
member of the Consolidated Group and their directors, officers and employees
with applicable Anti-Corruption Laws and Sanctions Laws, and is in compliance
with applicable Anti-Corruption Laws and Sanctions Laws in all material
respects. None No member of the Borrower or any Subsidiary orConsolidated Group
and, to the knowledge of the BorrowerParent, anyno director, officer or employee
of the Borrower or any Subsidiaryany member of the Consolidated Group acting in
connection with or benefitting from the credit facility established hereby, is a
Sanctioned Person. No borrowing of Advances will be made by the Borrower or
Letter of Credit issued at the request of the Borrower (A) for the purpose of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person, in violation of applicable
Anti-Corruption Laws or (B) for the purpose of financing, funding or
facilitating unauthorized

 

46



--------------------------------------------------------------------------------

transactions with any Sanctioned Person. To the knowledge of the BorrowerParent,
no transactions undertaken by the Borrowerany member of the Consolidated Group
hereunder will be undertaken in violation of applicable Anti-Corruption Laws or
Sanctions Laws.

SECTION 5.02.    SECTION 5.02 Additional Representations and Warranties of the
Borrower as of Each Increase Date and Each Extension Date. The BorrowerParent
represents and warrants on each Increase Date and each Extension Date (and at no
other time) that, as of each such date, the following statements shall be true:

(a)    there has been no material adverse change in the business, financial
condition or results of operations of the Borrower and its
SubsidiariesConsolidated Group, taken as a whole, since the date of the audited
financial statements of the Borrower and its SubsidiariesParent most recently
delivered to the Lenders pursuant to Section 6.01(e)(ii) prior to the applicable
Increase Date or Extension Date, as the case may be (except as disclosed in
periodic or other reports filed by the Borrower and its SubsidiariesParent
pursuant to Section 13 of the Securities Exchange Act of 1934, as amended,
during the period from the date of the then most recently delivered audited
financial statements of the Borrower and its SubsidiariesParent pursuant to
Section 6.01(e)(ii) to the date of the notice of the Borrower’s request for an
increase in the aggregate Commitments related to such Increase Date or for an
extension of the Termination Date then in effect related to such Extension Date,
as the case may be); and

(b)    the representations and warranties contained in Section 5.01 are correct
in all material respects on and as of such date, as though made on and as of
such date (except to the extent that such representations and warranties relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date).

ARTICLE VI

COVENANTS OF THE BORROWER

SECTION 6.01.    SECTION 6.01 Affirmative Covenants. So long as any Advance
shall remain unpaid or any Lender shall have any Commitment hereunder, the
BorrowerParent will, unless the Majority Lenders shall otherwise consent in
writing:

(a)    Compliance with Laws, etc. Comply, and cause each of its
Subsidiariesmember of the Consolidated Group to comply, in all material respects
with all applicable laws, rules, regulations, permits, orders, consent decrees
and judgments binding on the Borrower and its Subsidiariesany member of the
Consolidated Group, including ERISA and the Patriot Act, the failure with which
to comply would have a material adverse effect on the financial condition or
operations of the Borrower and its SubsidiariesConsolidated Group, taken as a
whole.

(b)    Payment of Taxes, etc. Pay and discharge, and cause each of its
Subsidiariesmember of the Consolidated Group to pay and discharge, before the
same shall become delinquent, if the failure to pay and discharge would have a
material adverse effect on the financial condition or operations of the Borrower
and its SubsidiariesConsolidated Group, taken as a whole, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all lawful claims which, if unpaid, would by law become a Lien
upon its property; provided, however, that neither the Borrower nor any of its
Subsidiariesno member of the Consolidated Group shall be required to pay or
discharge any such tax, assessment, charge, levy or claim which is being
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained in accordance with GAAP.

 

47



--------------------------------------------------------------------------------

(c)    Preservation of Corporate Existence, etc. Subject to Section 6.02(a),
preserve and maintain (and, if the Parent shall not be the Borrower, cause the
Borrower to preserve and maintain) its corporate existence, rights (charter and
statutory) and franchises; provided, however, that the Borrowerno Loan Party
shall not be required to preserve any right or franchise if the loss thereof
would not have a material adverse effect on the business, financial condition or
operations of the Borrower and its Subsidiaries, taken as a wholeConsolidated
Group, taken as a whole. On and after the Fox Acquisition Closing Date, the
Guarantor shall cause the Borrower to be a direct or indirect Subsidiary of the
Guarantor.

(d)    Maintenance of Interest Coverage Ratio. Maintain as of the last day of
each fiscal quarter of the BorrowerParent, commencing with the first fiscal
quarter of the BorrowerParent following the Effective Date, the ratio of
(i) Consolidated EBITDA for the Measurement Period ending on such day to
(ii) Consolidated Interest Expense for the Measurement Period ending on such day
of not less than 3.00 to 1.00.

(e)    Reporting Requirements. Furnish to the Designated Agent, on behalf of the
Lenders and the Issuing Banks:

(i)    as soon as available and in any event within 50 days after the end of
each of the first three quarters of each fiscal year of the BorrowerParent, a
copy of the BorrowerParent’s quarterly report to shareholders on Form 10-Q as
filed with the Securities and Exchange Commission (the “SEC”)SEC, in each case
containing a consolidated balance sheet of the Borrower and its
SubsidiariesParent as of the end of such fiscal quarter and consolidated
statements of income and of cash flows of the Borrower and its
SubsidiariesParent for the period commencing at the end of the previous fiscal
year and ending with the end of such fiscal quarter, and a certificate of any of
the BorrowerParent’s Chairman of the Board of Directors, President, Chief
Financial Officer, Treasurer, Assistant Treasurer or Controller (A) stating that
no Event of Default, or event that with the giving of notice or passage of time
or both would constitute an Event of Default, has occurred and is continuing and
(B) containing a schedule which shall set forth the computations used by the
BorrowerParent in determining compliance with the covenant contained in
Section 6.01(d); provided that the quarterly report on Form 10-Q required to be
delivered pursuant to this paragraph shall be deemed to be delivered if such
report shall have been posted and shall be available on the website of the SEC
at http://www.sec.gov;

(ii)    as soon as available and in any event within 100 days after the end of
each fiscal year of the BorrowerParent, a copy of the BorrowerParent’s annual
report to shareholders on Form 10-K as filed with the SEC, containing
consolidated financial statements of the Borrower and its SubsidiariesParent for
such fiscal year and a certificate of any of the BorrowerParent’s Chairman of
the Board of Directors, President, Chief Financial Officer, Treasurer, Assistant
Treasurer or Controller (A) stating that no Event of Default, or event that with
the giving of notice or passage of time or both would constitute an Event of
Default, has occurred and is continuing and (B) containing a schedule which sets
forth the computations used by the BorrowerParent in determining compliance with
the covenant contained in Section 6.01(d); provided that the annual report on
Form 10-K required to be delivered pursuant to this paragraph shall be deemed to
be delivered if such report shall have been posted and shall be available on the
website of the SEC at http://www.sec.gov;

(iii)    promptly after a Responsible Officer of the BorrowerParent obtains
actual knowledge of the occurrence of an Event of Default, and each or an event
that with the giving of notice or passage of time or both would constitute an
Event of Default, a statement of anya Responsible Officer of the Parent setting
forth details of such Event of Default or event continuing on the date of such
statement, and the action which the BorrowerParent has taken and proposes to
take with respect thereto;

 

48



--------------------------------------------------------------------------------

(iv)    promptly after a Responsible Officer of the BorrowerParent obtains
actual knowledge thereof, notice of any actions, suits and proceedings before
any court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting the Borrower or any of its
Subsidiariesany member of the Consolidated Group of the type described in
Section 5.01(d);

(v)    promptly after a Responsible Officer of the BorrowerParent obtains actual
knowledge thereof, written notice of any pending or threatened Environmental
Claim against the Borrower or any of its Subsidiariesany member of the
Consolidated Group or any of their respective properties which could reasonably
be expected to materially and adversely affect the financial condition or
operations of the Borrower and its SubsidiariesConsolidated Group, taken as a
whole;

(vi)    promptly after a Responsible Officer of the BorrowerParent obtains
actual knowledge of the occurrence of any ERISA Event which could reasonably be
expected to materially and adversely affect the financial condition or
operations of the Borrower and its SubsidiariesConsolidated Group, taken as a
whole, a statement of any of the BorrowerParent’s Chairman of the Board of
Directors, President, Chief Financial Officer, Treasurer, Assistant Treasurer or
Controller describing such ERISA Event and the action, if any, which the
BorrowerParent has taken and proposes to take with respect thereto;

(vii)    promptly after a Responsible Officer of the BorrowerParent obtains
actual knowledge of receipt thereof by the BorrowerParent or any ERISA Affiliate
from the sponsor of a Multiemployer Plan, a copy of each notice received by the
BorrowerParent or any ERISA Affiliate concerning (A) the imposition of
withdrawal liability (as defined in Part I of Subtitle E of Title IV of ERISA)
by a Multiemployer Plan, which withdrawal liability could reasonably be expected
to materially and adversely affect the financial condition or operations of the
Borrower and its SubsidiariesConsolidated Group, taken as a whole, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
Multiemployer Plan, which reorganization or termination could reasonably be
expected to materially and adversely affect the financial condition or
operations of the Borrower and its SubsidiariesConsolidated Group, taken as a
whole, or (C) the amount of liability incurred, or which may be incurred, by the
BorrowerParent or any ERISA Affiliate in connection with any event described in
subclauseclause (vii)(A) or (vii)(B) above; and

(viii)    such other material information reasonably related to any Lender’s
credit analysis of the Borrower or any of its Subsidiariesany member of the
Consolidated Group as any Lender through the Designated Agent may from time to
time reasonably request.

For the avoidance of doubt, all references in this Section 6.01, in Section 5.01
or 5.02 or elsewhere in this Agreement to any annual, quarterly or other reports
filed with the SEC by the Parent or any financial statements of the Parent, and
all determinations of Consolidated EBITDA or Consolidated Interest Expense for
any Measurement Period, in each case, will be determined (x) prior to such time
on or after the Fox Acquisition Closing Date as the Guarantor first files its
annual or quarterly report with the SEC, by reference to the Borrower being the
Parent and (y) thereafter, by reference to the Guarantor being the Parent but,
where applicable for any such determination, taking into account and combining
any portion of the relevant period during which the Borrower produced the
relevant financial statements, mutatis mutandis.

 

49



--------------------------------------------------------------------------------

SECTION 6.02.    SECTION 6.02 Negative Covenants. So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder, the Borrowerno
Loan Party will not, without the written consent of the Majority Lenders:

(a)    Mergers, etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets of the Borrower and its
SubsidiariesConsolidated Group, taken as a whole (whether now owned or hereafter
acquired), to, any Person, or permit any of its Subsidiariesmember of the
Consolidated Group to do so, unless (i) immediately after giving effect to such
proposed transaction, no Event of Default or event which, with the giving of
notice or lapse of time, or both, would constitute an Event of Default would
exist and (ii) in the case of any such merger to which the Borrowerany Loan
Party is a party, the Borrowersuch Loan Party is the surviving corporation, it
being understood that, subject to the compliance with clause (ii) above, nothing
in this Section 6.02(a) shall be deemed to restrict the consummation of the Fox
Acquisition Transactions (including the disposition of Regional Sports Network
required in connection therewith).

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01.    SECTION 7.01 Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:

(a)    The Borrower shall fail to pay any principal of any Advance or any
reimbursement obligation under any Letter of Credit when the same becomes due
and payable; or the Borrower shall fail to pay any interest on any Advance, or
on any reimbursement obligation under any Letter of Credit or any fee or other
amount payable under this Agreement, in each case within three Business Days
after such interest, fee or other amount becomes due and payable; or

(b)    Any representation or warranty made by the Borrowerany Loan Party herein
or by the Borrowerany Loan Party (or any of its officers) delivered in writing
andthat is identified as delivered in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or

(c)    The BorrowerAny Loan Party shall fail to perform or observe any covenant
applicable to it contained in Section 6.01(c) (solely as to the last sentence of
such Section), Section 6.01(d), Section 6.01(e)(iii) or Section 6.02; or

(d)    The BorrowerAny Loan Party shall fail to perform or observe any other
term, covenant or agreement contained in this Agreement applicable to such Loan
Party on its part to be performed or observed if the failure to perform or
observe such other term, covenant or agreement shall remain unremedied for 30
days after written notice thereof shall have been given to the BorrowerParent by
the Designated Agent or the Majority Lenders; or

(e)    The Borrower or any of its Subsidiaries(i) Any member of the Consolidated
Group shall fail to pay any principal of or premium or interest on any Debt of
the Borrower or such Subsidiarysuch member of the Consolidated Group which is
outstanding in a principal amount of at least $250,000,000 in the aggregate (but
excluding Debt arising hereunder) when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure (iA) shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt and (iiB) shall
not have been cured or waived; or(ii) any other event shall

 

50



--------------------------------------------------------------------------------

occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or (iii) any such Debt shall be declared to be due and payable, or
required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; provided that (1) clause (iii) above shall not
apply (and it is understood that clause (ii) above does not apply) to any
prepayment, redemption, purchase or defeasance of any such Debt incurred for the
purpose of financing, in whole or in part, any acquisition (including the Fox
Acquisition Transactions) if such prepayment, redemption, purchase or defeasance
is required to be made (A) as a result of such acquisition failing to be
consummated or (B) with the proceeds of any sale or other disposition of assets,
any incurrence of any other Debt or any issuance of any equity interests by any
member of the Consolidated Group, (2) clause (iii) above shall not apply (and it
is understood that clause (ii) above does not apply) to any prepayment,
redemption, purchase or defeasance of any such Debt of any Person acquired by
the Parent or any of its Subsidiaries after the date hereof (including 21CF and
its subsidiaries) if such prepayment, redemption, purchase or defeasance is
required to be made as a result of the consummation of such acquisition
(including, in the case of 21CF and its subsidiaries, the Fox Acquisition
Transactions) and (3) it is understood that clauses (ii) and (iii) above do not
apply to any demand for payment of any such Debt that, by its terms, is due on
demand made at any time (howsoever described); or

(f)    The Parent, the Borrower or any Material Subsidiary shall generally not
pay its Debts as such Debts become due, or shall admit in writing its inability
to pay its Debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Parent,
the Borrower or any Material Subsidiary seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for substantially all of
its property and, in the case of any such proceeding instituted against it (but
not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Parent, the
Borrower or any Material Subsidiary shall take any corporate action to authorize
any of the actions set forth above in this subsection (f); or

(g)    Any money judgment, writ or warrant of attachment or similar process
against the Borrowerany Obligor, any Material Subsidiary or any of their
respective assets in an amount in excess of $250,000,000 (exclusive of any
amount covered by a nationally recognized financially sound insurer that has
received notice of the claim to which such money judgment, writ or warrant of
attachment or similar process relates and has not denied coverage or otherwise
denied liability in respect thereof) is entered and shall remain undischarged,
unvacated, unbonded or unstayed for a period of 30 days or, in any case, within
five days of any pending sale or disposition of any asset pursuant to any such
process; or

(h)     From and after the Fox Acquisition Closing Date, the Guaranty shall for
any reason be terminated by the Guarantor or cease to be in full force and
effect or to be valid and binding on the Guarantor, or the enforceability
thereof shall be contested by the Guarantor;

then, and in any such event, the Designated Agent shall at the request, or may
with the consent, of the Majority Lenders, by notice to the BorrowerParent,
(A) declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, (B) declare the Advances, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable,

 

51



--------------------------------------------------------------------------------

without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrowereach Obligor, (C) declare the
obligation of the Issuing Banks to issue further Letters of Credit to be
terminated, whereupon the same shall forthwith terminate, and/or (D) demand from
time to time that the Borrower pay to the Designated Agent for the benefit of
the Issuing Banks, an amount in immediately available funds (in Dollars) equal
to the then outstanding Letter of Credit Liability which shall be held by the
Designated Agent as cash collateral in the LC Collateral Account under the
exclusive control and dominion of the Designated Agent and applied to the
reduction of such Letter of Credit Liability as drawings are made on outstanding
Letters of Credit; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower under the Federal
Bankruptcy Code, (A) the obligation of each Lender to make Advances shall
automatically be terminated, (B) the Advances, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived
by the Borrowereach Obligor, (C) all obligations of the Issuing Banks to issue
further Letters of Credit shall be terminated, and/or (D) the Borrower shall pay
to the Designated Agent for the benefit of the Issuing Banks, an amount in
immediately available funds (in the respective currencies of the outstanding
Letters of Credit) equal to the then outstanding Letter of Credit Liability
which shall be held by the Designated Agent as cash collateral in the LC
Collateral Account under the exclusive control and dominion of the Designated
Agent and applied to the reduction of such Letter of Credit Liability as
drawings are made on outstanding Letters of Credit. Promptly upon the expiration
or cancellation of any Letter of Credit with respect to which cash collateral is
on deposit in the LC Collateral Account pursuant to this provision or otherwise,
the Designated Agent shall (i) return all cash collateral related to such Letter
of Credit to the Borrower by depositing such amounts in the account identified
by the Borrower at such time and (ii) thereafter, upon the expiration or
cancellation of the final Letter of Credit with respect to which cash collateral
is on deposit in the LC Collateral Account, close the LC Collateral Account.

ARTICLE VIII

THE DESIGNATED AGENT

SECTION 8.01.    SECTION 8.01 Authorization and Action.  (a) Each Lender and
each Issuing Bank hereby appoints and authorizes the Designated Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Designated Agent by the terms hereof, together
with such powers as are reasonably incidental thereto. As to any matters not
expressly provided for by this Agreement (including, without limitation,
enforcement of this Agreement or collection of the Advances), the Designated
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Majority
Lenders, and such instructions shall be binding upon all Lenders and all holders
of Notes; provided, however, that the Designated Agent shall not be required to
take any action whichthat, in its opinion, exposes the Designated Agent to
personal liability or which is contrary to this Agreement or applicable law. The
Designated Agent agrees to give to each Lender prompt notice of each notice
given to it by the Borrowerany Loan Party pursuant to the terms of this
Agreement. The Designated Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether an Event of Default, or any event that
with the giving of notice or passage of time or both would constitute an Event
of Default, has occurred and is continuing (and it is understood and agreed that
the use of the term “agent” herein with reference to the Designated Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law, and that such term is used
as a matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties).

 

52



--------------------------------------------------------------------------------

(b)    (a) Each Issuing Bank shall act on behalf of the Lenders with respect to
any Letters of Credit Issued by it and the documents associated therewith and
such Issuing Bank shall have all of the benefits and immunities (i) provided to
the Designated Agent in this Article VIII with respect to any acts taken or
omissions suffered by such Issuing Bank in connection with Letters of Credit
Issued by it or proposed to be Issued by it as fully as if the term “Designated
Agent,” as used in this Article VIII, included such Issuing Bank with respect to
such acts or omissions, and (ii) as additionally provided in this Agreement with
respect to such Issuing Bank.

(c)    (b) The Designated Agent may perform any of its duties and exercise its
rights and powers hereunder through any of its Affiliates. Notwithstanding
anything herein to the contrary, the exculpatory provisions of this Article VIII
and the provisions of Sections 9.04 and 9.08 shall apply to any such Affiliate
of the Designated Agent and the Designated Agent shall remain responsible for
the performance of such duties.

(d)     (c) The Co-Administrative Agents, the Co-Syndication Agents, the
Co-Documentation Agents, the Managing Agents and the Joint Lead Arrangers and
Joint Book Managers named on the cover of this Agreement shall have no duties
under this Agreement other than those afforded to them in their capacities as
Lenders, and each Lender hereby acknowledges that the Co-Administrative Agents,
the Co-Syndication Agents, the Co-Documentation Agents and the Joint Lead
Arrangers and Joint Book Managers have no liability under this Agreement other
than those assumed by them in their capacities as Lenders.

SECTION 8.02.    SECTION 8.02 Exculpatory Provisions; Designated Agent’s
Reliance, etc. Neither the Designated Agent nor any of its directors, officers,
agents or employees shall be liable to any Lender or any Issuing Bank for any
action taken or omitted to be taken by it or them under or in connection with
this Agreement, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Designated Agent: (i) may treat the Lender which made any Advance (or purchased
or funded a participation with respect to a Letter of Credit) as the holder of
the Debt resulting therefrom until the Designated Agent receives and accepts an
Assumption Agreement entered into by an Assuming Lender as provided in
Section 2.19 or 2.20, as the case may be, or an Assignment and Acceptance
entered into by such Lender, as assignor, and an Eligible Assignee, as assignee,
as provided in Section 9.07; (ii) may consult with legal counsel (including
counsel for the Borrowerany Loan Party), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (iii) makes no warranty or representation to
any Lender or any Issuing Bank and shall not be responsible to any Lender or any
Issuing Bank for any statements, warranties or representations (whether written
or oral) made in or in connection with this Agreement; (iv) shall be deemed not
to have knowledge of any Event of Default, or any event that with the giving of
notice or passage of time or both would constitute an Event of Default, unless
and until written notice thereof (stating that it is a “notice of default”) is
given to the Designated Agent by any Loan Party or any Lender and shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement on the part of the
Borrowerany Loan Party or to inspect the property (including the books and
records) of the Borrowerany member of the Consolidated Group; (v) shall not be
responsible to any Lender or any Issuing Bank for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any instrument or document furnished pursuant hereto; and (vi(vi) shall not have
any duty to ascertain or to inquire as to whether any Lender is a Defaulting
Lender; and (vii) shall incur no liability under or in respect of this Agreement
by acting upon any notice, consent, certificate or other instrument or writing
(which may be received by telecopier or e-mail) believed by it to be genuine and
signed or sent by the proper party or parties.

SECTION 8.03.    SECTION 8.03 The Designated Agent and its Affiliates. With
respect to its Commitment and the Advances made by it and, any Note or Notes
issued to it and any Letter of Credit issued by it, the Designated Agent shall
have the same rights and powers under this Agreement as

 

53



--------------------------------------------------------------------------------

any other Lender or Issuing Bank and may exercise the same as though it were not
the Designated Agent; and the term “Lender” or “LendersIssuing Bank” shall,
unless otherwise expressly indicated, include the Designated Agent in its
individual capacity. The Designated Agent and its respective Affiliates may
accept deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with the Borrower,Parent or any of its subsidiariesAffiliates and any Person who
may do business with or own securities of the BorrowerParent or any such
subsidiaryof its Affiliates, all as if the Designated Agent were not the
Designated Agent and without any duty to account therefor to the Lenders or the
Issuing Banks.

SECTION 8.04.    SECTION 8.04 Lender Credit Decision. Each Lender acknowledges
that it has, independently and without reliance upon the Designated Agent, any
Co-Administrative Agent, Co-Syndication Agent, Co-Documentation Agent, Joint
Lead Arranger or Joint Book Manager named on the cover of this Agreement, any
Issuing Bank or any other Lender and based on the financial statements referred
to in Section 5.01(c) and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Designated Agent, any Issuing Bank or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

SECTION 8.05.    SECTION 8.05 Indemnification.

(a)    Designated Agent. The Lenders severally agree to indemnify the Designated
Agent (to the extent not reimbursed by the BorrowerObligors but without
affecting the Borrowerany Obligor’s obligations with respect thereto), ratably
according to the respective principal amounts of Advances then owing to each of
them (or, if no Advances are at the time outstanding or if any Advances are then
owing to Persons which are not Lenders, ratably according to the respective
amounts of their Commitments), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Designated Agent in any way relating to
or arising out of this Agreement or any action taken or omitted by the
Designated Agent under this Agreement in its capacity as such; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Designated Agent’s gross negligence or willful misconduct.
Without limitation of the foregoing, each Lender agrees to reimburse the
Designated Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by the Designated Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal or
bankruptcy proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Designated Agent
is not reimbursed for such expenses by the BorrowerObligors.

(b)    Issuing Bank. The Lenders severally agree to indemnify each Issuing Bank
(to the extent not reimbursed by the BorrowerObligors but without affecting any
Obligor’s obligations with respect thereto), ratably according to their
respective LC Commitment Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against such Issuing Bank in any way relating to or
arising out of this Agreement and the Letters of Credit issued by it or any
action taken or omitted by such Issuing Bank under this Agreement or the Letters
of Credit Issued by it; provided, that, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Issuing
Bank’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse such Issuing Bank promptly upon
demand for its ratable share of any out-of-pocket expenses

 

54



--------------------------------------------------------------------------------

(including reasonable counsel fees) incurred by such Issuing Bank in connection
with the preparation, execution, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or the Letters of Credit Issued by it, to the extent that the Issuing Bank is
not reimbursed for such expenses by the BorrowerObligors. In the case of any
investigation, litigation or proceeding giving rise to any such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs
expenses or disbursements, this Section 8.05(b) applies whether any such
investigation, litigation or proceeding is brought by the Designated Agent, any
Issuing Bank, any Lender or a third party.

SECTION 8.06.    SECTION 8.06 Successor Designated Agent. The Designated Agent
may resign at any time by giving written notice thereof to the Lenders and the
BorrowerParent and such resignation shall be effective upon the appointment of a
successor Designated Agent as provided herein. Upon any such resignation, the
Majority Lenders shall have the right (with the consent of the BorrowerParent
unless an Event of Default has occurred and is continuing) to appoint a
successor Designated Agent (which shall be a Lender). If no successor Designated
Agent shall have been so appointed by the Majority Lenders, and shall have
accepted such appointment, within 30 days after the retiring Designated Agent’s
giving of notice of resignation, then the retiring Designated Agent may, on
behalf of the Lenders, appoint a successor Designated Agent. Any successor
Designated Agent appointed hereunder shall be a commercial bank organized or
licensed under the laws of the United States or of any State thereof, or an
Affiliate of any such commercial bank, having a combined capital and surplus of
at least $500,000,000. Upon the acceptance of any appointment as Designated
Agent hereunder by a successor Designated Agent, such successor Designated Agent
shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges and duties of the retiring Designated Agent, and the
retiring Designated Agent shall be discharged from its duties and obligations
under this Agreement. After any retiring Designated Agent’s resignation
hereunder as Designated Agent, the provisions of this Article VIII shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Designated Agent under this Agreement.

SECTION 8.07.    Enforcement of the Guaranty. Each Guaranty Beneficiary hereby
agrees that, notwithstanding anything to the contrary in Article X hereof, no
Guaranty Beneficiary shall have any right individually to enforce the Guaranty,
it being understood and agreed that all powers, rights and remedies under the
Guaranty may be exercised solely by the Designated Agent, for the benefit of the
Guaranty Beneficiaries, in accordance with the terms thereof, and that each
Guaranty Beneficiary hereby authorizes the Designated Agent to be the agent for
and representative of the Guaranty Beneficiaries with respect to the Guaranty
and to exercise all such powers, rights and remedies on its behalf.

SECTION 8.08.    SECTION 8.07 Certain Lender Representations, Etc.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Designated Agent and the institutions named as
Co-Administrative Agents, Co-Syndication Agents, Co-Documentation Agents,
Managing Agents and, Joint Lead Arrangers and Joint Book Managers on the cover
page of this Agreement and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any of its
Subsidiariesany member of the Consolidated Group, that at least one of the
following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans in connection with respect to such Lender’s entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit or, the Commitments or this Agreement,

 

55



--------------------------------------------------------------------------------

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the
Advances, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and
(D) to the best knowledge of such Lender, the requirements of subsection (a) of
Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit, the Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Designated Agent, in its sole discretion, and such Lender.

(b)    In addition, unless either (1) sub-clause (i) of the immediately
preceding paragraphclause (a) is true with respect to sucha Lender or (2) such
Lender has not provided another representation, warranty and covenant as
provided in accordance with sub-clause (iv) ofin the immediately preceding
paragraphclause (a), such Lender further (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Designated Agent and the
institutions named as Co-Administrative Agents, Co-Syndication Agents,
Co-Documentation Agents, Managing Agents and, Joint Lead Arrangers and Joint
Book Managers on the cover page of this Agreement and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any of its Subsidiaries, that:any member of the Consolidated Group,
that the Designated Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in administration
of and performance of the Advances, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Designated Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

(i)     none of the Designated Agent or any of the institutions named as
Co-Administrative Agents, Co-Syndication Agents, Co-Documentation Agents,
Managing Agents and Joint Lead Arrangers and Joint Book Managers on the cover
page of this Agreement or their respective Affiliates is a fiduciary with
respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by any Person under this Agreement or any
documents related to hereto or thereto),

 

56



--------------------------------------------------------------------------------

(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies,

(iv)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Advances, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)    no fee or other compensation is being paid directly to the Designated
Agent or any of the institutions named as Co-Administrative Agents,
Co-Syndication Agents, Co-Documentation Agents, Managing Agents and Joint Lead
Arrangers and Joint Book Managers on the cover page of this Agreement or their
respective Affiliates for investment advice (as opposed to other services) in
connection with the Advances, the Letters of Credit, the Commitments or this
Agreement.

(c)    The Designated Agent and the institutions named as Co-Administrative
Agents, Co-Syndication Agents, Co-Documentation Agents, Managing Agents and
Joint Lead Arrangers and Joint Book Managers on the cover page of this Agreement
hereby inform the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Advances, the Letters of Credit, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Advances, the Letters of Credit or
the Commitments for an amount less than the amount being paid for an interest in
the Advances, the Letters of Credit or the Commitments by such Lender or
(iii) may receive fees or other payments in connection with the transactions
contemplated hereby or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

The following terms shall for purposes of this Section have the meanings set
forth below:

“Benefit Plan” means (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

57



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01.    SECTION 9.01 Amendments, etc. (a) (a) NoExcept as provided in
Sections 2.08(e) and 9.13, no amendment or waiver of any provision of this
Agreement, or consent to any departure by the Borrowerany Loan Party therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Majority Lenders and the Borrowereach Loan Party, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall: (a) waive any of the conditions specified in Section 4.01 or 4.02 without
the written consent of each Lender, (b) increase or extend the scheduled date of
the expiration of the Commitments of the Lenders (other than as provided in
Section 2.19) or subject the Lenders to any additional obligations without the
written consent of each affected Lender, (c) reduce the principal of, or
interest on, the Advances or any reimbursement obligation in respect of any
Letters of Credit or the fees payable hereunder without the written consent of
each affected Lender, (d) postpone any date fixed for any payment of principal
of, or interest on, the Advances (other than as provided in Section 2.20), any
reimbursement obligation in respect of any Letters of Credit or any fee without
the written consent of each affected Lender, (e) change the percentage of the
Commitments or of the aggregate unpaid principal amount of Advances or Letter of
Credit Liability, or the number of Lenders which shall be required for the
Lenders or any of them to take any action hereunder without the written consent
of each Lender or (f) amend this Section 9.01 or Section 2.21(a)(ii), (f) from
and after the Fox Acquisition Closing Date, release (except as expressly
provided in Section 10.03) the Guarantor from the Guaranty (including by
limiting liability in respect thereof) without the written consent of each
Lender or (g) amend this Section 9.01 without the written consent of each Lender
(it being understood that, for purposes of this proviso, “Lender” shall not
include the Borrower or any of its Affiliates, if a Lender, at the time of any
such amendment, waiver or consent); provided further that (i) no amendment,
waiver or consent shall, unless in writing and signed by the Designated Agent or
each Issuing Bank, as the case may be, in addition to the Lenders required above
to take such action, affect the rights or duties of the Designated Agent or such
Issuing Bank, respectively, under this Agreement or any Note and
(ii) notwithstanding anything to the contrary in this Section 9.01, any
provision of this Agreement may be amended by an agreement in writing entered
into by the Designated Agent and the Parent to cure any ambiguity, omission,
defect or inconsistency arising in connection with the consummation of, or
otherwise in connection with, the Fox Acquisition Transactions or the Borrower
becoming a subsidiary of the Guarantor.

SECTION 9.02.    SECTION 9.02 Notices, etc. (a)  (a) All notices and other
communications provided for hereunder shall, except as otherwise expressly
provided for herein, be in writing (including e-mail and telecopier
communication) and mailed, e-mailed, telecopied or delivered, if to the
Borrower, at its address at:

The Walt Disney Company

500 South Buena Vista Street

Burbank, California 91521

Attention: Treasurer

Telecopier Number: (818) 563-1682

Email: corp.finance@disney.com;

 

58



--------------------------------------------------------------------------------

with a copy to:

The Walt Disney Company

500 South Buena Vista Street

Burbank, California 91521-0523

Attention: Treasury Operations

Telecopier Number: (818) 843-7921

Email: corp.cash.management.group@disney.com;

with a copy to:

The Walt Disney Company

500 South Buena Vista Street

Burbank, California 91521

Attention: Associate General Counsel, Corporate Legal Department

Telecopier Number: (818) 560-1823;

if to the Guarantor, at its address at:

TWDC Holdco 613 Corp.

c/o The Walt Disney Company

500 South Buena Vista Street

Burbank, California 91521

Attention: Treasurer

Telecopier Number: (818) 563-1682

Email: corp.finance@disney.com;

with a copy to:

TWDC Holdco 613 Corp.

c/o The Walt Disney Company

500 South Buena Vista Street

Burbank, California 91521-0523

Attention: Treasury Operations

Telecopier Number: (818) 843-7921

Email: corp.cash.management.group@disney.com;

with a copy to:

TWDC Holdco 613 Corp.

c/o The Walt Disney Company

500 South Buena Vista Street

Burbank, California 91521

Attention: Associate General Counsel, Corporate Legal Department

Telecopier Number: (818) 560-1823;

if to any Issuing Bank, at its respective address at:

JPMorgan Chase Bank, N.A.

10420 Highland Manor Dr., 4th Floor

Tampa, FL 3361

Attention: Standby LC Unit

Phone Number: (800-) 364-1969

TelecopyTelecopier Number: (856-) 294-5267

Email: gts.ib.standby@jpmchase.com;

 

59



--------------------------------------------------------------------------------

with a copy to:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd.NCC5 / 1stRoad, Ops 2, Floor 3

Newark, DE 19713-2107

Attention: Loan & Agency Services GroupEmail:

12012443629@tls.ldsprod.com;Attention: Mary Crews

Phone Number: (302) 634-5881

Telecopier Number: (302) 634-3301

Email: Deal.Management.Team@jpmchase.com, with a copy to

mary.crews@jpmorgan.com;

if to any Lender, at its Domestic Lending Office specified on Schedule 1.01
hereto, or in the Assumption Agreement or in the Assignment and Acceptance
pursuant to which it became a Lender, as the case may be; and if to the
Designated Agent, at its address at:

JPMorgan Chase Bank, N.A.

Investment Bank Loan Operations

500 Stanton Christiana Rd.NCC5 / 1st FloorRoad, Ops 2, Floor 3

Newark, DE 19713-2107

Attention: Mary Crews

Phone Number: (302) 634-5881

Telecopier Number: (302) 634-3301

Email: Deal.Management.Team@jpmchase.com, with a copy to

mary.crews@jpmorgan.com;

Newark, DE, 19713

Attention: Eugene Tull

Phone Number: (302) 634 - 1112

Email: eugene.h.tulliii@chase.com;J.P. Morgan Europe Limited

Loans Agency 6th Floor

25 Bank Street, Canary Wharf

London E145JP

United Kingdom

Attention: Loans Agency

Telecopier Number: +44 (0) 207 777 2360

Email: loan_and_agency_london@jpmorgan.com, with a copy to

nicole.johnson@jpmorgan.com;

with a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, NY 10179

Attention: Christopher J WhiteBruce Borden

Phone Number: (212) 270-48905799

Telecopier Number: (212) 622-4556

Email: chris.j.white@Jpmorganbruce.s.borden@jpmorgan.com;

 

60



--------------------------------------------------------------------------------

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties; provided that materials required to be
delivered pursuant to Section 6.01(e)(i) or 6.01(e)(ii) shall be delivered to
the Designated Agent as specified in Section 9.02(b) or as otherwise specified
to the BorrowerParent by the Designated Agent; and provided further that such
materials shall be deemed delivered to the Designated Agent to the extent posted
and available on the website of the SEC at www.sec.gov. All such notices and
communications shall, when mailed, telecopied or e-mailed, be effective when
deposited in the mails, telecopied or confirmed by e-mail, respectively, except
that notices and communications to the Designated Agent pursuant to Article II
or VIII and to an Issuing Bank pursuant to Article III or VIII shall not be
effective until received by the Designated Agent or such Issuing Bank, as the
case may be. Delivery by telecopier, electronic e-mail or other electronic means
of an executed counterpart of any amendment or waiver of any provision of this
Agreement or the Notes or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of an original executed counterpart
thereof.

(b)    The BorrowerEach Loan Party agrees that the Designated Agent may make
materials required to be delivered pursuant to Section 6.01(e)(i) and
6.01(e)(ii), as well as any other written information, documents, instruments
(other than the Notes) and other material relating to the Borrower, any of its
Subsidiaries any member of the Consolidated Group or any other materials or
matters relating to this Agreement or any of the transactions contemplated
hereby (collectively, the “Communications”) available to the Lenders by posting
such notices on IntraLinks or a substantially similar electronic system (the
“Platform”). The BorrowerEach Loan Party acknowledges that (i) the distribution
of material through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with such distribution,
(ii) the Platform is provided “as is” and “as available” and (iii) neither the
Designated Agent nor any of its Affiliates warrants the accuracy, adequacy or
completeness of the Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Communications or the Platform. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by the Designated Agent or any of its Affiliates in connection
with the Platform.

(c)    Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
reasonably requested by any Lender, the Designated Agent shall deliver a copy of
the Communications to such Lender by e-mail or telecopier. Each Lender agrees
(i) to notify the Designated Agent in writing of such Lender’s e-mail addresses
to which a Notice may be sent by electronic transmission (including by
electronic communication) on or before the date such Lender becomes a party to
this Agreement (and from time to time thereafter to ensure that the Designated
Agent has on record effective e-mail addresses for such Lender) and (ii) that
any Notice may be sent to such e-mail address.

SECTION 9.03.    SECTION 9.03 No Waiver; Remedies. No failure on the part of any
Lender, any Issuing Bank or the Designated Agent to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 9.04.    SECTION 9.04 Costs and Expenses. (a)  (a) The Borrower agrees
promptly to pay all actual, reasonable and documented costs and expenses
(including, without limitation, the actual, reasonable and documented fees and
expenses of one counsel) of the Designated Agent in connection with the
negotiation and execution of this Agreement and all related documentation and
the syndication of the credit facility established hereby. The Borrower further
agrees to pay, within five

 

61



--------------------------------------------------------------------------------

Business Days of demand, all actual, reasonable and documented costs and
expenses of the Designated Agent, each Issuing Bank and each Lender, if any, in
connection with the enforcement (whether through legal proceedings or otherwise)
of this Agreement, the Letters of Credit and the other instruments and documents
to be delivered hereunder, including, without limitation, in connection with the
enforcement of rights under this Section 9.04(a); provided, that any such costs
and expenses consisting of fees and expenses of counsel shall be limited to the
actual, reasonable and documented fees and expenses of one counsel for the
Designated Agent and no more than one additional counsel for the Lenders as a
group and the Issuing Banks combined (together with (i) such local counsel,
limited in each case to one such local counsel for the Designated Agent and one
such local counsel for the Lenders as a group and the Issuing Banks combined per
jurisdiction, that may be reasonably required by the Designated Agent or the
Lenders and (ii) if any Lender shall have reasonably concluded (based upon the
advice of counsel) that its representation by counsel for the Lenders creates a
conflict of interest for such counsel, such separate counsel as such Lender may
reasonably require).

(b)    If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made other than on the last day of the Interest Period for such
Advance, as a result of a payment or Conversion pursuant to Section 2.10 or
acceleration of the maturity of the Advances pursuant to Section 7.01 or for any
other reason (other than by reason of a payment pursuant to Section 2.12), the
Borrower shall, within five Business Days of demand by any Lender (with a copy
of such demand to the Designated Agent), pay to such Lender any amounts required
to compensate such Lender for any additional losses, costs or expenses which it
may reasonably incur as a result of such payment or Conversion, including,
without limitation, any loss, cost or expense incurred by reason of the
liquidation or redeployment of deposits or other funds acquired by such Lender
to fund or maintain such Advance. All obligations of the Borrower under this
Section 9.04 shall survive the making and repayment of the Advances and the
termination of this Agreement.

SECTION 9.05.    SECTION 9.05 Right of Set-off. Upon (i) the occurrence and
during the continuance of any Event of Default and (ii) the making of the
request or the granting of the consent specified by Section 7.01 to authorize
the Designated Agent to declare the Advances due and payable pursuant to the
provisions of Section 7.01, or to demand payment of (or cash collateralization
of) all then outstanding Letter of Credit Liability, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, but excluding trust accounts) at any time held and
other indebtedness at any time owing by such Lender to or for the credit or the
account of the Borrowerany Obligor against any and all of the obligations of the
Borrowersuch Obligor now or hereafter existing under this Agreement (including,
to the fullest extent permitted by law, obligations indirectly owed to such
Lender by virtue of its purchase of a participation or sub-participation of the
Letter of Credit Liability pursuant to Section 3.05), whether or not such Lender
shall have made any demand under this Agreement. Each Lender agrees promptly to
notify the BorrowerParent and the Designated Agent after any such set-off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Lender under this Section are in addition to other rights and remedies
(including, without limitation, other rights of setoff) which such Lender may
have.

SECTION 9.06.    SECTION 9.06 Binding Effect. This Agreement shall become
effective as specified in Section 4.01 and, thereafter, shall be binding upon
and inure to the benefit of the Borrowereach Loan Party, the Designated Agent,
each Lender and each Issuing Bank and their respective successors and permitted
assigns, except that the Borrowerno Loan Party shall not have theany right to
assign its rights hereunder or any interest herein without the prior written
consent of each Lender (and any attempted assignment by any Loan Party without
such consent shall be null and void).

 

62



--------------------------------------------------------------------------------

SECTION 9.07.    SECTION 9.07 Assignments and Participations. (a)  (a) Each
Lender may and, if requested by the Borrower upon notice by the Borrower
delivered to such Lender and the Designated Agent pursuant to clause (ii) of
Section 2.16 will, assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment and the Advances owing to it and any Note or
Notes held by it and its participations in Letter of Credit Liability);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all the assigning Lender’s rights and obligations under
this Agreement, (ii) the amount (without duplication) of the Commitment,
pro-rata share of outstanding Advances and pro-rata share of participations in
Letter of Credit Liability of the assigning Lender being assigned pursuant to
each such assignment (determined as of the date of the Assignment and
Acceptance) shall not be less than $12,500,000 (unless the assigning Lender
shall assign its entire interest hereunder or such lesser amount is previously
agreed among such assigning Lender, the Designated Agent and the Borrower) or an
integral multiple of $500,000 in excess thereof, (iii) the sum of (A) the amount
(without duplication) of the Commitment, pro-rata share of outstanding Advances
and pro-rata share of participations in Letter of Credit Liability of the
assigning Lender being assigned pursuant to each such assignment and (B) the
amount of the commitment and the pro-rata share of outstanding advances of the
assigning Lender being contemporaneously assigned under the 2016 Credit
Agreement, or any agreement extending or replacing suchthe 2016 Credit
Agreement, by the Person that is such assigning Lender (in both cases determined
as of the date of the Assignment and Acceptance or similar agreement with
respect to such assignments) shall not be less than $25,000,000 in the aggregate
(unless the assigning Lender shall assign its entire interest hereunder and
thereunder or such lesser amount is previously agreed among such assigning
Lender, the Designated Agent and the Borrower) or an integral multiple of
$1,000,000 in excess thereof; provided, however, that if the aggregate amount of
the Commitment of such assigning Lender hereunder and its commitment under the
2016 Credit Agreement, or any agreement extending or replacing suchthe 2016
Credit Agreement, is less than $25,000,000 on the date of such proposed
assignment, such assigning Lender may assign all, but not less than all, of its
remaining rights and obligations under this Agreement and the 2016 Credit
Agreement, or any agreement extending or replacing suchthe 2016 Credit Agreement
(unless an assignment of a portion of such assigning Lender’s obligations
hereunder and thereunder is otherwise previously agreed among such assigning
Lender, the Designated Agent and the Borrower), (iv) each such assignment shall
be to an Eligible Assignee and (v) the parties to each such assignment (other
than the Borrower) shall execute and deliver to the Designated Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with a processing and recordation fee of $3,500 provided that the Designated
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, (x) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (y) the Lender assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights (other than any rights
such Lender assignor may have under Sections 2.11, 2.142.14, 9.04 and 9.08) and
be released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).

(b)    By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no

 

63



--------------------------------------------------------------------------------

responsibility with respect to the financial condition of the Borrower or any of
its Subsidiaries any member of the Consolidated Group or the performance or
observance by the Borrowerany Loan Party of any of its obligations under this
Agreement or any instrument or document furnished pursuant hereto; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the financial statements referred to in Section 5.01(c), and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the Designated
Agent, any Issuing Bank, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Designated Agent or the
respective Issuing Bank to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Designated
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

(c)    The Designated Agent shall maintain a copy of each Assignment and
Acceptance and each Assumption Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment of, and principal amount of the Advances owing to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the BorrowerLoan
Parties, the Designated Agent and the Lenders may treat each Person whose name
is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowerany
Loan Party or any Lender at any reasonable time and from time to time upon
reasonable prior notice to the Designated Agent.

(d)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee and, if
applicable, the Borrower, together with any Note subject to such assignment, the
Designated Agent shall, if such Assignment and Acceptance has been completed and
is in substantially the form of Exhibit B hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower and each Issuing Bank.

(e)    Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment and
the Advances owing to it and any Note issued to it hereunder); provided,
however, that (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitment hereunder) shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the BorrowerLoan Parties, the Designated
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (iv) such Lender shall not agree in any participation agreement
with any participant or proposed participant to obtain the consent of such
participant before agreeing to the amendment, modification or waiver of any of
the terms of this Agreement or any Note before consenting to any action or
failure to act by the Borrower or any other party hereunder or under any Note,
or before exercising any rights it may have in respect thereof, unless such
amendment, modification, waiver, consent or exercise would (A) increase or
extend the scheduled expiration of the amount of such participant’s portion of
such Lender’s Commitment, (B) reduce the principal amount of or rate of interest
on the Advances, any amount due hereunder with respect to the Letters of Credit
or any fee or other amounts payable hereunder to which such participant would be
entitled to receive a share under such participation agreement, or (C) postpone
any date fixed for any payment of principal of or interest on the Advances, for
amounts due with respect to Letters of Credit or any fee or other amounts
payable

 

64



--------------------------------------------------------------------------------

hereunder to which such participant would be entitled to receive a share under
such participation agreement. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Advances or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a participant’s interest in any
Commitments, Advances, Notes or its other obligations under this Agreement) to
any Person except to the extent that such disclosure is requested by such Person
and is necessary to establish that such Commitment, Advance, Note or other
obligation is in registered form under Section 5f.103-1(c) of the U.S. Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Designated Agent (in its capacity as Designated Agent) shall have
no responsibility for maintaining a Participant Register.

(f)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrowerany Loan Party furnished to such Lender by or on behalf
of the Borrowerany Loan Party in writing and directly related to the
transactions contemplated hereunder; provided that, prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any confidential information
relating to the Borrowerany Loan Party received by it from such Lender in
accordance with the terms of Section 9.09(a).

(g)    No participation or assignment hereunder shall be made in violation of
the Securities Act of 1933, as amended from time to time, or any applicable
state securities laws, and each Lender hereby represents that it will make any
Advance for its own account in the ordinary course of its business and not with
a view to the public distribution or sale thereof.

(h)    Anything in this Agreement to the contrary notwithstanding, any Lender
may at any time assign or create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and any Note issued to it hereunder) in favor of any Federal Reserve
Bank or any foreign central bank having authority over such Lender in accordance
with Regulation A of the Board of Governors of the Federal Reserve System (or
any successor regulation thereto), any applicable operating circular of such
Federal Reserve Bank or any other regulation issued by the applicable foreign
central bank; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

SECTION 9.08.    SECTION 9.08 Indemnification. The Borrower agrees to indemnify
and hold harmless the Designated Agent, each Lender, each Issuing Bank and each
of their Affiliates and their respective officers, directors, employees, agents
and advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) that may be incurred by or asserted
against any Indemnified Party, in each case arising out of or in connection with
or by reason of, or in connection with the preparation for a defense of, any
investigation, litigation or proceeding (whether or not an Indemnified Party is
a party thereto) arising out of, related to or in connection with the
Commitments hereunder or the Advances or Letter of Credit Issuances made
pursuant hereto or any transactions in connection herewith, including, without
limitation, any transaction in which any proceeds of the Advances or any Letter
of Credit Issuance are, or are proposed to be, applied, or any action or
proceeding relating to a court order, injunction or other process or decree
restraining or seeking to restrain any Issuing Bank from paying any amount under
any

 

65



--------------------------------------------------------------------------------

Letter of Credit (collectively, the “Indemnified Matters”); provided that the
Borrower shall have no obligation to any Indemnified Party under this
Section 9.08 with respect to (i) matters for which such Indemnified Party has
been reimbursed by or on behalf of the Borrower pursuant to any other provision
of this Agreement, but only to the extent of such reimbursement, or
(ii) Indemnified Matters found by a court of competent jurisdiction to have
resulted from the willful misconduct or gross negligence of such Indemnified
Party. If any action is brought against any Indemnified Party, such Indemnified
Party shall promptly notify the Borrower in writing of the institution of such
action and the Borrower shall thereupon have the right, at its option, to elect
to assume the defense of such action; provided, however, that the Borrower shall
not, in assuming the defense of any Indemnified Party in any Indemnified Matter,
agree to any dismissal or settlement of such Indemnified Matter without the
prior written consent of such Indemnified Party, which consent shall not be
unreasonably withheld, if such dismissal or settlement (A) would require any
admission or acknowledgment of culpability or wrongdoing by such Indemnified
Party or (B) would provide for any non-monetary relief to any Person to be
performed by such Indemnified Party. If the Borrower so elects, it shall
promptly assume the defense of such action, including the employment of counsel
(reasonably satisfactory to such Indemnified Party) and payment of expenses.
Such Indemnified Party shall have the right to employ its or their own counsel
in any such case, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party unless (1) the employment of such counsel
shall have been authorized in writing by the Borrower in connection with the
defense of such action or (2) the Borrower shall not have properly employed
counsel reasonably satisfactory to such Indemnified Party to have charge of the
defense of such action, in which case such fees and expenses shall be paid by
the Borrower. If an Indemnified Party shall have reasonably concluded (based
upon the advice of counsel) that the representation by one counsel of such
Indemnified Party and the Borrowerany Loan Party creates a conflict of interest
for such counsel, the reasonable fees and expenses of such counsel shall be
borne by the Borrower and the Borrower shall not have the right to direct the
defense of such action on behalf of such Indemnified Party (but shall retain the
right to direct the defense of such action on behalf of the Borrower). Anything
in this Section 9.08 to the contrary notwithstanding, the Borrower shall not be
liable for the fees and expenses of more than one counsel for any Indemnified
Party in any jurisdiction as to any Indemnified Matter or for any settlement of
any Indemnified Matter effected without its written consent. All obligations of
the Borrower under this Section 9.08 shall survive the making and repayment of
the Advances and the termination of this Agreement. This Section 9.08 shall not
apply with respect to any Taxes indemnified under Section 2.14 or any Excluded
Taxes.

SECTION 9.09.    SECTION 9.09 Confidentiality.

(a)    None of the Designated Agent, the Lenders or the Issuing Banks may
disclose to any Person any confidential, proprietary or non-public information
of the Borrowerany Loan Party or any member of the Consolidated Group furnished
to the Designated Agent, the Lenders or the Issuing Banks by the Borrower or any
of its Subsidiariesany member of the Consolidated Group (such information being
referred to collectively herein as the “Borrower Information”), except that each
of the Designated Agent, each of the Lenders and each of the Issuing Banks may
disclose Borrower Information (i) to its and its Affiliates’ employees,
officers, directors, agents, auditors and advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Borrower Information and instructed to keep such Borrower
Information confidential on substantially the same terms as provided herein),
(ii) to the extent requested by any regulatory authority or self-regulatory
body, (iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section 9.09(a), to any assignee of or participant in, or
any prospective assignee of or participant in, any of its rights or obligations
under this Agreement, (vii) to the extent such Borrower Information (A) is or
becomes generally available to the public on a non-confidential basis, other
than as a result of a breach of this Section 9.09(a) by the Designated

 

66



--------------------------------------------------------------------------------

Agent, such Lender or such Issuing Bank, or (B) is or becomes available to the
Designated Agent, such Lender or such Issuing Bank on a non-confidential basis
from a source other than the BorrowerParent, its Affiliates or their respective
officers, directors, agents, auditors and advisors, provided such source is not
bound by a confidentiality agreement or other legal or fiduciary obligations of
secrecy with the BorrowerParent or its Affiliates with respect to the Borrower
Information and (viii) with the consent of the BorrowerParent.

(b)    The BorrowerEach Loan Party agrees to maintain the confidentiality of any
rate provided by an individual Reference Bank hereunder for purposes of setting
the Eurocurrency Rate (and the name of such Reference Bank), except (i) to its
and its Affiliates’ employees, officers, directors, agents, auditors and
advisors (it being understood that the persons to whom such disclosure is made
will be informed of the confidential nature of such information and instructed
to keep such information confidential on substantially the same terms as
provided herein), (ii) as consented to by the applicable Reference Bank,
(iii) to the extent requested by any regulatory authority or self-regulatory
body, (iv) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (v) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder or (vi) to the extent such rate (A) is or
becomes generally available to the public on a non-confidential basis, other
than as a result of a breach of this Section 9.09(b) by the Borrowerany Loan
Party, or (B) is or becomes available to the Borrowerany Loan Party on a
non-confidential basis from a source other than the applicable Reference Bank,
provided, to its knowledge, such source is not bound by a confidentiality
agreement or other legal or fiduciary obligations of secrecy with such Reference
Bank with respect to the rate. Notwithstanding the foregoing, it is understood
that the Borrowereach Loan Party may disclose to any Lender the average of the
rates quoted by the Reference Banks that provide rate quotes in connection with
any determination of the Eurocurrency Rate.

SECTION 9.10.    SECTION 9.10 Patriot Act. Each Lender and the Designated Agent
hereby notifies the Borrowereach Loan Party that, pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowereach Loan Party, which information includes the name and
address of the Borrowereach Loan Party and other information that will allow it
to identify the Borrowereach Loan Party in accordance with the Patriot Act. The
BorrowerEach Loan Party shall promptly provide such information upon request by
any Lender or the Designated Agent.

SECTION 9.11.    SECTION 9.11 Judgment. (a) (a) If, for the purposes of
obtaining judgment in any court, it is necessary to convert a sum due hereunder
in Dollars into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Designated Agent
could purchase Dollars with such other currency at the Designated Agent’s
principal office in London at 11:00 A.M. (London time) on the Business Day
preceding that on which a final judgment is given.

(b)    If, for the purposes of obtaining judgment in any court, it is necessary
to convert a sum due hereunder in a Committed Currency into Dollars, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Designated Agent could purchase such Committed Currency with
Dollars at the Designated Agent’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

(c)    The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender, any Issuing Bank or the
Designated Agent hereunder shall, notwithstanding any judgment in any other
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender, Issuing Bank or the Designated Agent (as the case may
be) of any

 

67



--------------------------------------------------------------------------------

sum adjudged to be due in such other currency, such Lender, Issuing Bank or the
Designated Agent (as the case may be) may, in accordance with normal banking
procedures, purchase the applicable Primary Currency with such other currency;
if the amount of the applicable Primary Currency so purchased is less than such
sum due to such Lender, Issuing Bank or the Designated Agent (as the case may
be) in the applicable Primary Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender, any
Issuing Bank or the Designated Agent (as the case may be) against such loss, and
if the amount of the applicable Primary Currency so purchased exceeds such sum
due to such Lender, Issuing Bank or the Designated Agent (as the case may be) in
the applicable Primary Currency, such Lender, Issuing Bank or the Designated
Agent (as the case may be) agrees to remit to the Borrower such excess.

SECTION 9.12.    SECTION 9.12 Consent to Jurisdiction and Service of Process.
All judicial proceedings brought against the Borrowerany Loan Party with respect
to this Agreement or any instrument or other documents delivered hereunder may
be brought in any state or Federal court in the Borough of Manhattan in the
State of New York, and by execution and delivery of this Agreement, the
Borrowereach Loan Party accepts, for itself and in connection with its
properties, generally and unconditionally, the exclusive jurisdiction of the
aforesaid courts, and irrevocably agrees to be bound by any final judgment
rendered thereby in connection with this Agreement or any instrument or other
document delivered hereunder from which no appeal has been taken or is
available. The BorrowerEach Loan Party agrees to receive service of process in
any such proceeding in any such court at its office at 77 West 66th Street, 15th
Floor, New York, New York 10023, Attention: Kenneth E. Newman (or at such other
address in the Borough of Manhattan in the State of New York as the
BorrowerParent shall notify the Designated Agent from time to time) and, if the
Borrowerany Loan Party ever ceases to maintain such office in the Borough of
Manhattan, irrevocably designates and appoints Corporation Service Company, 1180
Avenue of the Americas, Suite 210, New York, New York 10036, or any other
address in the State of New York communicated by Corporation Service Company to
the Designated Agent, as its agent to receive on its behalf service of all
process in any such proceeding in any such court, such service being hereby
acknowledged by the Borrowereach Loan Party to be effective and binding service
in every respect.

SECTION 9.13.    SECTION 9.13 Substitution of Currency. If a change in any
Committed Currency occurs pursuant to any applicable law, rule or regulation of
any governmental, monetary or multi-national authority, this Agreement
(including, without limitation, the definition of Eurocurrency Rate) will be
amended to the extent determined by the Designated Agent (acting reasonably, in
consultation with the Borrower and in accordance with the terms of Section 9.01)
to be necessary to reflect the change in currency and to put the Lenders and the
Borrower in the same position, so far as possible, that they would have been in
if no change in such Committed Currency had occurred.

SECTION 9.14.    SECTION 9.14 Governing Law. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.

SECTION 9.15.    SECTION 9.15 Execution in Counterparts; Interpretation. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other electronic means shall be effective as delivery
of an original executed counterpart of this Agreement. A full set of executed
counterparts of this Agreement shall be lodged with each of the Designated Agent
and the BorrowerParent. Any Notes issued hereunder shall be delivered in
original hard copy to the Lender requesting such Note. This Agreement and the
Notes constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof, including the
commitments of the Lenders and, if applicable, their Affiliates under any

 

68



--------------------------------------------------------------------------------

commitment advices with respect to the credit facility established hereby
submitted by any Lender (but do not supersede any provisions of any fee letter
executed by any Loan Party in connection with this Agreement).

SECTION 9.16.    SECTION 9.16 Severability. Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good-faith negotiations to replace the prohibited or
unenforceable provision with valid provisions the economic effect of which comes
as close as possible to that of the prohibited or unenforceable provision.

SECTION 9.17.    SECTION 9.17 No Fiduciary Relationship. The BorrowerEach Loan
Party, on behalf of itself and its subsidiaries, agrees that in connection with
all aspects of the transactions contemplated hereby and any communications in
connection therewith, the Designated Agent, the Lenders, the Issuing Banks and
their Affiliates are acting pursuant to a contractual relationship on an
arm’s-length basis, and the parties hereto do not intend that the Designated
Agent, the Lenders, the Issuing Banks or their Affiliates act or be responsible
as a fiduciary to the Borrowerany Loan Party, its management, stockholders,
creditors or any other Person. Each of the BorrowerLoan Parties, the Designated
Agent, the Lenders, the Issuing Banks and their Affiliates expressly disclaims
any fiduciary relationship and agrees they are each responsible for making their
own independent judgments with respect to any transactions entered into between
them.

SECTION 9.18.    SECTION 9.18 Non-Public Information. Each Lender acknowledges
that all information, including requests for waivers and amendments, furnished
by the Borrowerany Loan Party or the Designated Agent pursuant to or in
connection with, or in the course of administering, this Agreement will be
syndicate-level information, which may contain material non-public information
with respect to the Borrowerany Loan Party, its subsidiaries or their
securities. Each Lender represents to the Borrowereach Loan Party and the
Designated Agent that (i) it has developed compliance procedures regarding the
use of such material non-public information and that it will handle such
material non-public information in accordance with such procedures and
applicable law, including Federal, state and foreign securities laws, and
(ii) it has identified to the Designated Agent a credit contact who may receive
information that may contain such material non-public information in accordance
with its compliance procedures and applicable law, including Federal, state and
foreign securities laws.

SECTION 9.19.    SECTION 9.19 Acknowledgement and Consent to Bail-In of EEA
Financial Institutions. Notwithstanding anything to the contrary in this
Agreement or in any other agreement, arrangement or understanding among the
parties hereto, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under this Agreement, to the extent such liability
is unsecured, may be subject to the write-down and conversion powersWrite-Down
and Conversion Powers of an EEA Resolution Authority (exercised in accordance
with the relevant Bail-In Legislation) and consents to and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

 

69



--------------------------------------------------------------------------------

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document, subject to the right of such recipient to
decline ownership of such shares or other instruments of ownership, in which
case, subject as provided in the relevant Bail-In Legislation, any such
liability may be reduced or cancelled, as the case may be, to the same extent as
if such shares or other instruments of ownership had been accepted; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-downWrite-Down and conversion powersConversion Powers of
any EEA Resolution Authority.

The following terms shall for purposes of this Section have the meanings set
forth below:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of such EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

70



--------------------------------------------------------------------------------

ARTICLE X

GUARANTY

SECTION 10.01.    The Guaranty. The Guarantor hereby irrevocably and
unconditionally guarantees, from and after the Fox Acquisition Closing Date, the
full and punctual payment when due (whether at stated maturity, upon
acceleration or otherwise) of all obligations of the Borrower under this
Agreement and the other Loan Documents, including, without limitation, (i) the
principal of and interest on each Advance made to the Borrower, (ii) any
reimbursement obligations under any Letters of Credit and (iii) all other
amounts payable by the Borrower under this Agreement and the other Loan
Documents, including, without limitation, all fees, expenses, reimbursements,
indemnities and other monetary obligations, whether absolute or contingent,
matured or unmatured, liquidated or unliquidated, including monetary obligations
incurred under this Agreement or any other Loan Document during the pendency of
any bankruptcy, insolvency, receivership or other similar process, regardless of
whether allowed or allowable in such proceeding (all of the foregoing being
referred to collectively as the “Guaranteed Obligations”). Upon the failure by
the Borrower to pay punctually when due any such amount, subject to any
applicable grace or notice and cure period, the Guarantor agrees that, from and
after the Fox Acquisition Closing Date, it shall forthwith pay such amount at
the place and in the manner specified in this Agreement. The Guarantor hereby
agrees that, from and after the Fox Acquisition Closing Date, the Guaranty is an
absolute, irrevocable and unconditional guaranty of payment and is not a
guaranty of collection.

SECTION 10.02.    Guaranty Unconditional. The obligations of the Guarantor under
the Guaranty shall, from and after the Fox Acquisition Closing Date, be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

(a)     any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations, in each case other than
the payment in full in cash of the Guaranteed Obligations (other than contingent
obligations (other than Letter of Credit Liabilities) that have not yet arisen);

(b)     any modification or amendment of or supplement to this Agreement or any
other Loan Document, including, without limitation, any such amendment which may
increase the amount of, or the interest rates applicable to, any of the
Guaranteed Obligations guaranteed hereby; provided that the Guarantor has
consented to any such modification, amendment or supplement in writing if its
consent thereto is otherwise required under this Agreement or the other Loan
Documents;

(c)     any change in the corporate, partnership, limited liability company or
other existence, structure or ownership of the Borrower or the Guarantor, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting the
Borrower or any of its assets, in each case other than the payment in full in
cash of the Guaranteed Obligations (other than contingent obligations (other
than Letter of Credit Liabilities) that have not yet arisen);

(d)    the existence of any claim, setoff or other rights which the Guarantor
may have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, any Guaranty Beneficiary or any other Person, whether in
connection with the Guaranty or in connection with any unrelated transactions,
provided that nothing in this Article X shall prevent the assertion of any such
claim by separate suit or compulsory counterclaim;

 

71



--------------------------------------------------------------------------------

(e)    the unenforceability or invalidity of the Guaranteed Obligations or any
part thereof or the lack of genuineness, enforceability or validity of any
agreement relating thereto, or any other invalidity or unenforceability relating
to or against the Borrower or any other guarantor of any of the Guaranteed
Obligations (other than any defense that the Borrower has for payment in full in
cash of the Guaranteed Obligations (other than contingent obligations (other
than Letter of Credit Liabilities) that have not yet arisen)) for any reason
related to this Agreement or any other Loan Document, or any provision of
applicable law, decree, order or regulation purporting to prohibit the payment
by the Borrower or any other guarantor of the Guaranteed Obligations, of any of
the Guaranteed Obligations or otherwise affecting any term of any of the
Guaranteed Obligations; or

(f)     any other act or omission to act or delay of any kind by the Borrower,
any Guaranty Beneficiary or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 10.02, constitute
a legal or equitable discharge of the Guarantor’s obligations under this Article
IX or otherwise reduce, release, prejudice or extinguish its liability under the
Guaranty, in each case other than the payment in full in cash of the Guaranteed
Obligations (other than contingent obligations (other than Letter of Credit
Liabilities) that have not yet arisen) or performance by the Borrower of its
obligations under this Agreement and the other Loan Documents.

SECTION 10.03.    Continuing Guaranty; Discharge and Reinstatement. From and
after the Fox Acquisition Closing Date, the Guarantor’s obligations under this
Article X shall constitute a continuing and irrevocable guarantee of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until all Guaranteed Obligations shall have been paid in full in cash
(other than contingent obligations (other than Letter of Credit Liabilities)
that have not yet arisen) and the Commitments shall have terminated or expired,
at which time, subject to all the foregoing conditions, the obligations of the
Guarantor under the Guaranty shall automatically terminate. If at any time any
payment of the principal of or interest on any Advance or any other Guaranteed
Obligation (including a payment effected through exercise of a right of setoff)
is rescinded, or is or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of the Borrower (including pursuant to
any settlement entered into by any Guaranty Beneficiary in its discretion), the
Guarantor’s obligations under the Guaranty with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.

SECTION 10.04.    Waivers. The Guarantor irrevocably waives acceptance of the
Guaranty, presentment, demand or action on delinquency, protest, the benefit of
any statute of limitations and, to the fullest extent permitted by law, any
notice not provided for in this Agreement or under any other Loan Document, as
well as any requirement that at any time any action be taken by any Person
against the Borrower, any other guarantor of the Guaranteed Obligations or any
other Person. Notwithstanding anything to the contrary in this Article X, the
Guarantor hereby absolutely, unconditionally, knowingly, and expressly waives,
to the fullest extent permitted by law:

(a)     any right it may have to revoke the Guaranty as to future indebtedness
or notice of acceptance hereof;

(b)     (i) notice of acceptance of the Guaranty; (ii) notice of any Advances or
other financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (iii) notice of the amount
of the Guaranteed Obligations, subject, however, to the Guarantor’s right to
make inquiry of the Guaranty Beneficiaries to ascertain the amount of the
Guaranteed Obligations at any reasonable time; (iv) notice of any adverse change
in the financial condition of the Borrower or of any other fact that might
increase the Guarantor’s risk hereunder; (v) notice of presentment for payment,
demand, protest, and notice thereof as to any

 

72



--------------------------------------------------------------------------------

instruments among the Loan Documents, other than demand for payment under the
Guaranty; (vi) notice of any Event of Default or any event or condition that
constitutes, or upon notice, lapse of time or both would constitute, an Event of
Default; and (vii) all other notices (except if such notice is expressly
required to be given to the Guarantor hereunder) and demands to which the
Guarantor might otherwise expressly be entitled; and

(c)     its right, if any, to require any Guaranty Beneficiary or any other
Person to institute suit against, or to exhaust any rights and remedies which
any Guaranty Beneficiary or any other Person have or may have against, any third
party.

SECTION 10.05.    Subrogation. The Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under the Guaranty until all of the Guaranteed
Obligations and any amounts payable under the Guaranty have been paid in full in
cash (other than contingent obligations (other than Letter of Credit
Liabilities) that have not yet arisen) and all Commitments have terminated. If
any amounts are paid to the Guarantor in violation of the foregoing limitation,
then such amounts shall be held in trust for the benefit of the Guaranty
Beneficiaries and shall forthwith be paid to such Persons to reduce the amount
of the Guaranteed Obligations, whether matured or unmatured.

SECTION 10.06.    Stay of Acceleration. If acceleration of the time for payment
of any amount payable by the Borrower under this Agreement or any other Loan
Document is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower or any of its Affiliates, all such amounts otherwise subject to
acceleration under the terms of this Agreement or any other Loan Document shall
nonetheless be payable by the Guarantor under the Guaranty forthwith on demand
by the Designated Agent.

SECTION 10.07.    Taxes. The Guarantor agrees that the provisions of
Section 2.14 shall be applicable, mutatis mutandis, to all payments required to
be made by the Guarantor under the Guaranty, as if each reference in such
Section to the Borrower were a reference to the Guarantor.

[Remainder of Page Intentionally Left Blank]

 

73